Exhibit 10.1
DATED 27 OCTOBER 2009
(AS AMENDED AND
RESTATED ON 20 DECEMBER 2010)
COEUR ALASKA INC.
(as Borrower)
THE FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1
(as Original Lenders)
CREDIT SUISSE AG
(as Arranger)
CREDIT SUISSE AG
(as Security Agent)
CREDIT SUISSE AG
(as Facility Agent)
-and-
CREDIT SUISSE INTERNATIONAL
(as Hedge Provider)
TERM FACILITY
AGREEMENT
relating to
US$100 million secured financing

 



--------------------------------------------------------------------------------



 



CONTENTS

         
1. DEFINITIONS AND INTERPRETATION
    1  
2. THE FACILITY
    24  
3. PURPOSE AND USE OF PROCEEDS
    24  
4. CONDITIONS OF UTILISATION
    25  
5. UTILISATION
    25  
6. REPAYMENT
    26  
7. PREPAYMENT AND CANCELLATION
    27  
8. INTEREST
    30  
9. INTEREST PERIODS
    31  
10. CHANGES TO THE CALCULATION OF INTEREST
    31  
11. FEES
    32  
12. TAX GROSS-UP AND INDEMNITIES
    33  
13. INCREASED COSTS
    36  
14. OTHER INDEMNITIES
    37  
15. MITIGATION
    39  
16. COSTS AND EXPENSES
    39  
17. REPRESENTATIONS
    40  
18. INFORMATION UNDERTAKINGS
    48  
19. INSURANCE
    51  
20. FINANCIAL COVENANTS
    54  
21. PROJECT UNDERTAKINGS
    56  
22. GENERAL UNDERTAKING
    59  
23. ACCOUNTS AND PAYMENT WATERFALL
    63  
24. EVENTS OF DEFAULT
    67  
25. CHANGES TO THE LENDERS
    74  
26. CHANGES TO THE OBLIGORS
    77  

 



--------------------------------------------------------------------------------



 



         
27. ROLE OF THE ADMINISTRATIVE PARTIES
    77  
28. CONDUCT OF BUSINESS BY THE FINANCE PARTIES
    83  
29. SHARING AMONG THE FINANCE PARTIES
    84  
30. PAYMENT MECHANICS
    85  
31. SET-OFF
    88  
32. NOTICES
    88  
33. CALCULATIONS AND CERTIFICATES
    90  
34. PARTIAL INVALIDITY
    91  
35. REMEDIES AND WAIVERS
    91  
36. AMENDMENTS AND WAIVERS
    91  
37. COUNTERPARTS
    92  
38. GOVERNING LAW
    92  
39. ENFORCEMENT
    92  
SCHEDULE 1
    94  
Original Lenders
    94  
SCHEDULE 2
    95  
Conditions Precedent
    95  
SCHEDULE 3
    99  
Utilisation Request
    99  
SCHEDULE 4
    101  
Information Package
    101  
SCHEDULE 5
    102  
Form of Transfer Certificate
    102  
SCHEDULE 6
    104  
Security Provisions
    104  
SCHEDULE 7
    107  
Capital Equipment Leases
    107  
SCHEDULE 8
    108  

 



--------------------------------------------------------------------------------



 



         
Repayment Schedule
    108  
SIGNATURES
    109  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT originally dated 27 October 2009 (and as amended and restated on
20 December 2010)
BETWEEN

(1)   COEUR ALASKA INC., a company incorporated in the State of Delaware of the
United States of America, acting through its office at 505 Front Avenue, Coeur
d’Alene, ID 83814, United States, as borrower (the “Borrower”);   (2)   THE
FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 (Original Lenders), as lenders (in
this capacity, each an “Original Lender”);   (3)   CREDIT SUISSE AG, a banking
institution incorporated under the laws of Switzerland, acting through its
office at Paradeplatz 8, 8001 Zurich, Switzerland as arranger of the Facility
(in this capacity, the “Arranger”);   (4)   CREDIT SUISSE AG, as security agent
of the Finance Parties (in this capacity, the “Security Agent”); and   (5)  
CREDIT SUISSE AG, as facility agent of the Finance Parties (in this capacity,
the “Facility Agent”); and   (6)   CREDIT SUISSE INTERNATIONAL, a banking
institution incorporated under the laws of England and Wales, acting through its
office at One Cabot Square, London, England, as additional hedge provider to the
Borrower (in this capacity, the “Hedge Provider”).

IT IS AGREED:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement:
      “2010 Amendment and Restatement Agreement” means the amendment and
restatement agreement to the Agreement dated 20 December 2010 and made between
among others the Facility Agent and the Borrower;       “Account” means together
the Proceeds Account and Debt Service Reserve Account;       “Account Bank”
means the Facility Agent in its capacity as account bank for the Debt Service
Reserve Account and the Proceeds Account;       “Additional Hedging Arrangement”
means any agreement, option or arrangements based on the 2002 ISDA Master
Agreement, as published by the International Swaps & Derivatives Association,
Inc. (including the relevant confirmation and schedule) to be entered between
the Borrower and the Hedge Provider on or about the date of the 2010 Amendment
and Restatement Agreement for the purpose of providing hedge protection against
fluctuations in the price of Gold, in accordance with the Additional Hedging
Strategy Letter;       “Additional Hedging Strategy Letter” means the letter
dated on or about the date of the 2010 Amendment and Restatement Agreement
between the Hedge Provider and the Borrower setting out the policies agreed
between them for the provision of the Additional Hedging Arrangements;

 



--------------------------------------------------------------------------------



 



    “Administrative Party” means an Agent or the Arranger;       “Affiliate”
means, in relation to any person, a Subsidiary of that person or a Parent
Undertaking of that person or any other Subsidiary of that Parent Undertaking;  
    “Agent” means the Facility Agent or the Security Agent;       “Amendment to
the Deed of Trust” means the amendment to the Deed of Trust dated 20 December
2010 and made between amongst others the Facility Agent and the Borrower;      
“Applicable Permit” shall mean at any time any Permit that is necessary to be
obtained by or on behalf of the Borrower at such time in light of the stage of
development, construction or operation of the Project to enable the Borrower to
construct, test, operate, maintain, repair, own its interest in or use the
Project;       “Approved Insurer” means Munich Re, Zurich, Arch, Swiss Re or any
other insurer as the Facility Agent may approve from time to time, acting
reasonably;       “Approved Offtaker” means The Rand Refinery, Barrick
Goldstrike, Xstrata, Penoles, Aurubis, Umicore, Dowa, Sumitomo, Mitsubishi
International Corporation, Minmetals and Auramet and any other Offtakers
approved from time to time by the Facility Agent, acting reasonably;      
“Auramet Contract” means the master purchase contract & bill of sale entered
into between Auramet and the Borrower and dated 6 September 2010;       “Aurubis
Contract” means the sale and purchase contract entered into between Aurubis and
the Borrower and dated 12 August 2010;       “Aurubis / Auramet Offtake
Arrangement” means the combined arrangement involving the offtake of Production,
advance payment facility and upfront settlement of ninety (90%) of the purchase
price of Production sold, and as a result the Aurubis Contract, the Auramet
Contract and assignment thereunder operate in conjunction with each other and as
one composite agreement;       “Authorisation” means an authorisation, consent,
approval, resolution, license, exemption, filing, notarisation, order, or
registration and, if the same is conditional, the compliance with all the
conditions stipulated therein;       “Authorised Officer” means in respect of
any Obligor, any director, attorney, the president, chief financial officer or
company secretary, or any other person from time to time authorised by
directors’ resolution (a certified copy of which is delivered to the Facility
Agent) or nominated by any Obligor by a written notice to the Facility Agent, as
an authorised officer to sign notices or documents on its behalf in connection
with any of the Finance Documents;       “Authorised Recipient” means:

  (a)   any Finance Party;     (b)   any Affiliate, head office or branch of a
Finance Party;     (c)   any employee, officer, representative or adviser of a
Finance Party (or any other person providing professional services to a Finance
Party which is required to receive any information in relation to any Finance
Document);

 



--------------------------------------------------------------------------------



 



  (d)   any agent or independent contractor of a Finance Party which is under a
contractual obligation of confidentiality to that Finance Party;     (e)   a
party which is, or could reasonably be expected to be, an assignee, novatee,
transferee or participant (or any agent or adviser of any of the foregoing) in
relation to all or any of a Finance Party’s rights and/or obligations under any
Finance Document;     (f)   any person with (or through) whom (or any agent or
adviser of any such person) a Lender enters into (or shows a demonstrable
intention to enter into) any sub-participation in relation to this Agreement or
any Obligor or in relation to any other transaction under which payments are to
be made by reference to this Agreement or any Obligor;     (g)   any rating
agency, insurer or insurance broker of, or any direct or indirect provider of
credit protection to, a Finance Party;     (h)   any regulatory, supervisory or
Governmental Authority which has jurisdiction over a Finance Party;     (i)  
any Obligor or any shareholder of an Obligor;     (j)   any person permitted by
any Obligor;     (k)   any person who is succeeding (or shows a demonstrable
intention to succeed) an Agent in such capacity;     (l)   any person to whom a
Finance Party is required by Law, regulation or competent court or tribunal to
make disclosure; or     (m)   any person to whom a Finance Party is under a
legal duty to disclose or, where such person is a regulatory authority, which
has requested such disclosure in compliance with any regulation,

    provided that, in relation to paragraphs (d), (e) and (f) above, the person
to whom the information is to be given has entered into a Confidentiality
Undertaking;       “Availability Period” means the period from and including the
Conditions Precedent Satisfaction Date to the date following 3 months after the
Conditions Precedent Satisfaction Date, unless otherwise extended by agreement
between the Borrower and the Facility Agent (acting on the instructions of all
the Lenders).       “Available Commitment” means a Lender’s Commitment minus:

  (a)   the amount of its participation in any outstanding Loans; and     (b)  
in relation to any proposed Utilisation, the amount of its participation in the
Loans that are due to be made on or before the proposed Utilisation Date;

    “Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment;       “Base Currency” means US Dollars;

 



--------------------------------------------------------------------------------



 



    “Base Currency Amount” means in relation to a Utilisation, the amount
specified in the Utilisation Request delivered by a Borrower for that
Utilisation (or, if the amount requested is not denominated in the Base
Currency, that amount converted into the Base Currency at the Spot Rate of
Exchange on the date which is three Business Days before the Utilisation Date
or, if later, on the date the Agent receives the Utilisation Request in
accordance with the terms of this Agreement) as adjusted to reflect any
repayment, prepayment, consolidation or division of a Utilisation;      
“Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) that is a defined benefit plan, as defined in section 3(35)
of ERISA, and that is subject to the provisions of Title IV of ERISA or section
412 of the Code or section 307 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under section
4069 of ERISA be deemed to be) an “employer” as defined in section 3(5) of
ERISA;       “Borrower Change of Control” means any event or circumstance
whereby the Guarantor ceases to Control the Borrower;       “Borrower Change of
Ownership” means any event or circumstance whereby the Guarantor ceases to own,
legally and beneficially, 100 per cent of the Borrower’s issued shared capital;
save where:

  (a)   the Guarantor thereafter continues to own, legally and beneficially,
more than 75 per cent of the Borrower’s issued shared capital;     (b)   the
Facility Agent has given its prior written consent to such change (such consent
not to be unreasonably withheld or delayed); and     (c)   the Facility Agent
has approved (acting reasonably) the terms of the relevant agreement with the
incoming shareholders;

    “Borrower Funds” means any amounts invested in or paid to the Borrower by
the Guarantor by way of equity or fully subordinated debt and credited to the
Proceeds Account;       “Borrower Security Agreement” means the security
agreement, in form and substance satisfactory to the Security Agent, pursuant to
which the Borrower has granted a first priority security interest in all of its
personal property for the benefit of the Security Agent (on behalf of the
Finance Parties) as security for the discharge of the Secured Liabilities;      
“Break Costs” means the amount (if any) by which:

  (a)   the interest (excluding Margin) which a Lender should have received for
the period from the date of receipt of all or any part of its participation in
the Loan or Unpaid Sum to the last day of the current Interest Period in respect
of the Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

    exceeds:

  (b)   the amount which that Lender would be able to obtain, such amount to be
determined on the basis of the Screen Rate, by placing an amount equal to the
principal amount or Unpaid Sum received by it on deposit with a leading bank in
the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period;

 



--------------------------------------------------------------------------------



 



    “Business Day” means a day (other than a Saturday or Sunday) on which banks
are open for general business in:

  (a)   in relation to determination of a Quotation Day, Zurich and London; and
    (b)   for all other purposes, Zurich and New York;

    “Capital Equipment Leases” means the leases and hire purchase contracts for
capital equipment used on the Project which have been entered into or are to be
entered into after the date of this Agreement and which constitute Finance
Leases for US GAAP, being those set out in schedule 7 (Capital Equipment
Leases);       “Code” shall mean the Internal Revenue Code of 1986, as amended;
      “Collateral” means all property and assets of the Borrower, now owned or
hereafter acquired, upon which a Lien is purported to be created by any Security
Document;       “Commitment” means:

  (a)   in relation to an Original Lender, the amount set opposite its name
under the heading “Commitment” in schedule 1 (Original Lenders) and the amount
of any other Commitment transferred to it under this Agreement; and     (b)   in
relation to any other Lender, the amount of any Commitments transferred to it
under this Agreement,

    to the extent not cancelled, reduced or transferred by it under this
Agreement;       “Conditional Waiver Letter” means the conditional waiver letter
dated 7 September 2010 regarding the Aurubis / Auramet Offtake Arrangements
entered into by the Borrower, Guarantor and Facility Agent;       “Conditions
Precedent Satisfaction Date” means the date upon which the Facility Agent gives
written confirmation to the Borrower that it has received (or waived the
requirement to receive, in whole or in part) all of the documents and/or
evidence set out in schedule 2 (Conditions Precedent) of the 2010 Amendment and
Restatement Agreement and in each case in the form and substance satisfactory to
the Facility Agent;       “Confidentiality Undertaking” means a confidentiality
undertaking substantially in a form recommended for the time being by the LMA
for such purpose or in any other form agreed between the Borrower and the
Facility Agent;       “Control” means, in relation to a company, any person or
persons acting in concert:

  (a)   controlling or being able to control (whether directly or indirectly)
the composition of the board of directors or management board of that company;  
  (b)   in accordance with whose directions a majority of the members of the
board of directors or management board of that company are or become accustomed
to act; or     (c)   able to direct (whether directly or indirectly) the affairs
of that company;

    “Controlled Group” shall mean all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together

 



--------------------------------------------------------------------------------



 



    with the Borrower, are treated as a single employer under section 414(b) or
414(c) of the Code;

    “Debt Service Reserve Account” means the US Dollar denominated account
(account no 0835-1170990-62 designation “Coeur Alaska Inc. — Debt Service
Reserve Account”) established by the Borrower in Zurich, Switzerland with the
Account Bank (and any sub-account or substitute account from time to time);    
  “Debt Service Reserve Account Charge” means the account charge governed by
Swiss law dated on or around the same date as this Agreement given by the
Borrower for the benefit of the Security Agent on behalf of the Finance Parties
pursuant to which a charge is created over the Debt Service Reserve Account as
security for the discharge of the Secured Liabilities;       “Deed of Trust”
means the deed of trust deed to be granted by the Borrower in favour of the
Security Agent comprising Security over the Property Rights (including the
Mineral Rights) as more particularly set out therein and as amended by the
Amendment to the Deed of Trust;       “Default” means an Event of Default or any
event or circumstance specified in clause 24 (Events of Default) which would
(with the expiry of a grace period or other lapse of time, the giving of notice,
the making of any determination under the Finance Documents or any combination
of any of the foregoing) be an Event of Default;       “Delegate” means any
delegate, agent, or attorney appointed by the Security Agent;       “Disruption
Event” means either or both of:

  (a)   a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facility (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or     (b)   the occurrence of any other event which results in a
disruption (of a technical or systems-related nature) to the treasury or
payments operations of a Party preventing that, or any other Party:

  (i)   from performing its payment obligations under the Finance Documents; or
    (ii)   from communicating with other Parties in accordance with the terms of
the Finance Documents,

      and which (in either such case) is not caused by, and is beyond the
control of, the Party whose operations are disrupted;

    “Easements” shall mean the easements appurtenant, easements in gross,
license agreements and other rights running in favour of the Borrower and/or
appurtenant to the Site, including without limitation those certain easements
and licenses described in the Title Policy;       “Effective Date” means the
date on which the Facility Agent gives written notice (including by way of
email) to the Borrower named that it has received each of the documents and
other evidence listed in schedule 2 (Conditions Precedent) of the Amendment and
Restatement Agreement in a form and substance satisfactory to the Facility Agent
or receipt of such documents and other evidence has been waived;

 



--------------------------------------------------------------------------------



 



    “Eminent Domain Proceeds” shall mean all amounts and proceeds (including
instruments) received in respect of any Event of Eminent Domain;      
“Environmental Claim” shall mean any and all liabilities, losses,
administrative, regulatory or judicial actions, suits, written demands, decrees,
written claims, liens, judgments, warning notices, notices of noncompliance or
violation, governmental investigations, governmental proceedings, removal or
remedial actions, orders, or damages (foreseeable and unforeseeable, including
consequential and punitive damages), penalties, fees, out-of-pocket costs,
expenses, disbursements, attorneys’ or consultants’ fees, relating in any way to
any Environmental Law or any Permit issued under any such Environmental Law
(hereafter “Claims”), including (a) any and all Claims by Governmental
Authorities for enforcement, investigation, cleanup, removal, response, remedial
or other actions or fines, penalties or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Substances or arising from alleged
injury or threat of injury to human health and safety or the environment under
any Environmental Law;       “Environmental Law” shall mean any federal, state
or local Law relating to the protection of the environment, natural resources,
human health and safety, including the Clean Air Act, the Comprehensive
Environmental Response, Compensation and Liability Act, the Federal Water
Pollution Control Act, the Resource Conservation and Recovery Act of 1976, the
Safe Drinking Water Act, the Toxic Substances Control Act, the Hazardous & Solid
Waste Amendments Act of 1984, the Superfund Amendments and Reauthorization Act
of 1986, the Hazardous Materials Transportation Act, the Oil Pollution Act of
1990, the Emergency Planning and Community Right-to-Know Act, the Atomic Energy
Act of 1954, the Federal Insecticide, Fungicide, and Rodenticide Act of 1972,
the Occupational Safety and Health Act, the Atomic Energy Act of 1954, the
Surface Mining Control and Reclamation Act of 1974, the Uranium Mill Tailings
Radiation Control Act of 1978, and any federal, state and local Laws, rules or
regulations implementing or comparable to the foregoing requirements, as the
same has been or may be amended or supplemented;       “ERISA Event” shall mean:

  (a)   any “reportable event”, as defined in section 4043 of ERISA or the
regulations issued thereunder, with respect to a Benefit Plan (other than an
event for which the 30-day notice period is waived);     (b)   the existence
with respect to any Benefit Plan of an “accumulated funding deficiency” (as
defined in section 412 of the Code or section 302 of ERISA), whether or not
waived;     (c)   the filing pursuant to section 412(d) of the Code or section
303(d) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Benefit Plan;     (d)   the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Benefit Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Benefit Plan
or Multiemployer Plan;     (e)   the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Benefit Plan or Benefit Plans or to appoint a trustee
to administer any Benefit Plan;

 



--------------------------------------------------------------------------------



 



  (f)   the adoption of any amendment to a Benefit Plan that would require the
provision of security pursuant to section 401(a)(29) of the Code or section 307
of ERISA;     (g)   the receipt by the Borrower or any of its ERISA Affiliates
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
of its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganisation, within the meaning of Title IV of ERISA;     (h)
  the occurrence of a “prohibited transaction” with respect to which the
Borrower is a “disqualified person” (within the meaning of section 4975 of the
Code) or with respect to which the Borrower could otherwise be liable; or    
(i)   any other event or condition with respect to a Benefit Plan or
Multiemployer Plan that could reasonably be expected to result in liability of
the Borrower;

    “ERISA Plan” shall mean any employee benefit plan (a) maintained by the
Borrower or any member of the Controlled Group, or to which any of them
contributes or is obligated to contribute, for its employees, and (b) covered by
Title IV of ERISA or to which section 412 of the Code applies;       “Event of
Default” means any event or circumstance specified as such in clause 24 (Events
of Default) (excluding clause 24.24 (Acceleration));       “Event of Eminent
Domain” shall mean any compulsory transfer or taking by condemnation, eminent
domain or exercise of a similar power, or transfer under threat of such
compulsory transfer or taking, of any part of the Collateral, by any agency,
department, authority, commission, board, instrumentality or political
subdivision of the State of Alaska, the United States or another Governmental
Authority having jurisdiction;       “Existing Lender” has the same meaning
given to the term in clause 25.1 (Assignments and transfers by the Lenders);    
  “Facility” means the term loan facility made available under this Agreement as
described in clause 2 (The Facility);       “Facility Guarantee” means a
guarantee and indemnity to be entered into by the Guarantor in favour of the
Security Agent in respect of the Borrower’s obligations under the Finance
Documents on or around the date of this Agreement and as amended by the
Guarantor Side Letter;       “Facility Office” means the office or offices
notified by a Lender to the Facility Agent in writing on or before the date it
becomes a Lender (or, following that date, by not less than five Business Days’
written notice) as the office or offices through which it will perform its
obligations under this Agreement;       “Fee Letter” means any letter dated on
or about the date of the 2010 Amendment and Restatement Agreement between one or
more Finance Parties and the Borrower setting out any of the fees referred to in
clause 11 (Fees);

 



--------------------------------------------------------------------------------



 



    “Final Maturity Date” means 31 December 2015;       “Finance Document”
means:

  (a)   this Agreement as amended by the 2010 Amendment and Restatement
Agreement;     (b)   any Fee Letter;     (c)   any Security Document;     (d)  
the Original Hedging Strategy Letter;     (e)   the Additional Hedging Strategy
Letter;     (f)   the 2010 Amendment and Restatement Agreement;     (g)   any
Hedging Arrangement;     (h)   any subordination agreement or other document
which has the effect of subordinating any borrowing or other indebtedness owed
by the Borrower to the Guarantor (or any Subsidiary of the Guarantor); and    
(i)   any other document designated as such from time to time by the Facility
Agent and the Borrower,

    provided that where the term “Finance Document” is used in, and construed
for the purposes of this Agreement, each Hedging Arrangement shall be a Finance
Document only for the purposes of:

  (a)   the definition of “Default”;     (b)   the definition of “Material
Adverse Effect”;     (c)   the definition of “Secured Liabilities”;     (d)  
paragraph (a)(vi) of clause 1.3 (Interpretation);     (e)   clause 24 (Events of
Default) (other than clause 24.24 (Acceleration));     (f)   clause 27.1
(Appointment of the Agents); and     (g)   clause 31 (Set-off); and     (h)  
schedule 6 (Security Provisions);

    “Finance Party” means an Administrative Party or a Lender or the Hedge
Provider and the term “Finance Parties” shall mean all of them, provided that
where the term “Finance Party” is used in, and construed for the purposes of,
this Agreement, the Hedge Provider shall be a Finance Party only for the
purposes of:

  (a)   the definition of “Secured Liabilities”;     (b)   the definition of
“Authorised Recipient”;

 



--------------------------------------------------------------------------------



 



  (c)   paragraph 1.3(a)(i) of clause 1.3 (Interpretation);     (d)   paragraph
(b) of the definition of “Material Adverse Effect”;     (e)   clause 17.30
(Ranking);     (f)   clause 27.1(b) (Appointment of the Agents);     (g)  
clause 28(Conduct of business by the finance parties);     (h)   clause 31
(Set-off); and     (i)   schedule 6 (Security Provisions);

    “Financial Indebtedness” means any indebtedness for or in respect of
(without double counting):

  (a)   money borrowed;     (b)   any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;     (c)   any amount
raised pursuant to any note purchase facility or the issue of bonds, notes,
debentures, loan stock or any similar instrument;     (d)   the amount of any
liability in respect of any lease or hire purchase contract which would, in
accordance with US GAAP, be treated as a finance or capital lease;     (e)  
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);     (f)   any amount raised under any other
transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing;     (g)   any derivative transaction entered
into in connection with protection against or benefit from fluctuation in any
rate or price (and, when calculating the value of any derivative transaction,
only the marked to market value shall be taken into account) including (without
limitation) any Hedging Arrangement;     (h)   any counter-indemnity obligation
in respect of a guarantee, indemnity, bond, standby or documentary letter of
credit or any other instrument issued by a bank or financial institution; and  
  (i)   the amount of any liability in respect of any guarantee or indemnity for
any of the items referred to in paragraphs (a) to (h) above;

    “Fiscal Quarter” means any quarter in a Fiscal Year;       “Fiscal Year”
means any period of twelve consecutive calendar months ending on December 31;
references to a Fiscal Year with a number corresponding to any calendar year (eg
the “2008 Fiscal Year”) refer to the Fiscal Year ending on the December 31
occurring during such calendar year;

 



--------------------------------------------------------------------------------



 



    “F.R.S. Board” means the Board of Governors of the Federal Reserve System of
the United States of America or any successor thereto;       “Gold” means loco
London unallocated gold bullion measured in Ounces and (unless otherwise agreed
by the Borrower and the Facility Agent) which complies with the rules of the
LBMA relating to good delivery and fineness as from time to time in effect;    
  “Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government;       “Guarantor” means Coeur d’Alene Mines Corporation, a company
incorporated in the State of Idaho of the United States of America whose
registered office is located at 505 Front Avenue, Coeur d’Alene, ID 83814,
United States;       “Guarantor Pledge Agreement” means the pledge agreement, in
form and substance satisfactory to the Security Agent, pursuant to which the
Guarantor has pledged 100 per cent of its shares in the Borrower, for the
benefit of the Security Agent (on behalf of the Finance Parties) as security,
amongst other things, for the discharge of the Secured Liabilities;      
“Guarantor Side Letter” shall means the side letter to the 2010 Amendment and
Restatement Agreement dated 20 December 2010 and entered into between the
Facility Agent and the Guarantor;       “Hazardous Substances” shall mean
substances defined, used or listed as “hazardous wastes”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “hazardous materials”, “hazardous
substances”, “toxic substances”, “solid wastes”, “harmful physical agents”,
“chemicals of concern”, “pollutants” or “contaminants” by or under any
Environmental Law and any pollutants, contaminants, chemicals or toxics,
petroleum hydrocarbons, asbestos, lead, polychlorinated biphenyls, hazardous or
radioactive materials, wastes, or substances that are regulated under any
Environmental Law;       “Hedging Arrangements” means the hedging arrangements
entered into for the purposes of providing hedge protection against fluctuations
in the price of Gold, pursuant to:

  (a)   the Original Hedging Strategy Letter and Original Hedging Arrangement
entered into on or about the date of the Agreement; and     (b)   the Additional
Hedging Strategy Letter and Additional Hedging Arrangement entered into or on
about the date of the 2010 Amendment and Restatement Agreement;

    “Hedging Exposure” means in respect of the Hedge Provider (and in respect of
a Lender, where such Lender is the Hedge Provider) at the relevant time, the
aggregate of:

  (a)   the amount payable under the Hedging Arrangements to which the Hedge
Provider and the Borrower are a party if such Hedging Arrangements were to be
terminated at the relevant time, provided that it will be a positive number if
it represents a liability of the Borrower to the Hedge Provider and a negative
number if it represents a liability of the Hedge Provider to the Borrower; and  
  (b)   (without double counting under paragraph (a) above), any amount due and
payable (or the monetary equivalent of any asset due for delivery) under a
Hedging

 



--------------------------------------------------------------------------------



 



      Arrangement on or prior to the relevant time, which is a positive number
if it represents amounts owing or deliverable by the Borrower to the Hedge
Provider and a negative number if it represents amounts owing by the Hedge
Provider to the Borrower,

    and if the foregoing would result in an aggregate negative number for
Hedging Exposure it will be deemed zero for the Hedge Provider and, for the
purpose of the calculation of the foregoing, positive numbers and negative
numbers will be netted, without affecting the obligations of the Borrower under
the relevant Hedging Arrangements;       “Indemnitee” shall have the meaning
given to such term in clause 14.2 (Expenses; Indemnity);       “Information
Package” means the reports listed in schedule 4 (Information Package);      
“Insurable Property” means any and all Collateral which is of an insurable
nature;       “Insurance” means the insurance required to be taken out or
maintained by, or on behalf or for the benefit of, the Borrower to comply with
the provisions of the Finance Documents, and applicable Law, as approved by the
Facility Agent;       “Insurance Proceeds” shall mean, to the extent payable to
the Borrower, all amounts and proceeds (including instruments) in respect of the
proceeds of any casualty insurance policy required to be maintained by the
Borrower hereunder;       “Interest Period” means, in relation to the Loan, each
period determined in accordance with clause 9 (Interest periods) and, in
relation to an Unpaid Sum, each period determined in accordance with clause 8.3
(Default interest);       “Intra-Company Loans” means the total amount
outstanding from time to time with respect to principal, premium, if any, and
interest owing from the Borrower to the Guarantor;       “Law” means any
supranational, national, regional, tribal or local statute, law (including
common law), rule, treaty, convention, regulation, order, decree, directive,
consent decree, code, writ, judgment, injunction, determination, resolution,
administrative decision, disposition, circular, communication, instruction,
judicial or legally binding agency interpretation, policy or guidance,
Authorisation or other requirement (whether or not having the force of law but
being one which a prudent organisation would regard as binding on it) and, where
applicable, any interpretation thereof by any Government Authority having
jurisdiction with respect thereto or charged with the administration or
interpretation thereof;       “LBMA” means the London Bullion Market Association
and its successor organisations;       “Legal Opinion” means the legal opinions
delivered to the Facility Agent as to matters of Alaska, Idaho, Delaware, New
York and English law in connection with this Agreement in accordance with
paragraph 2 of schedule 2 (Conditions Precedent) of the Facility Agreement and
paragraph 3 of schedule 2 (Conditions Precedent) of the 2010 Amendment and
Restatement Agreement;       “Legal Reservations” means:

  (a)   the common law principle that equitable remedies may be granted or
refused at the discretion of a court and the limitation of enforcement by Laws
relating to insolvency, reorganisation and other Laws generally affecting the
rights of creditors;

 



--------------------------------------------------------------------------------



 



  (b)   applicable statutes-of-limitations; and     (c)   any other matters
which are set out as qualifications or reservations as to matters of law of
general application in the Legal Opinions;

    “Lender” means:

  (a)   any Original Lender; and     (b)   any New Lender which has become a
Party in accordance with clause 25 (Changes to the Lenders),

    which in each case has not ceased to be a Party in accordance with the terms
of this Agreement;       “LIBOR” means, in relation to the Loan:

  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for US Dollars for the applicable Interest Period) the arithmetic mean of the
rates (rounded upwards to four decimal places) as supplied to the Facility Agent
at its request quoted by the Reference Banks to leading banks in the Relevant
Interbank Market,

    on or around 11.00am on the Quotation Day for the offering of deposits in US
Dollars and for a period comparable to the Interest Period;       “Lien” means,
with respect to any asset, (a) any mortgage, deed of trust, lien, hypothecation,
pledge, encumbrance, charge or security interest in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities to the extent having an effect
equivalent to that of a security interest in such securities;       “Life of
Mine” means the period over which the Life of Mine Plan has been prepared;      
“Life of Mine Plan” means the base case, life of mine plan and cash flow,
including a financial model of the projected Production, income and expenditure
of the Borrower and the Project in respect of (a) each monthly period for the
period from the date of this Agreement until the end of the first calendar year
of Production, (b) each calendar quarter until the end of the second calendar
year of Production, and (c) annually thereafter, as amended or updated with the
prior written approval of the Facility Agent, as initialled for the purposes of
identification by the Borrower and delivered to the Facility Agent pursuant to
paragraph 4 of schedule 2 (Conditions Precedent);       “Loan” means each loan
made or to be made under the Facility or the principal amount outstanding for
the time being of that loan;       “LMA” means the Loan Market Association;    
  “Loss Proceeds” shall mean Insurance Proceeds (excluding Insurance Proceeds
relating to liabilities to be paid to any third party and relating to business
interruption) and Eminent Domain Proceeds;

 



--------------------------------------------------------------------------------



 



    “Majority Lenders” means:

  (a)   if there are no Loans then outstanding, a Lender or Lenders whose
Commitments and/or Hedging Exposure, in aggregate, are greater than 662/3 per
cent of the Total Commitments and the total Hedging Exposure of the Hedge
Provider (or, if the Total Commitments or Hedging Exposure of the Hedge Provider
have been reduced to zero, in aggregate, are greater than 662/3 per cent of the
Total Commitments and Hedging Exposure of the Hedge Provider immediately prior
to the reduction); or     (b)   at any other time, a Lender or Lenders whose
participations in the Loan then outstanding and Hedging Exposure aggregate more
than 662/3 per cent of the Loan and Hedging Exposure of the Hedge Provider then
outstanding;

    “Margin” means four and a half per cent (4.5 per cent) per annum from the
Effective Date;       “Material Adverse Effect” means any event or circumstance,
which in the opinion of Facility Agent (acting on the instructions of the
Majority Lenders), is reasonably likely to adversely affect:

  (a)   the ability of the Borrower (or, in relation to clause 17.21(b), the
Guarantor) to perform its payment obligations under any of the Finance
Documents;     (b)   the ability of the Borrower (or, in relation to clause
17.21(b), the Guarantor) to perform its obligations under clause 20.1 (Financial
covenants);     (c)   on the business, operations, property, assets, financial
or trading position, or prospects of the Borrower, such that the Borrower would
in the reasonable opinion of the Facility Agent (acting on the instructions of
the Majority Lenders) be expected to be unable fully and punctually to perform
its obligations under any Finance Document to which it is a party;     (d)  
subject to the Legal Reservations, on the validity, legality or enforceability
of:

  (i)   any material provision of any Finance Document; or     (ii)   any right
or remedy of any Finance Party under any Finance Document;

  (e)   subject to the Legal Reservations, on the validity, legality,
effectiveness or enforceability of the Security granted or created (or which the
relevant Obligor undertakes to grant or create) pursuant to any Security
Document or on the priority and ranking of any of that Security; or     (f)  
the ability of the Borrower to develop, complete or operate the Project in a
manner substantially consistent with the financial projections and other
information contained in the Life of Mine Plan;

    “Mineral Rights” means:

  (a)   all interests in the surface of any lands, the minerals in (or that may
be extracted from) any lands and any other mineral right from time to time
comprising the Project;     (b)   all leases, governmental permits, Easements,
licenses, claims, subleases, rights of way or other rights to carry out or
conduct mining operations connected with the mineral rights referred to in
paragraph (a) or (b) above issued or transferred to or held by or

 



--------------------------------------------------------------------------------



 



      on behalf of the Borrower or in which the Borrower has or acquires any
interest or shares therein (only to the extent relevant to the Project),

    and includes:

  (c)   all applications for, or mineral rights issued in place of, those
referred to above; and     (d)   the mineral rights referred to above as
renewed, extended, modified or varied from time to time;

    “Minimum Balance” means an amount equal to 66.6% of the relevant Repayment
Amount due for the quarter following the relevant Repayment Date;       “Mining
Laws” means the collection of rules applicable to the Borrower whether local,
state, federal, international or subject to trade industry custom and practice
that establish the rights, obligations and proceedings related to the
acquisition, exploitation and uses of mineral substances;       “Mining Report”
means a report delivered by the Borrower to the Facility Agent providing an
opinion by the Borrower’s Legal Counsel as to the Borrower’s title to the
minerals and the lands, mining claims and leases included in the Site;      
“Mitsubishi Facility” means the Metals Lease Agreement dated 12 December 2008
between the Guarantor and Mitsubishi International Corporation;       “Mortgage”
means the mortgage of those Property Rights included in the Deed of Trust under
the law of the State of Alaska, in form and substance satisfactory to the
Security Agent, as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with this Agreement;      
“Multiemployer Plan” shall mean a multiemployer plan as defined in section
4001(a)(3) of ERISA;       “New Lender” has the same meaning given to the term
in clause 25.1 (Assignments and transfers by the Lenders);       “Obligor” means
the Borrower and/or the Guarantor;       “Offtake Contract” means each agreement
for the sale or other disposal, including delivery of Products for the purpose
of refining and smelting, entered into between the Borrower as seller and an
Approved Offtaker as buyer, including the Auramet Contract and Aurubis Contract;
      “Offtake Contract Assignment” means any agreement or agreements of
assignment by way of security made subject to the appropriate Law (as required
in order to achieve a perfected security interest in each case) of all of the
Borrower’s rights under each Offtake Contract for the benefit of the Security
Agent on behalf of the Finance Parties as security for the discharge of the
Secured Liabilities;       “Offtaker” means in respect of any Offtake Contract,
the counterparty to such Offtake Contract;

 



--------------------------------------------------------------------------------



 



    “Original Financial Statements” means:

  (a)   in respect of the Guarantor, each of:

  (i)   its most recent annual audited consolidated financial statements
produced before the date of this Agreement; and     (ii)   its most recent
quarterly unaudited financial statements produced before the date of this
Agreement;

  (b)   in respect of the Borrower, its most recent Quarterly Management
Accounts produced before the date of this Agreement;

    “Original Hedging Arrangements” means the agreement entered into based on
the 2002 ISDA Master Agreement, as published by the International Swaps &
Derivatives Association Inc. (including the relevant Confirmation and Schedule)
entered into between the Borrower and Credit Suisse AG for the purposes of
providing hedge protection against fluctuations in the price of Gold, in
accordance with the Original Hedging Strategy Letter, and as novated from Credit
Suisse AG to Credit Suisse International on or about the date of the 2010
Amendment and Restatement Agreement;       “Original Hedging Strategy Letter”
means the letter dated on the 6 November 2009 between the Facility Agent and the
Borrower setting out the policies agreed between them for the provision of the
Original Hedging Arrangements;       “Ounce” means a fine ounce troy, consisting
of 31.1034768 grams;       “Parent Undertaking” means in relation to a company
or corporation, any other company or corporation in respect of which it is a
Subsidiary;       “Party” means a party to this Agreement;       “PBGC” means
the Pension Benefit Guaranty Corporation;       “Permits” shall mean any and all
franchises, licenses, leases, permits, approvals, notifications, certifications,
registrations, authorisations, exemptions, qualifications, Easements, rights of
way, Liens and other rights, privileges and approvals required under any
Governmental Law;       “Permitted Disposal” means any sale, lease, licence,
transfer or other disposal which is on arms’ length terms:

  (a)   of Products to an Offtaker pursuant to an Offtake Contract;     (b)   of
any other inventory items made in the ordinary course of trading of the
disposing entity;     (c)   of fixed assets, the proceeds of which are applied
in exchange for other fixed assets of comparable or superior type, value or
quality as soon as possible after disposal (provided the proceeds of such
disposal are held pending each replacement purchase, in the Proceeds Account);  
  (d)   of obsolete or redundant vehicles, plant and equipment for cash; or

 



--------------------------------------------------------------------------------



 



  (e)   to which the Facility Agent has (acting reasonably and on the
instructions of the Majority Lenders) given its prior written consent;

    “Permitted Financial Indebtedness” means Financial Indebtedness of the
Borrower:

  (a)   incurred in the ordinary course of business of the Borrower;     (b)  
incurred under or pursuant to this Agreement or any other Finance Document;    
(c)   incurred by the Borrower under or pursuant to an unsecured, fully
subordinated loan from the Guarantor or any Subsidiary of the Guarantor (and
subject to the Facility Agent’s approval of the relevant subordinated loan
agreement);     (e)   incurred pursuant to the Capital Equipment Leases;     (f)
  approved in writing by the Facility Agent in its sole discretion; or     (g)  
any Financial Indebtedness not falling within paragraphs (a) to (f) above and
incurred by the Borrower under or pursuant to a fully subordinated loan from a
third party (in form and substance reasonably satisfactory to the Facility
Agent), the aggregate outstanding principal amount of which does not at any time
exceed US$5,000,000;

    “Permitted Lien” means:

  (a)   any Lien created under the terms of this Agreement and the Security
Documents; and     (b)   any minor defects in title or standard exceptions or
exclusions in each case set out in the Title Policy which the Facility Agent
(acting reasonably) does not require to be cured, remedied or otherwise
addressed by the Borrower;     (c)   any Lien arising by operation of Law in the
ordinary course of trading and not as a result of any default or omission by the
Borrower;

    “Proceeds Account” means the US Dollar denominated account (account no
0835-1170990-62-2 designation “Coeur Alaska Inc. — Proceeds Account”)
established by the Borrower in Zurich, Switzerland with the Account Bank (and
any sub-account or substitute account from time to time) into which Product
Proceeds are paid from time to time;       “Proceeds Account Charge” means the
account charge or account charges governed by Swiss law given by the Borrower
for the benefit of the Security Agent on behalf of the Finance Parties pursuant
to which a charge is created over the Proceeds Account, as security for the
discharge of the Secured Liabilities;       “Process Agent” means any person
appointed as a process agent pursuant to clause 39.2 (Service of process);      
“Production” means, for any period, the amount of Gold and other minerals which
has been produced, or in the case of any period or portion thereof to occur in
the future, which is scheduled to be produced in the Life of Mine Plan, at the
Project during such period;       “Production Report” means a report (in the
form required by this Agreement) as to the monthly Production volume and
Production price for the Borrower, a pro forma of which as initialled for the
purposes of identification by the Borrower and delivered to the Facility Agent
pursuant to paragraph 4 of schedule 2 (Conditions Precedent);

 



--------------------------------------------------------------------------------



 



    “Product Proceeds” means all monies payable to or received by the Borrower
arising from the sale of Product and all other monetary amounts whatsoever
payable to or received by the Borrower from any third party while the Loan is
outstanding;       “Products” means Gold, unrefined gold-bearing ore and any
other minerals produced by the Project;       “Project” means the project for
the construction and the operation of the Kensington mine located on the Site;  
    “Project Documents” means any instruments, contracts and agreements which
are now existing or are entered into in the future, with any Approved Offtaker,
Approved Contractor, Government Authority or any other person in connection with
the Project, including without limitation:

  (a)   each Offtake Contract;     (b)   each Construction Contract;     (c)  
each Capital Equipment Lease;     (d)   each Authorisation which is issued to or
held by or on behalf or for the benefit of the Borrower in connection with the
construction, operation or development of the Project, or by or on behalf or for
the benefit of the Borrower in connection with the Borrower’s business or
premises, where the failure of such Authorisation to be issued or held, or the
breach or non-performance of the terms and conditions of such Authorisation,
would constitute a Material Adverse Effect; and     (e)   any other document
executed from time to time by or on behalf or for the benefit of the Borrower
with respect to the construction, development, maintenance, repair, operation or
use of the Project, where the breach or non-performance of the terms and
conditions of such document, would constitute a Material Adverse Effect;

    “Property Rights” means the Borrower’s rights, title, and interest in and to
the surface and the sub-surface land comprising the Site (whether in fee simple,
leasehold, license or otherwise) including all Mineral Rights in favour of the
Security Agent pursuant to the Deed of Trust, Easements, rights-of-way, and
servitude;       “Quarterly Management Accounts” means the Borrower’s quarterly
balance sheet and income and cashflow statements;       “Quotation Day” means,
in relation to any period for which an interest rate is to be determined, two
Business Days before the first day of that period unless market practice differs
in the Relevant Interbank Market in which case the Quotation Day will be
determined by the Facility Agent in accordance with market practice in the
Relevant Interbank Market (and if quotations would normally be given by leading
banks in the Relevant Interbank Market on more than one day, the Quotation Day
will be the last of those days);       “Receiver” means a receiver, trustee,
custodian, sequestrator, conservator or similar official in respect of the whole
or any part of the Collateral;       “Reference Banks” means the principal
London offices of Credit Suisse, Deutsche Bank, Citibank and/or such other banks
as may be appointed by the Facility Agent in consultation with the Borrower;

 



--------------------------------------------------------------------------------



 



    “Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates;       “Release” shall
mean any spilling, seeping, emitting, leaking, pumping, injecting, pouring,
emptying, depositing, disposing, discharging, dispersing, dumping, escaping,
leaching, or migrating of Hazardous Substances into the environment (including
the air, soil, surface water, groundwater, sewer, septic system, or waste
treatment, storage, or disposal systems) of any kind whatsoever, including the
abandonment or discarding of barrels, containers, tanks or other receptacles
containing or previously containing any Hazardous Substances;       “Relevant
Interbank Market” means the London interbank market;       “Relevant
Jurisdiction” means any jurisdiction whose governing law applies to a Finance
Document;       “Repayment Amount” means on any Repayment Date, the amount set
out against such date in schedule 8 (Repayment Schedule).       “Repayment Date”
means each date on which a repayment of principal is to be made in accordance
with clause 6 (Repayment), being each date as set out in schedule 8 (Repayment
Schedule).       “Repeating Representations” means each of the representations
set out in clause 17 (Representations) (excluding clauses 17.2 (Organisation,
Powers), 17.17 (Deduction of Tax), 17.18 (No filing or stamp taxes), 17.19(a),
17.20 (No misleading information), 17.21 (No changes), 17.22(a) and 17.22(b)
(Financial statements), 17.24 (No winding-up) and 17.36(Repetition));      
“Rochester Mine” means the Rochester Mine, located in Western Nevada, at which
the Guarantor has conducted operations since September 1986;       “Screen Rate”
means the British Bankers’ Association Interest Settlement Rate for US Dollars
for the relevant period, displayed at or about noon CET on the appropriate page
of the Reuters screen. If the agreed page is replaced or service ceases to be
available, the Facility Agent may specify another page or service displaying the
appropriate rate after consultation with the Borrower and the Lenders;      
“SEC” means the Securities and Exchange Commission of the United States of
America;       “Secured Liabilities” means all present and future indebtedness
and liabilities due, owing or incurred by the Borrower to any Finance Party from
time to time under or in connection with any Finance Document (in each case
whether alone or jointly, or jointly and severally, with any other person,
whether actually or contingently or whether as principal, surety or otherwise);
      “Security” means a mortgage, charge, pledge, lien, security assignment or
other security interest securing any obligation of any person or any other
agreement or arrangement having a similar effect or having the effect of
providing a security or preferential treatment to a creditor;       “Security
Document” means:

  (a)   the Debt Service Reserve Account Charge;

 



--------------------------------------------------------------------------------



 



  (b)   the Proceeds Account Charge;     (c)   the Guarantor Pledge Agreement;  
  (d)   the Borrower Security Agreement;     (e)   the Mortgage (as such may
form part of the Deed of Trust);     (f)   the Deed of Trust;     (g)   the
Amendment to the Deed of Trust     (h)   each Offtake Contract Assignment (as
such may form part of the Borrower Security Agreement);     (i)   the Facility
Guarantee;     (j)   the Guarantor Side Letter;     (k)   any document or
instrument required to be executed or delivered pursuant to any Security
Document;     (l)   any other document evidencing any Security held by the
Security Agent on behalf of any of the Finance Parties as security, amongst
other things, for the discharge of the Secured Liabilities; or     (m)   any
other document designated as such from time to time by the Facility Agent and
the Borrower;

    “Senior Notes” means the Senior Term Notes of the Guarantor due 31
December 2012;       “Site” means the land located in Juneau Recording District,
Alaska on which the Project is located;       “Spot Rate” means at any date in
relation to any Administrative Party, that Administrative Party’s spot rate of
exchange (as determined conclusively by that Administrative Party save in the
case of manifest error) for the purchase of the relevant currency in the London
foreign exchange market using the Base Currency at or around 11.00am (London
time) on that date;       “Subsidiary” means in respect of a company or
corporation, any other company or corporation:

  (a)   which is controlled, directly or indirectly, by the first-mentioned
company or corporation;     (b)   more than half the issued share capital of
which is beneficially owned, directly or indirectly, by the first-mentioned
company or corporation; or     (c)   which is a subsidiary of another subsidiary
of the first-mentioned company or corporation

    and, for these purposes, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body;

 



--------------------------------------------------------------------------------



 



    “Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same);       “Title Insurer”
means Alaska Escrow & Title Insurance Agency, Inc.;       “Title Policy” shall
mean such policy issued by the Title Insurer in respect of the Project and the
Property Rights, in form and substance satisfactory to the Facility Agent;      
“Total Commitments” means the aggregate of the Commitments, being USD
$100,000,000 at the date of this Agreement;       “Transaction Documents” means
each Offtake Contract and any other document designated in writing as such by
the Borrower and the Facility Agent;       “Transfer Certificate” means a
certificate substantially in the form set out in schedule 5 (Form of Transfer
Certificate) or any other form agreed between the Facility Agent and the
Borrower;       “Transfer Date” means, in relation to a transfer pursuant to
clause 25 (Changes to the Lenders), the later of:

  (a)   the proposed Transfer Date specified in the Transfer Certificate; and  
  (b)   the date on which the Facility Agent executes the Transfer Certificate;

    “Unpaid Sum” means any sum due and payable but unpaid by the Borrower under
the Finance Documents;       “US Dollars” and “US$” mean the lawful currency of
the United States of America;       “US GAAP” means generally accepted
accounting principles as in effect from time to time in the United States,
consistently applied;       “Utilisation” means the drawdown of the Loan;      
“Utilisation Date” means the date of the Utilisation;       “Utilisation
Request” means a notice substantially in the form set out in schedule 3
(Utilisation Request); and       “VAT” means value added tax as provided for in
the Value Added Tax Act 1994 and any other tax of a similar nature imposed in
any applicable jurisdiction at any time on or after the date of this Agreement.
  1.2   Financial covenant definitions       The definitions in clause 20.1
(Financial covenants) shall also apply to this Agreement.

 



--------------------------------------------------------------------------------



 



1.3   Interpretation

  (a)   Unless a contrary indication appears, any reference in this Agreement
to:

  (i)   any “Finance Party”, any “Obligor” or any “Party” shall be construed so
as to include its successors in title, permitted assignees and permitted
transferees;     (ii)   persons “acting in concert” comprise persons who,
pursuant to an agreement or understanding (whether formal or informal),
co-operate to obtain, maintain or consolidate control of a company. A person
(who is a company) and each of its Affiliates will be deemed to be acting in
concert all with each other; a person (who is a natural person), each company
that he or she Controls and each Affiliate of each such company will be deemed
to be acting in concert all with each other;     (iii)   “assets” includes
present and future properties, revenues and rights of every description;    
(iv)   “arm’s length basis” means in relation to a transaction entered into by a
person that the terms thereof are no less favourable or onerous to that person
than could reasonably be expected to be obtained in a comparable transaction
made on commercial terms with a person who is not an Affiliate of that person;  
  (v)   where a sum is quoted as the equivalent in one currency (the “first
currency”) of a specified amount denominated in another currency (the “second
currency”), such sum, on the date that the calculation is made, shall be equal
to the amount of the first currency which could be purchased by the specified
amount denominated in the second currency using the Facility Agent’s Spot Rate
on that date;     (vi)   a “Finance Document” or any other agreement or
instrument is a reference to that Finance Document or other agreement or
instrument as amended, novated, supplemented, extended or restated (in each
case, in accordance with its terms);     (vii)   “guarantee” means any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make or to make an investment in or
loan to any person, where, in each case, such obligation is assumed in order to
maintain or assist the ability of such person to meet its indebtedness;    
(viii)   “indebtedness” includes any obligation (whether incurred as principal
or as surety) for the payment or repayment of money, whether present or future,
actual or contingent;     (ix)   “Month” means a period starting on one day in a
calendar month and ending on the numerically corresponding day in the next
calendar month, except that:

  (A)   (subject to clause 1.3(c) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;

 



--------------------------------------------------------------------------------



 



  (B)   if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month; and     (C)   if an Interest Period begins on the last
Business Day of a calendar month, that Interest Period shall end on the last
Business Day in the calendar month in which that Interest Period is to end.

  (x)   a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality), or
two or more of the foregoing;     (xi)   a “regulation” includes any regulation,
rule, official directive, request or guideline (whether or not having the force
of law, but, if not having the force of law, being of a type with which any
person to which it applies is accustomed to comply) of any Governmental
Authority;     (xii)   a provision of any Law or regulation is a reference to
that provision as amended or re-enacted (and includes any subordinate
legislation);     (xiii)   a document in “agreed form” is a document which is
previously agreed in writing by or on behalf of the Borrower and the Facility
Agent or, if not so agreed, is in the form specified by the Facility Agent
(acting reasonably);     (xiv)   a gender includes all other genders;     (xv)  
the singular includes plural and vice versa;     (xvi)   a “clause” or a
“schedule” is a reference to a clause of or a schedule to this Agreement;    
(xvii)   a time of day is a reference to Zurich time (unless otherwise
specified);     (xviii)   when something is specified to occur:

  (A)   “after” a certain date or day, it shall be taken to refer to “after (but
not including)” that date or day; and     (B)   “before” a certain date or day,
it shall be taken to refer to “before (but not including)” that date or day; and

  (xix)   “including” shall not be interpreted narrowly but shall be interpreted
to mean “including (but not limited to)” or “including without prejudice to the
foregoing”, and “include” and “included” shall be interpreted accordingly.

  (b)   Section, clause and schedule headings are for ease of reference only,
and shall not affect the interpretation of any provision of this Agreement.    
(c)   Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 



--------------------------------------------------------------------------------



 



  (d)   A Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived in writing and an Event of Default is “continuing” if it
has not been waived in writing, in each case to the satisfaction of the Agent.

1.4   Third party rights

  (a)   Unless expressly provided to the contrary in a Finance Document a person
who is not a Party has no right (whether pursuant to the Contracts (Rights of
Third Parties) Act 1999 or otherwise) to enforce or to enjoy the benefit of any
provision of this Agreement.     (b)   Notwithstanding any provision of any
Finance Document the consent of any person who is not a Party is not required to
rescind or vary this Agreement at any time.

2.   THE FACILITY   2.1   The Facility       Subject to the terms of this
Agreement, the Lenders make available to the Borrower a US Dollar-denominated
term loan facility in an aggregate amount equal to the Total Commitments.   2.2
  Finance Parties’ rights and obligations

  (a)   The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.     (b)   The rights of each Finance
Party under or in connection with the Finance Documents are separate and
independent rights and any debt arising under the Finance Documents to a Finance
Party from an Obligor shall be a separate and independent debt.     (c)   A
Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

3.   PURPOSE AND USE OF PROCEEDS   3.1   Purpose and Use of Proceeds       The
Borrower shall use all amounts borrowed by it under the Facility Agreement:

  (a)   to credit the Debt Service Reserve Account with an amount sufficient to
ensure compliance with clause 20.1(d) from time to time;     (b)   for general
corporate and working capital purposes of the Borrower;     (c)   repayment in
whole or in part of the Intra-Company Loans;     (d)   part repayment of the
Mitsubishi Facility, part repayment of the outstanding debt obligations on the
balance sheet of the Guarantor, including the Senior Notes, capital

 



--------------------------------------------------------------------------------



 



      expenditures at the Rochester Mine and for general corporate and working
capital purposes of the Guarantor.

3.2   Monitoring       No Finance Party is bound to monitor or verify the
application of any amount borrowed pursuant to this Agreement.   4.   CONDITIONS
OF UTILISATION   4.1   Further conditions precedent       The Lenders will only
be obliged to comply with clause 5.4 (Lenders’ participation) in relation to any
Utilisation if on the date of the Utilisation Request and on the proposed
Utilisation Date:

  (a)   no Default has occurred and is continuing or would result from the
proposed Loan;     (b)   there has been no Borrower Change of Control;     (c)  
there has been no Borrower Change of Ownership; and     (d)   the Repeating
Representations to be made by the Borrower are true in all material respects and
are not misleading, and will not become untrue in any material respect or become
misleading as a result of making the proposed Loan or Utilisation.

4.2   Waiver       The conditions specified in clause 4.1 (Further conditions
precedent) are inserted solely for the benefit of the Lenders and may be waived
by the Facility Agent (acting on the instructions of all the Lenders), in whole
or in part and with or without conditions, without prejudicing the right of the
Facility Agent or the Lenders to require fulfilment of such conditions in whole
in respect of any other Utilisation. If compliance with any of the conditions
specified in clause 4.1 (Further conditions precedent) is so waived with
conditions or on condition that the Borrower shall comply at or before a
particular time, the Borrower shall so comply.   4.3   Conditions Subsequent    
  The Parties shall ensure that, within 30 days of the Effective Date, the
Amendment to the Deed of Trust shall be executed and recorded at the registry in
Juneau, Alaska.   5.   UTILISATION   5.1   Delivery of a Utilisation Request    
  The Borrower may utilise the Facility from time to time by delivery to the
Facility Agent of a duly completed Utilisation Request not later than 11.00 am
(Zurich time) on the second Business Day before the proposed Utilisation Date.  
5.2   Completion of a Utilisation Request       Each Utilisation Request is
irrevocable and will not be regarded as having been duly completed unless:

 



--------------------------------------------------------------------------------



 



  (a)   Except in relation to the Utilisation on or around the 2010 Amendment
and Restatement Agreement, the proposed Utilisation Date is the first Business
Day of a Month within the Availability Period;     (b)   the currency and amount
of the Utilisation comply with clause 5.3 (Currency and amount); and     (c)  
the proposed Interest Period complies with clause 9 (Interest periods).

5.3   Currency and amount

  (a)   The currency specified in the Utilisation Request must be the Base
Currency.     (b)   The amount of each proposed Utilisation must be in an amount
not less than US$10,000,000 million or, if greater, integral multiples of
US$5,000,000 million.

5.4   Lenders’ participation

  (a)   If the conditions set out in clauses 4 (Conditions of Utilisation) and
5.1 (Delivery of a Utilisation Request) to 5.3 (Currency and amount) have been
met, each Lender shall make its participation in the Loan available by the
Utilisation Date through its Facility Office.     (b)   The amount of each
Lender’s participation in the Loan will be equal to the proportion borne by that
Lender’s Available Commitment to the Available Facility immediately prior to
making the Loan.     (c)   The Facility Agent shall notify each Lender of the
amount of the Loan and the amount of its participation in the Loan by 2.00pm on
the third Business Day before the proposed Utilisation Date.

5.5   Utilisation Funding       Except as set out in any Utilisation Request,
the amount of each Lender’s participation in each Loan shall be provided to the
Borrower, on the applicable Utilisation Date, by transfer of immediately
available funds to the Borrower’s account specified on Schedule 9 (Borrower’s
Account) or otherwise agreed by the Facility Agent from time to time.   5.6  
Cancellation of Commitment

  (a)   If a Lender’s Available Commitment is reduced in accordance with the
terms of this Agreement after the Facility Agent has received a Utilisation
Request and such reduction was not taken into account in the calculation of the
Available Facility, then the amount of that Utilisation shall be reduced
accordingly.     (b)   The Total Commitments shall be immediately cancelled at
the end of the Availability Period in accordance with clause 7.3 (Automatic
cancellation).

6.   REPAYMENT

  (a)   Following the expiry of the Availability Period, the Borrower shall
repay the principal amount of the Loan by paying to the Facility Agent on each
Repayment Date an amount equal to the Repayment Amount.

 



--------------------------------------------------------------------------------



 



  (b)   The frequency of the Repayment Dates may be altered by agreement between
the Borrower and the Facility Agent (acting on the instruction of the Majority
Lenders).     (c)   No amount may remain outstanding after the Final Maturity
Date.     (d)   For the avoidance of doubt the Borrower confirms and
acknowledges that its obligations under the Finance Documents including without
limitation its repayment obligations exist independent of, and are in no way
contingent or conditional upon, its performance under any Offtake Contract.

7.   PREPAYMENT AND CANCELLATION   7.1   Illegality       If at any time it is
or will become unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in the Loan:

  (a)   that Lender shall promptly notify the Facility Agent upon becoming aware
of that event;     (b)   the Facility Agent shall promptly notify the Borrower
thereof;     (c)   upon the Facility Agent notifying the Borrower, the
Commitment of that Lender will be immediately cancelled; and     (d)   where
that Lender:

  (i)   has not funded any participation in the Loan, it shall have no further
funding obligation; or     (ii)   has funded all or part of its Commitment, the
Borrower shall repay that Lender’s participation in the Loan on the last day of
the Interest Period occurring after the Facility Agent has notified the Borrower
or, if earlier, the date specified by the Lender in the notice delivered to the
Facility Agent (being no earlier than the last day of any applicable grace
period permitted by law).

7.2   Mandatory Prepayment

  (a)   If a Borrower Change of Control or Borrower Change of Ownership occurs:

  (i)   the Borrower shall promptly notify the Facility Agent upon becoming
aware of that event or if the Facility Agent otherwise becomes aware of such
event the Facility Agent shall notify the Borrower accordingly;     (ii)   the
Facility Agent shall promptly notify the Lenders thereof;     (iii)   no Lender
shall be obliged to fund any Utilisation; and     (iv)   if a Lender so requires
and notifies the Facility Agent within five Business Days of that Lender being
notified by the Facility Agent of the event the Facility Agent shall, by not
less than five Business Days’ notice to the Borrower, cancel the Commitment of
that Lender and declare the

 



--------------------------------------------------------------------------------



 



      participation of that Lender in all outstanding Loans, together with
accrued interest, and all other amounts accrued under the Finance Documents
immediately due and payable, whereupon the Commitment of that Lender will be
cancelled and all such outstanding amounts will become immediately due and
payable.

  (b)   If at any time the Tangible Net Worth of the Guarantor is less than
US$1,000,000,000:

  (i)   the Borrower shall promptly notify the Facility Agent upon becoming
aware of that event or if the Facility Agent otherwise becomes aware of such
event the Facility Agent shall notify the Borrower accordingly;     (ii)   the
Facility Agent shall promptly notify the Lenders thereof;     (iii)   no Lender
shall be obliged to fund any Utilisation; and     (iv)   if a Lender so requires
and notifies the Facility Agent within five Business Days of that Lender being
notified by the Facility Agent of the event the Facility Agent shall, by not
less than 45 days’ notice to the Borrower, cancel the Commitment of that Lender
and declare the participation of that Lender in all outstanding Loans, together
with accrued interest, and all other amounts accrued under the Finance Documents
immediately due and payable, whereupon the Commitment of that Lender will be
cancelled and all such outstanding amounts will become immediately due and
payable.

7.3   Automatic cancellation       Any part of the Facility which remains
undrawn at the close of business in Zurich, Switzerland, on the last day of the
Availability Period shall be automatically and immediately cancelled and each
Lender’s Commitment then outstanding shall be reduced to zero.   7.4   Voluntary
cancellation       The Borrower may at any time during the Availability Period,
if it gives the Facility Agent not less than four Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part of the Available Facility. Any cancellation under this clause 7.4
(Voluntary cancellation) shall reduce the Commitments of the Lenders rateably.  
7.5   Voluntary prepayment of Loans

  (a)   Subject to clause 7.5(c) below, the Borrower may, at any time after the
date falling 12 months after the first Utilisation Date (or subject to the prior
written consent of the Facility Agent in its absolute discretion, at any earlier
date), if it gives the Facility Agent not less than 10 Business Days’ prior
written notice, prepay the whole or any part of the Loan (but, if in part, being
a minimum amount of US$5,000,000 and thereafter, in integral multiples of
US$5,000,000 or, if less, the remainder of such Loan).     (b)   Any prepayment
under this clause 7.5 (Voluntary prepayment of Loans) shall satisfy the
obligations of the Borrower under clause 6 (Repayment) in reverse order of
maturity and be applied rateably among the participations of all Lenders.

 



--------------------------------------------------------------------------------



 



  (c)   The Borrower may not make any prepayment of all of the Loans then
outstanding, under clause 7.5(a) above, from the proceeds of any Financial
Indebtedness incurred by it or any of its Affiliates unless it has entered into
discussions in good faith with the Facility Agent to allow Credit Suisse the
opportunity to offer to the Borrower a refinance of the Loan on terms
competitive with the proposed provider of that Financial Indebtedness at such
time.

7.6   Right of prepayment and cancellation in relation to a single Lender

  (a)   If:

  (i)   any sum payable to any Lender by the Borrower is required to be
increased under 12.2(c); or     (ii)   any Lender claims indemnification under
clause 12.3 (Tax indemnity) or clause 13.1 (Increased Costs), the Borrower may,
whilst the circumstance giving rise to the requirement for indemnification
continues, give the Facility Agent notice of the cancellation of the Commitment
of that Lender and its intention to prepay that Lender’s participation in the
Loan.

  (b)   On receipt of a notice referred to in clause 7.6(a) above, the
Commitment of that Lender shall immediately be reduced to zero.     (c)   On the
last day of each Interest Period which ends after the Borrower has given notice
under clause 7.6(a) above (or, if earlier, the date specified by the Borrower in
that notice), the Borrower shall prepay that Lender’s participation in the Loan
together with Break Costs (if any) relating to such prepayment.

7.7   Restrictions

  (a)   Any notice of cancellation or prepayment given by any Party under this
clause 7 (Prepayment and cancellation) shall be irrevocable and, unless a
contrary indication appears in this Agreement, shall specify the date or dates
upon which the relevant cancellation or prepayment is to be made and the amount
of that cancellation or prepayment.     (b)   Any prepayment under this
Agreement shall be made together with accrued interest on the amount prepaid
and, subject to any Break Costs, without premium or penalty.     (c)   The
Borrower may not reborrow any part of the Facility which is repaid or prepaid.  
  (d)   The Borrower shall not repay or prepay all or any part of the Loan or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.     (e)   No amount of the Total
Commitments cancelled under this Agreement may be subsequently reinstated.    
(f)   If the Facility Agent receives a notice under this clause 7 (Prepayment
and cancellation) it shall promptly forward a copy of that notice to either the
Borrower or the affected Lender, as appropriate.

 



--------------------------------------------------------------------------------



 



8.   INTEREST   8.1   Calculation of interest       The rate of interest on the
Loan for each Interest Period is the percentage rate per annum which is the
aggregate of the applicable:

  (a)   Margin; and     (b)   LIBOR.

8.2   Payment of interest       The Borrower shall pay accrued interest on the
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six monthly intervals after the
first day of the Interest Period).   8.3   Default interest

  (a)   If the Borrower fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the Unpaid Sum from the due
date up to the date of actual payment (both before and after judgment) at a rate
which, subject to clause 8.3(b) below, is two per cent higher than the rate
which would have been payable if the Unpaid Sum had, during the period of
non-payment, constituted a Loan in the currency of the Unpaid Sum for successive
Interest Periods, each of a duration selected by the Facility Agent (acting
reasonably). Any interest accruing under this clause 8.3 (Default interest)
shall be immediately payable by the Borrower on demand by the Facility Agent.  
  (b)   If any Unpaid Sum consists of all or part of the Loan which became due
on a day which was not the last day of an Interest Period relating to the Loan:

  (i)   the first Interest Period for that Unpaid Sum shall have a duration
equal to the unexpired portion of the current Interest Period relating to the
Loan; and     (ii)   the rate of interest applying to the Unpaid Sum during that
first Interest Period shall be two per cent higher than the rate which would
have applied if the Unpaid Sum had not become due.

  (c)   Default interest (if unpaid) arising on an Unpaid Sum will be compounded
with the Unpaid Sum at the end of each Interest Period applicable to that Unpaid
Sum but will remain immediately due and payable.

8.4   Notification of rates of interest       The Facility Agent shall promptly
notify the Lenders and the Borrower of the determination of a rate of interest
under this Agreement.

 



--------------------------------------------------------------------------------



 



9.   INTEREST PERIODS   9.1   Interest Periods

  (a)   Subject to this clause 9 (Interest periods), the duration of Interest
Periods for all Loans shall be:

  (i)   three Months; or     (ii)   any other period agreed between a Borrower
and the Facility Agent (acting then on the instructions of all the Lenders),
provided that the first Interest Period for the Loan relating to the Utilisation
to be made on or about the date of the 2010 Amendment and Restatement Agreement
shall be of such lesser duration to ensure that the last day of that Interest
Period is the same day as that of each Loan made under the Facility.

  (b)   Notwithstanding any other provision of this Agreement, an Interest
Period for the Loan shall not extend beyond the Final Maturity Date.     (c)  
Each Interest Period for the Loan shall start on the Utilisation Date or (if
already made) on the last day of its preceding Interest Period.

9.2   Non-Business Days       If an Interest Period would otherwise end on a day
which is not a Business Day, that Interest Period will instead end on the next
Business Day in that calendar month (if there is one) or the preceding Business
Day (if there is not).   10.   CHANGES TO THE CALCULATION OF INTEREST   10.1  
Absence of quotations       Subject to clause 10.2 (Market disruption), if LIBOR
is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by 11.00am on the Quotation Day, the applicable
LIBOR shall be determined on the basis of the quotations of the remaining
Reference Banks.   10.2   Market disruption

  (a)   If a Market Disruption Event occurs in relation to the Loan for any
Interest Period, then the rate of interest on each Lender’s share of the Loan
for the Interest Period shall be the percentage rate per annum which is the sum
of:

  (i)   the Margin; and     (ii)   the rate notified to the Facility Agent by
that Lender as soon as practicable and in any event before interest is due to be
paid in respect of that Interest Period, to be that which expresses as a
percentage rate per annum the cost to that Lender of funding its participation
in the Loan from whatever source it may reasonably select.

 



--------------------------------------------------------------------------------



 



  (b)   The Facility Agent shall promptly notify the Borrower of the occurrence,
or if applicable the cessation, of a Market Disruption Event.     (c)   In this
Agreement, “Market Disruption Event” means:

  (i)   at or about noon on the Quotation Day for the relevant Interest Period
the Screen Rate is not available (or the Screen Rate is zero or negative) and
none or only one of the Reference Banks supplies a rate to the Facility Agent to
determine LIBOR for US Dollars for the relevant Interest Period; or     (ii)  
before close of business in London on the Quotation Day for the relevant
Interest Period, the Facility Agent receives notifications from a Lender or
Lenders (whose participations in the Loan exceed 10 per cent of the Loan) that
the cost to it or them of obtaining matching deposits in the Relevant Interbank
Market would be in excess of LIBOR.

10.3   Alternative basis of interest or funding

  (a)   If a Market Disruption Event occurs and the Facility Agent or the
Borrower so requires, the Facility Agent and the Borrower shall enter into
negotiations (for a period of not more than 30 days) with a view to agreeing a
substitute basis for determining the rate of interest.     (b)   Any alternative
basis agreed pursuant to clause 10.3(a) above shall, with the prior consent of
all the Lenders and the Borrower, be binding on all Parties.

10.4   Break Costs

  (a)   The Borrower shall, within four Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of the Loan or Unpaid Sum being paid by the Borrower on a day other than the
last day of an Interest Period for the Loan or Unpaid Sum.     (b)   Each Lender
shall, as soon as reasonably practicable after a demand by the Facility Agent,
provide a certificate confirming the amount of its Break Costs for any Interest
Period in which they accrue.

11.   FEES   11.1   Arrangement fee       The Borrower shall pay to the Agent
(for the account of the Arranger) an arrangement fee in the amount and at the
times agreed in the relevant Fee Letter.   11.2   Agency fee       The Borrower
shall pay to the Facility Agent (for its own account) an agency fee in the
amount and at the times agreed in the relevant Fee Letter.   11.3   Commitment
fee

  (a)   Subject to clause 11.3(b) below, the Borrower shall pay to the Facility
Agent (for the account of each Lender) a fee computed on a daily basis (based on
a 360 day year) at the rate of 0.25 per cent per annum on that Lender’s
Available Commitment during

 



--------------------------------------------------------------------------------



 



      the period starting on and from date of this Agreement and ending on and
including the last day of the Availability Period.

  (b)   The accrued commitment fee is payable on the last day of each successive
period of three Months which ends during the Availability Period, on the last
day of the Availability Period and, if any Commitment is cancelled, on the
cancelled amount of the relevant Lender’s Commitment at the time the
cancellation is effective

12.   TAX GROSS-UP AND INDEMNITIES   12.1   Definitions

  (a)   In this Agreement:         “Tax Credit” means a credit against, relief
or remission for, or repayment of any Tax;         “Tax Deduction” means a
deduction or withholding for or on account of Tax from a payment under a Finance
Document;         “Tax Payment” means an increase in a payment made by the
Borrower to a Finance Party under clause 12.2 (Tax gross-up) or a payment under
clause 12.3 (Tax indemnity).     (b)   Unless a contrary indication appears, in
this clause 12 (Tax gross-up and indemnities) a reference to “determines” or
“determined” means a determination made in the reasonable discretion of the
person making the determination.

12.2   Tax gross-up

  (a)   The Borrower shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by Law.     (b)   The Borrower
shall promptly upon becoming aware that it must make a Tax Deduction (or that
there is any change in the rate or the basis of a Tax Deduction) notify the
Facility Agent accordingly. Similarly, a Lender shall promptly notify the
Facility Agent on becoming so aware in respect of a payment payable to that
Lender. If the Facility Agent receives such notification from a Lender it shall
promptly notify the Borrower.     (c)   If a Tax Deduction is required by Law to
be made by the Borrower, the amount of the payment due from the Borrower shall
be increased to an amount which (after making any Tax Deduction) leaves an
amount equal to the payment which would have been due if no Tax Deduction had
been required.     (d)   If the Borrower is required to make a Tax Deduction,
the Borrower shall make that Tax Deduction and any payment required in
connection with that Tax Deduction within the time allowed and in the minimum
amount required by Law.     (e)   Within 30 days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, the
Borrower shall deliver to the Facility Agent for the Finance Party entitled to
the payment evidence reasonably satisfactory to that Finance Party that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

 



--------------------------------------------------------------------------------



 



  (f)   Each Lender, including any person that becomes a Lender after the date
hereof, shall deliver to Facility Agent and to Borrower, (i) two original copies
of Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-9 (or
any successor form), as applicable, properly completed and duly executed by such
Lender, and such other documentation reasonably requested by Borrower to
establish that such Lender is not subject to deduction or withholding of U.S.
federal income or backup withholding tax with respect to any payments to such
Lender of principal, interest, fees or other amounts payable under any of the
Finance Documents. Each Lender required to deliver any forms, certificates or
other evidence with respect to U.S. federal income tax withholding matters
pursuant to this Section 12.2(f) hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence,
whenever a change in a Lender’s circumstances renders such forms, certificates
or other evidence obsolete or inaccurate in any material respect, that such
Lender shall promptly deliver to Facility Agent and to Borrower two new original
copies of Internal Revenue Service Form W-8BEN or Internal Revenue Service Form
W-9 (or any successor form), as the case may be, properly completed and duly
executed by such Lender, and such other documentation reasonably requested by
Borrower to confirm or establish that such Lender is not subject to deduction or
withholding of U.S. federal income tax with respect to payments to such Lender.
    (g)   If a Lender fails to deliver the forms, certificates or other evidence
referred to in clause 12.2(f) above, the Borrower shall withhold the taxes due
on payments to such Lender and solely to the extent that such withholding was
the result of the Lender’s non-compliance with the requirement that it deliver
such forms, certificates or other evidence referred to in clause 12.2(f) above,
the payments required pursuant to clauses 12.2(c) and 13.1(a) shall be reduced.

12.3   Tax indemnity

  (a)   Without prejudice to clause 12.2 (Tax gross-up), if any Finance Party is
required to make any payment of or on account of Tax on or in relation to any
sum received or receivable under any Finance Document (including any sum deemed
for purposes of Tax to be received or receivable by such Finance Party whether
or not actually received or receivable) or if any liability in respect of any
such payment is asserted, imposed, levied or assessed against any Finance Party,
the Borrower shall, within three Business Days of demand of the Facility Agent,
promptly indemnify the Finance Party which suffers a loss or liability as a
result against such payment or liability, together with any costs and expenses
payable or incurred in connection therewith in each case, except to the extent
that such costs and expenses contemplated by this clause arose solely as a
result of any negligence or malfeasance of such Finance Party.     (b)   Clause
12.3(a) above shall not apply:

  (i)   with respect to any Tax assessed on a Finance Party:

  (A)   under the Law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or     (B)   under the
Law of the jurisdiction in which that Finance Party’s Facility Office is located
in respect of amounts received or receivable in that jurisdiction,

 



--------------------------------------------------------------------------------



 



      if that Tax is imposed on or calculated by reference to the net income
received or receivable by that Finance Party;     (ii)   to the extent a loss,
liability or cost is compensated for by an increased payment under clause 12.2
(Tax gross-up) or     (iii)   to the extent that such Tax would not have been
payable but for such Lender’s failure for any reason to deliver any of the forms
referred to in clause 12.2(f).

  (c)   A Finance Party making, or intending to make, a claim under clause
12.3(a) above shall promptly notify the Facility Agent of the event which will
give, or has given, rise to the claim, following which the Facility Agent shall
promptly notify the Borrower.     (d)   A Finance Party shall, on receiving a
payment from the Borrower under this clause 12.3 (Tax indemnity), notify the
Facility Agent.

12.4   Tax Credit

  (a)   If the Borrower makes a Tax Payment and the relevant Finance Party
determines that:

  (i)   a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, or to that Tax Payment; and     (ii)   that Finance
Party has obtained, utilised and retained that Tax Credit,

      the Finance Party shall pay an amount to the Borrower which that Finance
Party determines will leave it (after that payment) in the same after-Tax
position as it would have been in had the Tax Payment not been required to be
made by the Borrower. The Borrower may, upon written request, require a Lender
to produce reasonable evidence (without being obliged in any way to disclose to
the Borrower any information of a confidential nature relating to its tax
affairs) as to whether or not the criteria set out in clause 12.4(a)(i) and
12.4(a)(ii) above are satisfied. A Finance Party shall use reasonable endeavours
to complete, as soon as reasonably practicable, any formalities to have the
benefit of any available Tax Credits or relief which it is aware of at such
time.

  (b)   If any Finance Party makes any payment to the Borrower pursuant to this
clause 12.4 (Tax Credit) and such Finance Party subsequently determines that the
Tax Credit in respect of which such payment was made was not available or is
required to be repaid by it or that it was not permitted to use such Tax Credit
in full, the Borrower shall reimburse that Finance Party such amount (being an
amount no greater than the amount paid by that Finance Party to the Borrower
pursuant to this clause 12.4 (Tax Credit)) as that Finance Party reasonably
determines is necessary to place it in the same after-Tax position as it would
have been in if such Tax Credit had been obtained and fully used and retained by
such Finance Party.

12.5   Stamp taxes       The Borrower shall pay and, within three Business Days
of demand, indemnify each Finance Party against any cost, loss or liability that
Finance Party incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of any Finance Document.

 



--------------------------------------------------------------------------------



 



12.6   Value added tax

  (a)   All amounts set out, or expressed to be payable under a Finance Document
by any Party to a Finance Party which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply, and accordingly, subject to clause 12.6(c) below,
if VAT is chargeable on any supply made by any Finance Party to any Party under
a Finance Document, that Party shall pay to the Finance Party (in addition to
and at the same time as paying the consideration) an amount equal to the amount
of the VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to such Party).     (b)   If VAT is chargeable on any supply made by any
Finance Party (the “Supplier”) to any other Finance Party (the “Recipient”)
under a Finance Document, and any Party (the “Relevant Party”) is required by
the terms of any Finance Document to pay an amount equal to the consideration
for such supply to the Supplier (rather than being required to reimburse the
Recipient in respect of that consideration), such Party shall also pay to the
Supplier (in addition to and at the same time as paying such amount) an amount
equal to the amount of such VAT. The Recipient will promptly pay to the Relevant
Party an amount equal to any credit or repayment from the relevant tax authority
which it reasonably determines relates to the VAT chargeable on that supply. So
far as the Facility Agent is aware (without representing the Borrower) the
Original Lenders are not as at the date of this Agreement required to charge VAT
on any supply made or to be made under the Finance Documents.     (c)   Where a
Finance Document requires any Party to reimburse a Finance Party for any costs
or expenses, that Party shall also at the same time pay and indemnify the
Finance Party against all VAT incurred by the Finance Party in respect of the
costs or expenses to the extent that the Finance Party reasonably determines
that neither it nor any other member of the group of which it is a member for
VAT purposes is entitled to credit or repayment from the relevant tax authority
in respect of the VAT.

13.   INCREASED COSTS   13.1   Increased Costs

  (a)   Subject to clause 13.3 (Exceptions) the Borrower shall, within four
Business Days of a demand by the Facility Agent, pay for the account of a
Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its Affiliates as a result of:

  (i)   the introduction of or any change after the date of this Agreement in
(or in the interpretation, administration or application of) any Law or
regulation; or     (ii)   compliance with any Law or regulation made after the
date of this Agreement.

      The terms “Law” and “regulation” in this clause 13.1(a) shall include any
law or regulation concerning capital adequacy, capital ratios, reserve
requirements on contingent liabilities, prudential limits, liquidity, reserve
assets or Tax.

  (b)   In this Agreement “Increased Costs” means:

  (i)   a reduction in the rate of return from the Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;

 



--------------------------------------------------------------------------------



 



  (ii)   an additional or increased cost; or     (iii)   a reduction of any
amount due and payable under any Finance Document,

      which is incurred or suffered by a Finance Party or any of its Affiliates
to the extent that it is attributable to that Finance Party having entered into
its Commitment or funding or performing its obligations under any Finance
Document.

13.2   Increased cost claims

  (a)   A Finance Party intending to make a claim pursuant to clause 13.1
(Increased Costs) shall notify the Facility Agent of the event giving rise to
the claim, following which the Facility Agent shall promptly notify the
Borrower.     (b)   Each Finance Party shall, as soon as practicable after a
demand by the Facility Agent, provide a certificate confirming the amount of its
Increased Costs and describing in reasonable detail the circumstances giving
rise to the claim.

13.3   Exceptions

  (a)   Clause 13.1 (Increased Costs) does not apply to the extent any Increased
Cost is:

  (i)   attributable to a Tax Deduction required by Law to be made by the
Borrower;     (ii)   compensated for by clause 12.3 (Tax indemnity) (or would
have been compensated for under clause 12.3 (Tax indemnity) but was not so
compensated solely because any of the exclusions in clause 12.3(b) applied); or
    (iii)   attributable to the wilful breach by the relevant Finance Party or
its Affiliates of any Law or regulation or a failure by the relevant Finance
Party to make any relevant filings with any regulatory authority.

  (b)   In this clause 13.3 (Exceptions), a reference to a “Tax Deduction” has
the same meaning given to the term in clause 12.1 (Definitions).

14.   OTHER INDEMNITIES   14.1   Currency indemnity

  (a)   If any sum due from the Borrower under the Finance Documents (a “Sum”),
or any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

  (i)   making or filing a claim or proof against the Borrower; or     (ii)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

      the Borrower shall as an independent obligation, within three Business
Days of demand, indemnify each Finance Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First

 



--------------------------------------------------------------------------------



 



      Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

  (b)   The Borrower waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

14.2   Expenses; Indemnity

  (a)   The Borrower agrees to indemnify the Administrative Parties, each Lender
and each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related costs and expenses,
including reasonable counsel fees, disbursements and other charges, incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of (i) the execution or delivery of this Agreement or any other
Finance Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the transactions and the other transactions contemplated
thereby, (ii) the use of the proceeds of the Loans, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, or (iv) any actual or alleged presence or Release
of Hazardous Substances on any property owned or operated by the Borrower or any
Environmental Claim related to the operations of the Borrower; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related costs and expenses are
determined by a court of competent jurisdiction to have resulted from primarily
the gross negligence or wilful misconduct of such Indemnitee (and, upon any such
determination, any indemnification payments with respect to such losses, claims,
damages, liabilities or related costs and expenses previously received by such
Indemnitee shall be subject to reimbursement by such Indemnitee);     (b)   To
the extent permitted by applicable Law, the Borrower shall not assert, and each
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Loan or the
use of the proceeds thereof.     (c)   The provisions of this clause 14.2
(Expenses; Indemnity) shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the Transactions or the other transactions contemplated hereby, the repayment of
any of the Loans, the expiration of the Commitments, the invalidity or
unenforceability of any term or provision of this Agreement or any other Finance
Document, or any investigation made by or on behalf of the Administrative
Parties or any Lender. All amounts due under this clause 14.2 (Expenses;
Indemnity) shall be payable on written demand therefor.

14.3   Indemnity to the Security Agent       The Security Agent may, in priority
to any payment to the Finance Parties, indemnify itself out of the Collateral in
respect of, and pay and retain, all sums necessary to give effect to the
indemnity in this clause 14.3 (Indemnity to the Security Agent) and shall have a
lien on the Collateral and the proceeds of the enforcement of the Collateral for
all moneys payable to it.

 



--------------------------------------------------------------------------------



 



15.   MITIGATION   15.1   Mitigation

  (a)   Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of clause 12 (Tax gross-up and indemnities) or clause 13
(Increased Costs) including (but not limited to) transferring its rights and
obligations under the Finance Documents to another Affiliate or Facility Office.
    (b)   Clause 15.1(a) does not in any way limit the obligations of the
Borrower under the Finance Documents.

15.2   Limitation of liability

  (a)   The Borrower shall promptly indemnify each Finance Party for all costs
and expenses reasonably incurred by that Finance Party as a result of steps
taken by it under clause 15.1 (Mitigation).     (b)   A Finance Party is not
obliged to take any steps under clause 15.1 (Mitigation) if, in the opinion of
that Finance Party (acting reasonably), to do so might be prejudicial to it.

16.   COSTS AND EXPENSES   16.1   Transaction expenses       Irrespective of
whether or not any Commitment or Loan under this Agreement is implemented,
cancelled, utilised or otherwise withdrawn, the Borrower shall, within four
Business Days of demand, pay the Administrative Parties the amount of all costs
and expenses (including legal fees) reasonably incurred by any of them in
connection with the negotiation, preparation, printing, execution and
syndication of:

  (a)   the Finance Documents and any associated or ancillary documents executed
on or around the date of this Agreement; and     (b)   any other Finance
Documents and any associated or ancillary documents executed after the date of
this Agreement.

16.2   Amendment costs       If:

  (a)   the Borrower requests an amendment, waiver or consent in relation to a
Finance Document; or     (b)   an amendment is required pursuant to clause 30.9
(Change of currency),

    the Borrower shall, within three Business Days of demand, reimburse each
Agent for the amount of all costs and expenses (including legal fees) reasonably
incurred by that Agent in responding to, evaluating, negotiating or complying
with that request or requirement.

 



--------------------------------------------------------------------------------



 



16.3   Enforcement costs       The Borrower shall, within three Business Days of
demand, pay to each Finance Party the amount of all costs and expenses
(including legal fees) incurred by that Finance Party in connection with the
enforcement of, or the preservation of any rights under, any Finance Document.  
16.4   Borrower’s costs       The Borrower shall itself bear any costs and
expenses incurred by itself which are similar to those costs and expenses
contemplated in clauses 16.1 (Transaction expenses) to 16.3 (Enforcement costs).
  17.   REPRESENTATIONS   17.1   General       The Borrower makes the
representations and warranties set out in this clause 17 (Representations) to
each Finance Party on the date of this Agreement and as set out in clause 17.36
(Repetition) (and “it”, when used herein, shall be deemed to refer to the
Borrower.)   17.2   Organisation, Powers       The Borrower (a) is duly
organised, validly existing and in good standing under the Laws of its
jurisdiction of organisation, (b) has all requisite corporate power and
authority, and the legal right, to own and operate its property and assets, to
lease the property it operates as lessee and to carry on its business as now
conducted and as proposed to be conducted in respect of the Project, (c) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required except where the failure to so qualify
would not reasonably be expected to result in a Material Adverse Effect and
(d) has the power and authority, and the legal right, to execute, deliver and
perform its obligations under this Agreement, each of the other Finance
Documents and each other agreement or instrument contemplated hereby or thereby
to which it is or will be party, including, to borrow hereunder.   17.3  
Authorisation, No Conflicts       This Agreement, each Finance Document and the
transactions contemplated thereunder: (a) have been duly authorised by all
requisite corporate, and, if required, stockholder action on the part of the
Borrower and (b) will not (i) violate (A) any provision of Law, statute, rule or
regulation, or the organisational documents of the Borrower, (B) any order of
any Governmental Authority or arbitrator applicable to the Borrower or (C) any
provision of any Project Document, indenture, agreement or other instrument to
which the Borrower is a party or by which the Borrower or any of the Borrower’s
property is or may be bound, except any of the foregoing that would not
reasonably be expected to result in a Material Adverse Effect; (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such Project Document, indenture, agreement or other instrument except any
of the foregoing that would not reasonably be expected to result in a Material
Adverse Effect; or (iii) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by the
Borrower (other than Permitted Liens).

 



--------------------------------------------------------------------------------



 



17.4   Governing law and enforcement       Subject to the Legal Reservations:

  (a)   the choice of governing law of each of the Finance Documents will be
recognised and enforced in its Relevant Jurisdictions; and     (b)   any
judgment obtained in relation to a Finance Document in the jurisdiction of the
governing law of that Finance Document will be recognised and enforced in its
Relevant Jurisdictions.

17.5   Enforceability       Subject to any Legal Reservations, this Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
other Finance Document when executed and delivered by the Borrower will
constitute, a legal, valid and binding obligation of the Borrower enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganisation, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law. None of the Finance Documents to
which the Borrower is party has been amended or modified subsequent to having
been delivered to the Facility Agent, except as permitted under this Agreement.
  17.6   Governmental Approvals       No action, consent or approval of,
registration or filing with, Permit from, notice to, or any other action by, any
Governmental Authority is required in connection with the transactions
contemplated by the Finance Documents, except for (a) the filing of Uniform
Commercial Code financing statements, (b) recordation of the Deed of Trust,
(c) such as have been made or obtained and are in full force and effect and
(d) such minor approvals the absence of which would not be considered material
by a prudent mining industry operator or owner (of a similar project, similarly
situated) and which would not or would not be reasonably likely to have a
Material Adverse Effect.   17.7   Title to Properties; Possessions Under Leases
      Except in relation to any minor defects in title or standard exceptions or
exclusions in each case set out in the Title Policy which the Facility Agent
(acting reasonably) does not require to be cured, remedied or otherwise
addressed by the Borrower:

  (a)   the Borrower has good and, with respect to all Property Rights included
in the Title Policy, insurable title to, or valid leasehold interests in, all
its material properties and assets (including all Property Rights), except for
minor defects in title that, in the aggregate, are not substantial in amount and
do not materially detract from the value of the property subject thereto or
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes. The Project is
free from material structural defects and all systems contained therein are in
good working order and condition, ordinary wear and tear excepted, suitable for
the purposes for which they are currently being used. No portion of the Property
Rights has suffered any material damage by fire or other casualty loss that has
not heretofore been completely repaired and restored to its original condition.
Each parcel of Property Rights and the current use thereof complies with all
applicable Laws (including building and zoning ordinances and codes) and with
all insurance requirements except for such noncompliance which

 



--------------------------------------------------------------------------------



 



      would not or would not be reasonably likely to have a Material Adverse
Effect; the Borrower is not a non-conforming user of any Property Rights.    
(b)   the Borrower, and, to the knowledge of the Borrower, each other party
thereto, has complied with all obligations under all material leases to which it
is a party and all such leases are legal, valid, binding and in full force and
effect and are enforceable in accordance with their terms. The Borrower enjoys
peaceful and undisturbed possession under all such material leases. No landlord
Lien has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any lease payment under any material lease. None of
the Property Rights included in the Mortgage and Deed of Trust is subject to any
lease, sublease, license or other agreement granting to any person (other than
the Borrower) any right to the use, occupancy, possession or enjoyment of the
Property Rights or any portion thereof, except for non-possessory rights to
ingress or egress or other minor rights which do not materially interfere with
the Borrower’s use occupancy, possession or enjoyment of the Property Rights
and            which would not or would not be reasonably likely to have a
Material Adverse Effect.     (c)   the Borrower has not received any notice of,
nor has any knowledge of, any pending or contemplated condemnation proceeding
affecting the Property Rights or any sale or disposition thereof in lieu of
condemnation.     (d)   the Borrower is not obligated under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Property Rights or any interest therein.     (e)   there are no pending
or, to the knowledge of the Borrower, proposed special or other assessments for
public improvements or otherwise affecting any material portion of the owned
Property Rights, nor are there any contemplated improvements to such owned
Property Rights that may result in such special or other assessments. The
Borrower has not suffered, permitted or initiated the joint assessment of any
owned Property Rights with any other Property Rights constituting a separate tax
lot. Each owned parcel of Property Rights is comprised of one or more parcels,
each of which constitutes a separate tax lot and none of which constitutes a
portion of any other tax lot.     (f)   the Borrower has obtained all permits,
licenses, variances and certificates required by applicable Law to be obtained
and necessary to the use and operation of each parcel of Property Rights, except
where the failure to have such permit, license, certificate or variance would
not prohibit the use of such parcel of Property Rights as it is currently being
used. The use being made of each parcel of Property Rights conforms with the
certificate of occupancy and/or such other permits, licenses, variances and
certificates for such Property Rights and any other restrictions, covenants or
conditions affecting such Property Rights, except for any such nonconformity
that could not reasonably be expected to be enjoined or to result in material
fines.

17.8   Title to Production       Except as may arise by virtue of any minor
defects in title set out in the Mining Report which the Facility Agent does not
require to be cured, remedied or otherwise addressed by the Borrower, the
Borrower has the capacity and the right to assign to the Finance Parties legal
and beneficial title to all Gold and other Production which it may contract to
deliver to such parties under any Finance Document, free and clear of all Liens
or claims except for Permitted Liens and the royalty and earn-in arrangements.

 



--------------------------------------------------------------------------------



 



17.9   Permits

  (a)   Having made due and careful enquiry, the Borrower has and is in
possession of all Applicable Permits and is in compliance with all the material
terms thereof.     (b)   The Borrower has and is in possession of all Permits
under existing Laws required or necessary for the conduct of the business of the
Borrower (other than Applicable Permits) which, if the same were not held, would
or would be reasonably likely to have a Material Adverse Effect.     (c)   In
relation to the Permits held by the Borrower as described in clauses 17.9(a) and
17.9(b) above, the same are in full force and effect and, except as disclosed
therein, are not subject to any current legal proceeding to which the Borrower
is a party or, to the Borrower’s knowledge, to any unsatisfied condition that
would or would be reasonably likely to have a Material Adverse Effect, and,
except as disclosed therein, all statutorily prescribed appeal periods with
respect to the issuance of such Permits have expired. The Borrower is in
compliance with all Permits except to the extent that such non-compliance would
not or would not be reasonably likely to result in a Material Adverse Effect.

17.10   Hazardous Substances

  (a)   To the knowledge of the Borrower: (A) it is not in violation of (or
received any notice that it is in violation of) any Environmental Law which
violation would reasonably be expected to subject the Finance Parties to
liability or to result in an Environmental Claim against the Borrower or its
properties and assets; (B) it has not Released any Hazardous Substances in, on,
or under the Site in violation of Environmental Law that would reasonably be
expected to subject the Finance Parties to liability or the Borrower to
liability, under any Environmental Law; (C) there are no underground tanks,
whether operative or temporarily or permanently closed, located on the Site; and
(D) there are no Hazardous Substances used, generated, manufactured, produced,
transported thereto or therefrom, stored or present at or on the Site, except as
necessary in the ordinary course of business and in material compliance with
Environmental Laws, in each case of (A) through (D) above that would or would be
reasonably likely to have a Material Adverse Effect.     (b)   To the knowledge
of the Borrower, there is no pending or threatened Environmental Claims by any
Governmental Authority (including the U.S. Environmental Protection Agency) or
any non-governmental third party with respect to the presence or Release of
Hazardous Substances in, on or from the Site or the Improvements, that would
reasonably be expected to have a Material Adverse Effect.

17.11   Labour Disputes       Neither the business nor the properties of the
Borrower are being affected by any strike, lockout or other labour dispute which
would reasonably be expected to have a Material Adverse Effect.   17.12   Taxes
      Each Obligor has filed all material federal, state and local tax returns
that it is required to file, has paid all material taxes that it is required to
pay to the extent due (other than those taxes that it is contesting in good
faith and by appropriate proceedings, with adequate, segregated

 



--------------------------------------------------------------------------------



 



    reserves established for such taxes) and, to the extent such taxes are not
due, has established reserves that are adequate for the payment thereof and are
required by US GAAP.   17.13   Intellectual Property

  (a)   The Borrower owns or has the right to use all patents, trademarks,
service marks, trade names, copyrights, licenses and other rights which are
necessary for the operation of its business (the “IP Rights”) and which the
failure of the Borrower to so own or have the right to use would reasonably be
expected to result in a Material Adverse Effect. No material product, process,
method, substance, part or other material presently contemplated to be sold or
employed by the Borrower in connection with its business will infringe any
patent, trademark, service mark, trade name, copyright, license or other right
owned by any other person which would or would be reasonably likely to have a
Material Adverse Effect.     (b)   The Borrower does not require any licence
from, or the consent of the Guarantor or any third party to use, the IP Rights
which relate to the Project.

17.14   Validity and admissibility in evidence       It maintains and is in
compliance with all Authorisations required under any applicable Law or
regulation:

  (a)   to enable it lawfully to enter into, exercise its rights and comply with
its obligations in each Finance Document to which it is a party; and     (b)  
to make each Finance Document to which it is a party admissible in evidence in
its jurisdiction of incorporation.

17.15   Compliance with Laws       It is conducting its business and operations
in compliance with all Laws and regulations to which it may be subject, and is
otherwise in compliance with all Laws and regulations applicable to it, except
to the extent that failure to so comply would not be considered material by a
prudent mining industry operator or owner (of a similar project, similarly
situated) and which would not or would not be reasonably likely to have a
Material Adverse Effect.   17.16   Regulations T, U and X       It is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of the Loans will be used for a purpose
which violates, or would be inconsistent with, F.R.S. Board Regulation U or X.
Terms for which meanings are provided in F.R.S. Board Regulation T, U or X or
any regulations substituted therefor, as from time to time in effect, are used
in this clause with such meanings.   17.17   Deduction of Tax       It is not
required under the Law of its jurisdiction of incorporation to make any
deduction or withholding for or on account of Tax from any payment it may make
under any Finance Document.

 



--------------------------------------------------------------------------------



 



17.18   No filing or stamp taxes       As at the date of this Agreement, under
the Law of its jurisdiction of incorporation it is not necessary:

  (a)   that any Finance Document be filed, recorded or enrolled with any court
or other authority in that jurisdiction; or     (b)   that any stamp,
registration or similar tax be paid on or in relation to any Finance Document or
the transactions contemplated by any Finance Document, except for local costs
for the recording of such documents as required by this Agreement

17.19   No default

  (a)   No Default is continuing or would reasonably be expected to result from
the making of the Utilisation.     (b)   (No other event or circumstance is
continuing which constitutes a default or an event of default (howsoever
described) under any other agreement or instrument which is binding on it or to
which its assets are subject which might constitute or result in a Material
Adverse Effect.

17.20   No misleading information

    As of the Closing Date, there is no fact, which has had or would be
reasonably likely to have a Material Adverse Effect which has not been set forth
in this Agreement or which has not otherwise been disclosed to the
Administrative Parties by the Borrower prior to the Closing Date in connection
with the transactions contemplated hereby or thereby. As of the Closing Date,
all factual statements made to the Administrative Parties and all documentation
furnished to the Administrative Parties by the Obligors, taken as a whole,
including written updated or supplemented information delivered on or prior to
the Closing Date, are true and correct in all material respects.   17.21   No
changes

  (a)   Since the date of its Original Financial Statements, the Borrower has
not:

  (i)   entered into any amalgamation, demerger, merger or corporate
reconstruction (or any analogous procedure or step in any jurisdiction) without
the prior written consent of the Facility Agent (acting on the instructions of
the Majority Lenders); or     (ii)   made any substantial change to the general
nature of its business.

  (b)   Since the date of the Original Financial Statements, the Borrower
represents that there has been no change in the financial condition of the
Guarantor which could reasonably be expected to have a Material Adverse Effect.

17.22   Financial statements

  (a)   Any Original Financial Statements were prepared in accordance with US
GAAP consistently applied.

 



--------------------------------------------------------------------------------



 



  (b)   Any Original Financial Statements fairly represent the Guarantors
consolidated financial condition and operations (consolidated in the case of the
Guarantor) during the relevant period.     (c)   There has been no Material
Adverse Effect since the last date of the period for which the Original
Financial Statements were prepared or since the last date of the period for
which the most recent set of financial statements were prepared and which are
required to be delivered by the Borrower to the Facility Agent pursuant to
clause 18.1 (Financial statements and Project reports).

17.23   No undisclosed liabilities       As at the date as of which its most
recent audited financial statements were prepared (which, at the date of this
Agreement, are the Original Financial Statements), it did not have any material
liabilities (contingent or otherwise) which were not disclosed thereby (or by
the notes thereto) or reserved against therein nor any unrealised or anticipated
losses arising from commitments entered into by it which were not so disclosed
or reserved against.   17.24   No winding-up       It has not taken any
corporate action, nor have any other steps been taken or legal proceedings been
started or threatened against it for its winding-up, dissolution, administration
or reorganisation or for the appointment by it (or on its behalf) of a receiver,
administrator, administrative receiver, trustee or similar officer in relation
to itself or all or any of its assets or revenues.   17.25   No proceedings
pending or threatened       No litigation, arbitration or administrative
proceedings of or before any court, arbitral body or agency (including any
relating to Environmental Law) which, if adversely determined, might reasonably
be expected to constitute or result in a Material Adverse Effect, have (to the
best of its knowledge and belief) been started or threatened against it.   17.26
  No Security       There is no Security affecting any property or assets of the
Borrower other than the Permitted Liens.   17.27   No immunity       Subject to
the Legal Reservations, in any proceedings taken in any jurisdiction in relation
to any Finance Document, it is not entitled to claim for itself or any of its
assets immunity from suit, execution, attachment or other legal process.   17.28
  Insurance       The Borrower maintains Insurance in full force and effect at
all times which satisfies clause 19 (Insurance) herein.   17.29   Financial
Indebtedness       The Borrower has no Financial Indebtedness save for Permitted
Financial Indebtedness.

 



--------------------------------------------------------------------------------



 



17.30   Ranking       Subject to the Legal Reservations, the Liens granted to
the Security Agent pursuant to the Security Documents (a) constitute first
priority valid and subsisting liens of record on such rights, title or interest
as the Borrower shall from time to time have in all Property Rights covered by
the Mortgage, (b) constitute first priority perfected security interests in such
rights, title or interest as the Borrower shall from time to time have in all
personal property included in the Collateral, (c) constitute first priority
perfected security interests in the Guarantor’s right, title, and interest to
the 100 per cent of the shares of the Borrower and (d) in each case with respect
to (a)-(c) above are subject to no Liens except Permitted Liens. Except (i) to
the extent possession of portions of the Collateral is required for perfection,
(ii) in relation to any IP Rights (as such term is defined in clause 17.13(a))
or motor vehicles which are part of the Collateral or (iii) as otherwise agreed
by the Borrower and the Facility Agent, all such action as is necessary has been
taken to establish and perfect the Security Agent’s rights in and to the
Collateral, including any recording, filing, registration, giving of notice or
other similar action (assuming proper recordation of any such documents). Except
as otherwise agreed by the Borrower and the Facility Agent, the Borrower and
Guarantor have properly delivered or caused to be delivered to the Security
Agent all Collateral that requires perfection of the Liens and security
interests described above by possession.   17.31   Certified Copies       Any
copy of a document (the “original document”) provided to any Finance Party by or
on behalf of it which purports to be certified by one of its duly authorised
officers or directors as a true, complete and up-to-date copy of the original
document is a true, complete and accurate copy of the original document and is
up to date as at the date on which it was provided.   17.32   Transaction
Documents

  (a)   It has not breached any of the terms of any Transaction Document to
which it is a party, other than any minor breach that would not or would not be
reasonably likely to have a Material Adverse Effect.     (b)   It is not aware
of any dispute or potential dispute with any counterparty to a Transaction
Document to which it is a party.

17.33   Investment Company Act       The Borrower is not required to register as
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.   17.34   Employee Benefit Plans    
  The Borrower does not sponsor a Benefit Plan.   17.35   Project Construction  
    The Project has been designed and constructed in a good and workmanlike
manner.   17.36   Repetition

  (a)   The Repeating Representations are deemed to be made by the Borrower by
reference to the facts and circumstances then existing on submission of the
Utilisation Request, on the Utilisation Date and on the first day of each
Interest Period thereafter.

 



--------------------------------------------------------------------------------



 



  (b)   Each representation and warranty deemed to be made after the date of
this Agreement shall be deemed to be made by reference to the facts and
circumstances existing at the date the representation or warranty is deemed to
be made.

18.   INFORMATION UNDERTAKINGS       The undertakings in this clause 18
(Information undertakings) shall remain in force from the date of this Agreement
for so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.   18.1   Financial statements and Project reports      
The Borrower shall supply to the Facility Agent in sufficient copies for all the
Lenders:

  (a)   In respect of the Guarantor:

  (i)   as soon as the same become available, but in any event within 10 days
after the date of filing with the SEC, a copy of the SEC Form 10-k filed by the
Guarantor with the SEC for such Fiscal Year, or if no such Form 10-k was filed
by the Guarantor for such Fiscal Year, the audited consolidated financial
statements of the Guarantor and its subsidiaries for that Fiscal Year;     (ii)
  as soon as the same become available, but in any event within 10 days after
the date of filing with the SEC, a copy of the SEC Form 10-Q filed by the
Guarantor with the SEC for each such Fiscal Quarter, or if no such Form 10-Q is
available, the unaudited consolidated financial statements of the Guarantor for
that quarter; and     (iii)   promptly, but not later than 10 days after the
date of filing with the SEC, copies of all financial statements and reports that
Guarantor sends to its shareholders, and copies of all financial statements and
regular, periodical or special reports (including Forms 8-K, 10-K and 10-Q) that
Guarantor or any of its Subsidiaries may make to, or file with, the SEC or any
securities exchange;

      (such requirement in respect of the Guarantor shall be satisfied by way of
subscription by the Facility Agent, which the Guarantor shall facilitate, to
receive all publically available financial information circulated by the
Guarantor by email from time to time, unless such information is not for any
reason available or is not duly delivered pursuant to such subscription within
the timescales set out above).     (b)   in respect of the Borrower:

  (i)   as soon as the same become available, but in any event not later than
the time specified for the Guarantor under clause 18.1(a)(i), the unaudited
financial statements of the Borrower for that Fiscal Year;     (ii)   as soon as
the same become available, but in any event not later than the time specified
for the Guarantor under clause 18.1(a)(ii), the Quarterly Management Accounts of
the Borrower for that Fiscal Quarter;     (iii)   as soon as it becomes
available, but in any event with 30 days of the end of each calendar month, the
Production Report of the Borrower for that month;

 



--------------------------------------------------------------------------------



 



  (iv)   a certified board-approved revised Life of Mine Plan within 30 days of
such board approval and not more than 365 days after the provision of the
previous Life of Mine Plan and in respect of which revised Life of Mine Plan all
revisions will be subject to review and approval in accordance with clause 21.6
(Amendment of and exercise of rights under the Transaction Documents and
Amendment of Life of Mine Plan).

  (c)   If at any time the Guarantor ceases to be subject to the requirement to
file accounts with the SEC, the Borrower shall procure the delivery of the
information specified in clause 18.1(a) and 18.1(b) within the period or periods
specified by the Facility Agent, acting reasonably (but in any event, no earlier
than the date on which such information should have been provided if the
Guarantor had remained subject to the requirements of the SEC).

18.2   Requirements as to financial statements

  (a)   Each set of financial statements delivered by the Borrower pursuant to
clause 18.1 (Financial statements and Project reports) and 18.1(b)(i) and
18.1(b)(ii) shall be certified by an officer of the relevant Obligor as fairly
representing its financial condition as at the date as at which those financial
statements were drawn up.     (b)   The Borrower shall ensure that each set of
financial statements of the Guarantor delivered pursuant to clause 18.1
(Financial statements and Project reports) is prepared using US GAAP, accounting
practices and financial reference periods consistent with those applied in the
preparation of the Original Financial Statements for the Guarantor unless, in
relation to any set of financial statements, it notifies the Facility Agent that
there has been a change in US GAAP, the accounting practices or reference
periods and its auditors (or, if appropriate, the auditors of the Guarantor)
deliver to the Facility Agent, a description of any change necessary for those
financial statements to reflect the US GAAP, accounting practices and reference
periods upon which the Guarantor’s Original Financial Statements were prepared.

    Any reference in this Agreement to those financial statements shall be
construed as a reference to those financial statements as adjusted to reflect
the basis upon which the Original Financial Statements were prepared.   18.3  
Information: miscellaneous       The Borrower shall supply to the Facility Agent
(in sufficient copies for all the Lenders, if the Facility Agent so requests):

  (a)   all documents dispatched by each Obligor to its shareholders (or any
class of them) or its creditors generally at the same time as they are
dispatched (such requirement in respect of the Guarantor to be satisfied by way
of subscription by the Facility Agent, which the Guarantor shall facilitate, to
receive all publically available information circulated by the Guarantor by
email from time to time);     (b)   promptly upon becoming aware of them, the
details of any litigation, arbitration or administrative proceedings which are
current, threatened or pending against any Obligor, and which might, if
adversely determined, constitute a Material Adverse Effect; and

 



--------------------------------------------------------------------------------



 



  (c)   promptly, such further information regarding the financial condition,
business and operations of any Obligor as any Finance Party (through the
Facility Agent) may reasonably request,

    in each case, only where such disclosure or provision of information or
documents would not be in breach of any Law.   18.4   Access to Collateral      
If an Event of Default has occurred and is continuing, upon the request of the
Facility Agent (on the instruction of any Lender) the Borrower shall provide the
Facility Agent and any of its representatives, professional advisers and
contractors with access to inspect the Collateral of the Borrower, in each case
at reasonable times and upon reasonable notice, subject to any reasonable
confidentiality requirements of the Borrower.   18.5   Notification of Default

  (a)   The Borrower shall notify the Facility Agent of any Default (and the
steps, if any, being taken to remedy it) promptly upon becoming aware of its
occurrence.     (b)   Promptly upon a request by the Facility Agent, the
Borrower shall supply to the Facility Agent a certificate signed by two of its
officers on its behalf certifying that no Default is continuing (or if a Default
is continuing, specifying the Default and the steps, if any, being taken to
remedy it).

18.6   Notification of noncompliance       The Borrower shall notify the
Facility Agent of any: (A) fact, circumstance, condition or occurrence at, on or
arising from, the Site or the Project that results in noncompliance with any
Environmental Law having, individually or in the aggregate, a Material Adverse
Effect or any Release of Hazardous Substances on or from the Project or any
other part of the Property Rights that has resulted in a Material Adverse
Effect, and (B) pending Environmental Claim having, individually or in the
aggregate, a Material Adverse Effect against the Borrower or, to the Borrower’s
knowledge, any of its Affiliates, contractors or lessees arising in connection
with its or their occupying or conducting operations on or at the Project.  
18.7   Notification of misrepresentation       The Borrower shall notify the
Facility Agent promptly upon becoming aware that any representation made or
deemed to be made by an Obligor under any Finance Document has become untrue or
misleading in any material respect.   18.8   Disputes       The Borrower shall
inform the Facility Agent promptly (and with reasonable detail) upon becoming
aware of any dispute or potential dispute with any counterparty to a Transaction
Document, save where such dispute is minor or frivolous and is resolved amicably
within 10 Business Days of such dispute arising.

 



--------------------------------------------------------------------------------



 



18.9   “Know your customer” checks

  (a)   If:

  (i)   the introduction of or any change in (or in the interpretation,
administration or application of) any Law or regulation made after the date of
this Agreement;     (ii)   any change in the status of an Obligor after the date
of this Agreement; or     (iii)   a proposed assignment or transfer by a Lender
of any of its rights and obligations under this Agreement to a party that is not
a Lender prior to such assignment or transfer,

      obliges the Facility Agent or any Lender (or, in the case of clause
18.9(a)(iii) above, any prospective new Lender) to comply with “know your
customer” or similar identification procedures, in circumstances where the
necessary information is not already available to it, the Borrower shall (and
shall procure that the Guarantor shall) promptly upon the request of the
Facility Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or, in
the case of the event described in clause 18.9(a)(iii) above, on behalf of any
prospective new Lender) in order for the Facility Agent, such Lender or, in the
case of the event described in clause 18.9(a)(iii) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable Laws and regulations
pursuant to the transactions contemplated in the Finance Documents.     (b)  
Each Lender shall promptly upon the request of the Facility Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself) in order for the Facility Agent to
carry out and be satisfied that it has complied with all necessary “know your
customer” or other similar checks under all applicable Laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

19.   INSURANCE   19.1   Insurance       So long as any Secured Liabilities
remain outstanding, the Borrower, to the satisfaction of the Facility Agent,
shall:

  (a)   Insure or cause to be insured all Insurable Property then owned by it
against:

  (i)   loss, theft, damage, destruction and the usual risks against which a
prudent owner of property of a similar type to that property and in a similar
business and location would insure and any other risks specified by the Facility
Agent and as is necessary in order to comply with any applicable Law; and    
(ii)   any liability from time to time of each Finance Party and the Loan Party
arising from its ownership, use or occupation of Property Rights,

 



--------------------------------------------------------------------------------



 



      and for greater certainty, such insurance will include (but not be limited
to) coverage of the following:

  (iii)   public liability;     (iv)   marine cargo, loss of shipment (if
applicable);     (v)   workers’ compensation;     (vi)   motor vehicle;    
(vii)   any other insurance required by applicable Law; and     (viii)  
business interruption.

  (b)   Ensure that all Insurance will:

  (i)   be placed with an Approved Insurer and fully underwritten;     (ii)  
have each Finance Party named as an additional insured (if permitted by the
insurer under the applicable policy) and loss payee;

  (c)   Supply to the Facility Agent, prior to the renewal of or anniversary of
any Insurance, a list of insurers to be approved by the Facility Agent (acting
reasonably). If the Facility Agent does not approve any such insurers they shall
not be or shall cease to be (as applicable) Approved Insurers for the purpose of
clause 19.1(b) above.     (d)   Ensure that all Insurance against loss, theft,
damage or destruction of the Insurable Property will be for the full
reinstatement value thereof from time to time, unless the Facility Agent
otherwise agrees in writing.     (e)   Ensure that copies of all documents
relating to the Insurance effected by it, including the certificate of
Insurance, the relevant policies, all renewal certificates, certificates of
currency and endorsement slips, are to be delivered by it to the Facility Agent
promptly on request.     (f)   Maintenance of Insurance.

  (i)   Duly and punctually pay or cause to be paid all premiums and other money
payable under, and perform, observe and fulfil the terms of, all Insurance;    
(ii)   promptly upon request, forward a copy of the current policies to the
Facility Agent;     (iii)   provide to the Facility Agent, annually no later
than 30 days prior to the end of each calendar year, an insurance certificate in
form and substance reasonably satisfactory to the Facility Agent from its
insurers and brokers confirming the Insurance herein contemplated;     (iv)  
ensure that every policy of Insurance:

  (A)   contains an agreement by the insurer that, notwithstanding the lapse of
any policy (except by reason of expiration in accordance with its terms) or any
right of cancellation of the insurer or any cancellation

 



--------------------------------------------------------------------------------



 



      by the Borrower (whether voluntary or involuntary), such policy will
continue in force for the benefit of each Finance Party in accordance with good
industry practice until written notice of cancellation has been sent by
certified mail to the Facility Agent and that no reduction in limits or coverage
in that policy in whole or part will be effected except with the prior consent
of the Facility Agent; and     (B)   insures each Finance Party’s interest up to
the limits of the policy regardless of any breach or violation by the Borrower
of any warranties, declarations or conditions contained in that policy.

  (g)   Not cause and will not permit anything to be done which may:

  (i)   render any part of the Insurance void, voidable or otherwise
unenforceable;     (ii)   hinder or prevent in any material respect the recovery
of any money in respect of the Insurance; or     (iii)   in any respect cause
the premiums and other money payable to any insurer to be increased.

19.2   No Liability       No Finance Party will incur any liability to the
Borrower or any other person arising out of any failure by any Finance Party to
effect or renew any Insurance, nor will any Finance Party incur any liability
arising out of any failure by the insurer for any reason to meet any claim under
any Insurance.   19.3   Options as to Payments

  (a)   If any part of the property, assets or undertaking of the Borrower that
is the subject of the Insurance is lost, stolen, damaged or destroyed and any
sum becomes payable under any Insurance, then the sum received under any
Insurance will be credited to the Proceeds Account and will thereafter be
applied as follows:

  (i)   if the sum is below US$500,000, towards the replacement or repair of
such property ; or     (ii)   if the sum is equal to or above US$500,000, then
at the option of the Security Agent, acting reasonably:

  (A)   as contemplated by section 19.3(a)(i);     (B)   in prepayment of the
Loan in accordance with this Agreement; or     (C)   towards any purpose
otherwise approved by the Facility Agent.

  (b)   Any sum received by the Facility Agent under any Insurance (other than a
sum which is payable to a third party that is not an Obligor) will be held by
the Facility Agent in an interest bearing account pending application in
accordance with this clause 19.3 (Options as to Payments).

 



--------------------------------------------------------------------------------



 



20.   FINANCIAL COVENANTS       In this Agreement:       “Cash Operating Costs”
means with respect to the Borrower for any period, the sum (without duplication)
of the following amounts, in each case to the extent paid by or on behalf of the
Borrower in relation to the Project during such period: (a) all mining costs,
(b) processing costs and (c) general and administrative costs, as each such
category of costs are set out in the Life of Mine Plan and as such costs are
reflected in the financial statements of the Borrower from time to time;      
“Capital Expenditures” means with respect to the Borrower for any period,
expenditures or costs for fixed or capital assets made during such period which
in accordance with US GAAP are characterised as capital expenditures;      
“Debt to Equity Ratio” means the ratio, expressed as a percentage of Total
Financial Indebtedness to Equity.       “Debt Service Cover” means for any
Fiscal Quarter or other period of determination, means the ratio of Project Cash
Flow for such period to Debt Service for such period. For the purposes of this
definition, if the interest payable on the Loan for any future period in
question is not determinable in advance because the interest rate is not a fixed
rate, it shall be assumed that the Loan will bear interest during such future
period at the average interest rate in effect with respect thereto during the
three months immediately preceding such period;       “Debt Service” means for
any period of determination, the sum, without duplication, of (a) all amounts
payable by the Borrower during such period in respect of the principal of, and
interest on, the Loan, plus (b) fees payable hereunder or otherwise in respect
of the Commitment, plus (d) all other amounts in respect of principal, interest
and fees payable by the Borrower during such period to the Finance Parties
pursuant to the Finance Documents (upon the payment date thereof, by
acceleration or otherwise);       “Equity” means the amount of the paid up share
capital of the Borrower less the aggregate nominal value of the shares in the
capital of the Borrower held by the Guarantor (if any) plus the aggregate amount
of any subordinated loans or other contributions to the Borrower which are
treated as equity of the Borrower in accordance with US GAAP, as applicable, and
plus without limitation the amount of any reserves, but excluding any interest
paid or payable in respect of such amount including deferred, capitalised and
default interest;       “Maximum Production Cost” means the actual cost
expressed in US Dollars per Ounce for production of Gold by the Borrower during
the relevant period as set out in the relevant Production Report (inclusive of
smelting and refining costs of Product), but excluding non-recurring costs as
set out in the Production Report;       “Project Cash Flow” means for any period
of determination, the amount, if any, by which Project Revenues of the Borrower
for such period exceed the Cash Operating Costs of the Borrower for such period;
      “Project Revenues” means for any period of determination, the sum (without
duplication) of (a) all revenues received by the Borrower under the Offtake
Agreements and from sales of Gold during such period, plus (b) all other
revenues received by the Borrower during such period from the sale of Products
generated by the Project plus (c) all earnings during such period on
Investments, cash, cash equivalents, securities and other amounts deposited in
the

 



--------------------------------------------------------------------------------



 



    Accounts, plus (d) all proceeds of business interruption and delayed opening
insurance received by the Borrower during such period;       “Tangible Net
Worth” means at any time the aggregate at such time of:

  (a)   the amounts paid up, or credited as paid up, on the issued share capital
of the Guarantor and/or (as the case may be) the Borrower, as determined under
US GAAP;     (b)   any balance on the profit and loss account of the Guarantor
and/or (as the case may be) the Borrower under US GAAP including retained
earnings);     (c)   any amount standing to the credit of any other capital and
revenue reserves of the Guarantor and/or (as the case may be) the Borrower under
US GAAP including any contributed surplus and capital redemption reserve; and  
  (d)   the amount of any fully subordinated loans made by the Guarantor to the
Borrower,

    less the aggregate at such time of:

  (a)   all amounts attributable to goodwill and other intangible assets; and  
  (b)   any reserves attributable to interests of minority shareholders in the
Guarantor and/or (as the case may be) the Borrower;

    “Testing Date” means:

  (a)   for the Fiscal Quarter of the Guarantor and/or (as the case may be) the
Borrower ending 31 December in any Fiscal Year, the date of receipt by the
Facility Agent of the audited annual consolidated financial statements for such
Fiscal Year of the Guarantor and/or (as the case may be) the Borrower as
delivered by the Borrower to the Facility Agent in accordance with clause 18.1
(Financial statements and Project reports); and     (b)   for each Fiscal
Quarter of the Guarantor ending 31 March, 30 June and 30 September in any Fiscal
Year, the date of receipt by the Facility Agent of the quarterly of the
unaudited consolidated financial statements of the Guarantor or (as the case may
be) the Borrower for that Fiscal Quarter, as delivered by the Borrower to the
Facility Agent in accordance with clause 18.1(a)(ii) (Financial statements and
Project reports);

    “Total Financial Indebtedness” means the aggregate of:

  (a)   all amounts outstanding as Loans pursuant to this Facility; and     (b)
  all other amounts outstanding under any other Financial Indebtedness of the
Borrower.

20.1   Financial covenants

  (a)   Guarantor Tangible Net Worth:         The Borrower shall ensure that at
all times the Tangible Net Worth of the Guarantor is no less than
US$1,000,000,000.

 



--------------------------------------------------------------------------------



 



  (b)   Borrower Tangible Net Worth:         The Borrower shall ensure that at
all times the Tangible Net Worth of the Borrower is not less than
US$325,000,000.     (c)   The Borrower shall ensure that at all times the Debt
to Equity Ratio of the Borrower is not higher than 40 per cent.     (d)   Debt
Service Cover Ratio:         The Borrower shall ensure that at all times the
Debt Service Cover of the Borrower is not less than 125 per cent.

20.2   Testing of Financial Covenants       Each of the financial covenants in
respect of the Guarantor as set out clauses 20.1(a) to 20.1(d) shall be tested
by calculation of the Facility Agent as at each Testing Date by reference to the
figures set out:

  (a)   in respect of the Fiscal Quarter in each Fiscal Year ending 31 December,
in the audited annual consolidated financial statements of the Guarantor and/or
the Borrower (as the case may be) as delivered by the Borrower to the Facility
Agent in accordance with clause 18.1 (Financial statements and Project reports);
and     (b)   in respect of each other Fiscal Quarter in each Fiscal Year, in
the unaudited consolidated financial statements of the Guarantor and/or the
Borrower (as the case may be) for that Fiscal Quarter, as delivered by the
Borrower to the Facility Agent in accordance with clause 18.1 (Financial
statements and Project reports).

21.   PROJECT UNDERTAKINGS       The undertakings in this clause 21 (Project
undertakings) shall remain in force from the date of this Agreement for so long
as any amount is outstanding under the Finance Documents or any Commitment is in
force.   21.1   Life of Mine Plan       The Borrower shall conduct its business
operations at all times substantially in accordance with the Life of Mine Plan
in effect at such time.   21.2   Project Maintenance and Management       The
Borrower shall ensure that:

  (a)   the Project is managed, developed and operated and Production is
maintained materially in accordance with the Life of Mine Plan;     (b)   the
Project is managed, developed and operated as would a prudent mining industry
operator or owner (of a similar project, similarly situated) and in accordance
with generally accepted mining industry practices and all applicable Laws;    
(c)   the Site and the Collateral is maintained, protected and kept in a good
state of repair and in good working order and condition, and that it makes all
necessary repairs,

 



--------------------------------------------------------------------------------



 



      renewals, replacements, additions and improvements thereto (except where
the same is obsolete or redundant); and     (d)   all necessary geotechnical
work is carried out on the Site prior to commencement of the Project.

21.3   Production       The Borrower will ensure that all Product is promptly
delivered to each Offtaker in compliance with the relevant Offtake Contract.  
21.4   Bank inspection

  (a)   The Borrower shall:

  (i)   permit the engineering representatives of the Facility Agent, upon
giving reasonable notice to the Borrower, to make an inspection of the Project
at least once annually and shall facilitate the ability of such representatives
to assess comprehensively the operation of the Project; and     (ii)   comply
with all due expedition with any recommendations made by such representatives,
acting reasonably, as to the conduct of the Project.

21.5   Performance of Offtake Contracts and other Transaction Documents

  (a)   The Borrower shall:

  (i)   duly perform and observe in all material respects, all its obligations
under any Transaction Document to which it is a party;     (ii)   not novate,
assign or transfer any of its rights or obligations under or in connection with
any Transaction Document to which it is a party, other than to the Security
Agent under the relevant Security Document;     (iii)   not do (or omit to do)
anything which could reasonably be expected to have a Material Adverse Effect on
the performance by any counterparty of any of its obligations under each
Transaction Document to which it is a party;     (iv)   not exercise or rely
upon any right of set-off, counterclaim or analogous right so as to reduce any
amount payable to it under any Transaction Document to which it is a party;    
(v)   as long as the Aurubis / Auramet Offtake Arrangement is in force, comply
fully with the terms and conditions of the Conditional Waiver Letter;     (vi)  
notify the Facility Agent no later than five Business Day prior to any
termination of the Aurubis / Auramet Offtake Arrangement and forward a copy of a
termination notice received by it in relation to the Aurubis / Auramet Offtake
Arrangement to the Facility Agent;     (vii)   not to terminate or amend the
Aurubis / Auramet Offtake Arrangement without the prior written consent of the
Facility Agent (acting reasonably).

 



--------------------------------------------------------------------------------



 



  (b)   The Borrower shall exercise all its rights, powers and discretions under
each Transaction Document to which it is a party, except as to matters which do
not materially affect the interests of the Finance Parties, in accordance with
the instructions of the Facility Agent.     (c)   The Borrower shall ensure (to
the best of its ability and control) that it pursues all claims which may arise
under any Transaction Document appropriately.     (d)   Notwithstanding any term
of any Offtake Contract to the contrary, the Borrower shall not suspend
production of Products at any time, except on a short term temporary basis in
the ordinary course of trading where such temporary suspension of production
would not in any way whatsoever result in the Borrower being unable fully and
punctually to perform its obligations under any Finance Document or Transaction
Document to which it is a party.     (e)   The Borrower shall not accept payment
under any Offtake Contract in Gold or otherwise than in cash without the prior
written consent of the Facility Agent.     (f)   The Borrower shall not enter
into any Offtake Contracts with credit terms of more than 120 days.     (g)  
The Borrower shall not enter into any Offtake Contract without prior approval of
the Facility Agent as to the terms thereof, provided that the Facility Agent’s
approval shall be limited to matters affecting the rights (including security
rights) of the Finance Parties under the Finance Documents or otherwise as might
have a Material Adverse Effect, such consent not to be unreasonably withheld or
delayed.

21.6   Amendment of and exercise of rights under the Transaction Documents and
Amendment of Life of Mine Plan       The Borrower shall not:

  (a)   amend, supplement, vary, waive, modify or concur in the amendment,
supplement, variation, waiver or modification of any material provision of any
Transaction Document to which it is a party;     (b)   cancel, terminate,
rescind, suspend, surrender or exercise any right to cancel, terminate, rescind,
suspend or surrender any Transaction Document to which it is a party or any
provision of any Transaction Document to which it is a party;     (c)   release
any counterparty from any material obligation under any Transaction Document to
which it is a party;     (d)   waive any breach by any counterparty to a
material provision of any Transaction Document to which it is a party or consent
to any act or omission which would otherwise constitute such a breach; or    
(e)   amend the Life of Mine Plan then in effect,

    except with the prior consent of the Facility Agent (such consent not to be
unreasonably withheld or delayed).

 



--------------------------------------------------------------------------------



 



21.7   Protection of Mineral Rights       The Borrower will:

  (a)   duly and punctually observe and comply with all work, expenditure and
other obligations (or obtain exemptions therefrom) required under or otherwise
applicable to the Mineral Rights;     (b)   duly and punctually observe and
comply with all conditions of the Mineral Rights and all provisions of the
Mining Laws required to prevent the Mineral Rights being liable to forfeiture;  
  (c)   save as otherwise permitted in this Agreement from time to time, do
whatever may be necessary for procuring the renewal or extension of the Mineral
Rights according to applicable Laws prior to the date on which the Mineral
Rights lapse or expire; and     (d)   not surrender or make any application for
the surrender of any Mineral Right.

21.8   All Plans and reports       All plans and reports which constitute any
part of the Information Package shall be produced and delivered to the Facility
Agent in the form and with the level of content which has been agreed between
the Borrower and the Facility Agent prior to the Conditions Precedent
Satisfaction Date.   22.   GENERAL UNDERTAKING       The undertakings in this
clause 22 (General undertaking) shall remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.   22.1   Authorisations       The Borrower shall
promptly:

  (a)   obtain, comply with and do all that is necessary to maintain in full
force and effect; and     (b)   if so requested from time to time, supply
certified copies to the Facility Agent of,

    any Authorisation required under any applicable Law or regulation to enable
it to perform its obligations under any Finance Document and to ensure (subject
to the Legal Reservations) the legality, validity, enforceability or
admissibility in evidence in its jurisdiction of incorporation of any Finance
Document.   22.2   Compliance with Laws       The Borrower shall comply in all
respects with all Laws and regulations to which it may be subject, except to the
extent that failure to so comply would not or would not be reasonably likely to
have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



22.3   No Liens

  (a)   The Borrower shall not create or permit to subsist any Security over any
of its property or assets.     (b)   The Borrower shall not:

  (i)   sell, transfer or otherwise dispose of any of its property or assets on
terms whereby they are or may be leased to or re-acquired by the Borrower;    
(ii)   sell, transfer or otherwise dispose of any of its property or assets on
recourse terms;     (iii)   enter into any arrangement under which any of its
property or assets may be applied, set-off or made subject to a combination of
accounts; or     (iv)   enter into any other preferential arrangement having a
similar effect in respect of any of its property or assets,

      in circumstances where the arrangement or transaction is entered into
primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset.     (c)   Clauses 22.3(a) and 22.3(b) above do not
apply to Permitted Liens.

22.4   No disposals

  (a)   The Borrower shall not enter into a single transaction or a series of
transactions (whether related or not and whether voluntary or involuntary) to
sell, lease, transfer or otherwise dispose of any of the Collateral.     (b)  
Clause 22.4(a) above does not apply to Permitted Disposals.

22.5   Merger       The Borrower shall not enter into any amalgamation,
demerger, merger or corporate reconstruction, except with the prior written
consent of the Facility Agent (acting on the instructions of the Majority
Lenders).   22.6   Change of business       The Borrower shall ensure that no
substantial change is made to the general nature of its business from that
carried on at the date of this Agreement.   22.7   Prompt payment of Taxes      
The Borrower shall promptly pay all Taxes payable by it other than:

  (a)   any deferred Taxes as expressly disclosed in writing to the Facility
Agent prior to the date of this Agreement; and     (b)   those taxes which are
being contested in good faith and in respect of which adequate reserves have
been established and other than in respect of an aggregate amount of unpaid
Taxes due and payable by the Borrower at any time of no more than US$100,000.

 



--------------------------------------------------------------------------------



 



22.8   Corporate Existence       The Borrower shall do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence, right and franchises.   22.9   Corporate matters

  (a)   The Borrower shall keep proper books of record and account and maintain
proper accounting, management information and control systems in accordance with
US GAAP for the time being in force in the relevant jurisdiction applicable to
it from time to time.     (b)   The Borrower shall not change its Fiscal Year
end from 31 December or its auditors (other than as required by applicable Law)
without the prior written consent of the Facility Agent (acting on the
instructions of the Majority Lenders).     (c)   The Borrower shall not change
the structure or nature of its share capital, save for an increased authorised
share capital, where to do so would result in, or could be reasonably be
expected to result in, a breach of any provision of clause 20.1 (Financial
covenants), other than with the prior written consent of the Facility Agent
(acting on the instructions of the Majority Lenders).     (d)   The Borrower
shall not make any material changes to its constitutional documents without the
prior written consent of the Facility Agent.

22.10   Use of proceeds       The Borrower shall ensure and the Borrower shall
procure that the Guarantor shall ensure that:

  (a)   all the proceeds of the Loan advanced under this Agreement are used
strictly in accordance with the purpose set out in clause 3.1 (Purpose and Use
of Proceeds);     (b)   no proceeds of the Loan will be used for, or could be
construed as being used for, the financing of trade in military equipment or
weapons or in the illegal traffic of drugs or other prohibited substances; and  
  (c)   no proceed of the Loan will be used to fund the business activities
relating to Iran, Myanmar (Burma), North Korea, Sudan, Cuba, and Syria or for
business activities relating to other countries that are subject to economic and
trade sanctions as communicated by the Facility Agent and/or any other Original
Lender (directly or through the Facility Agent) to the Borrower. Furthermore,
the Borrower undertakes not to use the funds under this framework agreement for
business activities that are subject to sanctions/embargos imposed by the Swiss
State Secretariat for Economic Affairs (SECO), the United Nations (UN), the
European Union (EU) and/or the US Office of Foreign Assets Control (OFAC). This
includes in particular business activities involving persons named on any
sanctions lists issued by one of the above-mentioned bodies.

 



--------------------------------------------------------------------------------



 



22.11   Restricted payments

  (a)   Subject to clause 22.11(b) below, The Borrower shall not:

  (i)   pay, repay or prepay any principal, interest or other amount on or in
respect of, or redeem, purchase or cancel any Financial Indebtedness owed
actually or contingently, to any if its shareholder or to any Affiliate of any
of its shareholders;     (ii)   accept payment, repayment or prepayment of any
principal, interest or other amount on or in respect of, or allow the
redemption, purchase or cancellation of any Financial Indebtedness owed actually
or contingently, to it;     (iii)   declare, pay or make any dividend or other
payment or distribution of any kind on or in respect of any class of its shares
without the prior written consent of the Facility Agent (acting on the
instructions of the Majority Lenders);     (iv)   reduce, return, purchase,
repay, cancel or redeem any of its share capital; or     (v)   pay for any
expenditures or other costs not contemplated in the Life of Mine Plan.

  (b)   Clause 22.11(a) shall not apply (and accordingly any such payments will
constitute a Permitted Disposal) provided that in the opinion of the Facility
Agent (in its discretion, but acting reasonably) no Default has occurred and is
continuing or would occur as a result of such declaration or payment, if such
Default would or would be reasonably likely to have a Material Adverse Effect.

22.12   No borrowings       The Borrower shall not directly or indirectly
create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to any Financial Indebtedness except Permitted Financial
Indebtedness.   22.13   Subsidiaries       The Borrower shall not create or hold
any new Subsidiaries, without the prior consent of the Facility Agent (acting on
the instructions of the Majority Lenders).   22.14   Arm’s length transactions

  (a)   The Borrower shall not enter into any agreement or arrangement with any
person other than on terms that are no less favourable to it than a transaction
entered into on an arm’s length basis.     (b)   Clause 22.14(a) above shall not
apply to any Financial Indebtedness to the extent that the same:

  (i)   constitutes Permitted Financial Indebtedness; and     (ii)   is on terms
which are equal to or more favourable to it than a transaction entered into on
an arm’s length basis.

 



--------------------------------------------------------------------------------



 



22.15   Environmental undertakings       The Borrower shall:

  (a)   comply with all Environmental Laws to which it may be subject;     (b)  
obtain all Applicable Permits required in connection with its business; and    
(c)   comply with the terms of all those Applicable Permits,

    in each case where failure to do so would result in a Material Adverse
Effect.   22.16   Environmental claims       The Borrower shall promptly notify
the Facility Agent of any Environmental Claim, which could result in a Material
Adverse Effect. In such case, the Borrower shall submit to the Facility Agent in
writing a plan to respond to and address such Environmental Claim as soon as
practicable. The Facility Agent may consult with the Independent Engineer in its
review of such plan.   22.17   ERISA       The Borrower shall not establish,
maintain, contribute to or become obligated to contribute to any Benefit Plan.  
23.   ACCOUNTS AND PAYMENT WATERFALL   23.1   Debt Service Reserve Account

  (a)   The Borrower shall open and maintain the Debt Service Reserve Account
with the Facility Agent.     (b)   Cash balances in the Debt Service Reserve
Account shall bear interest at the rate and in the manner agreed between the
Facility Agent and the Borrower.     (c)   The credit balance of the Debt
Service Reserve Account must at all times be at least equal to the aggregate of
the applicable Minimum Balance.     (d)   An amount equal to the Minimum Balance
will not be disbursed to the Borrower and will instead be withheld by the
Facility Agent from the Utilisation of the Facility and credited by the Facility
Agent to the Debt Service Reserve Account.     (e)   The Borrower must ensure
that sufficient funds are provided to the Facility Agent for onward credit to
the Debt Service Reserve Account such that as of any determination date, the
credit balance of the Debt Service Reserve Account is equal to the aggregate of
the Minimum Balance that shall be applicable as at such date.     (f)   The
Borrower hereby authorises the Facility Agent (if there is any default in
payment by the Borrower under this Agreement) to debit amounts standing to the
credit of the Debt Service Reserve Account, interest accrued and outstanding and
all other amounts owed by the Borrower to the Finance Parties under this
Agreement.     (g)   If at any time pursuant to a debit of the Debt Service
Reserve Account in accordance with clause 23.1(f) above the credit balance of
the Debt Service Reserve Account is

 



--------------------------------------------------------------------------------



 



      less than the applicable Minimum Balance, the Borrower shall ensure that
no later than the date falling five calendar days after any such debit of the
Debt Service Reserve Account, sufficient funds are provided by the Borrower to
the Facility Agent for deposit to the Debt Service Reserve Account so as to
ensure that the credit balance of the Debt Service Reserve Account is equal to
or greater than the applicable Minimum Balance. If as at the date falling five
calendar days after any debit of the Debt Service Reserve Account pursuant to
clause 23.1(b) above, the credit balance of the Debt Service Reserve Account is
less than the applicable Minimum Balance, this shall constitute an immediate
Event of Default pursuant to clause 23.2(d).     (h)   Subject to no Event of
Default having occurred and being continuing, at such time, any amount standing
to the credit of the Debt Service Reserve Account which is in excess of the
Minimum Balance shall be paid by the Facility Agent to such account as the
Borrower may direct for application as the Borrower sees fit.

23.2   Proceeds Account — Collections and Payment Waterfall

  (a)   The Borrower shall open and maintain the Proceeds Account with the
Facility Agent. Cash balances in the Proceeds Account shall bear interest at the
rate and in the manner agreed between the Facility Agent and the Borrower.    
(b)   Unless otherwise directed by the Facility Agent, all payments for Product
delivered under each Offtake Contract shall be made by the relevant Offtakers in
each case making payment in US Dollars directly to the Proceeds Account (or such
other account as the Facility Agent may direct).     (c)   With the consent of
the Facility Agent (on behalf of the Majority Lenders) the Borrower may
establish US-domiciled bank accounts for the collection of Product Proceeds, but
only on the basis that the Security Agent is granted full security rights over,
and the right to control withdrawals from, any such account(s) for the purpose
of remitting Product Proceeds to the Proceeds Account.     (d)   Subject to the
rights, powers and remedies of the Finance Parties under the Finance Documents
and so long as no Event of Default or Default has occurred and is continuing,
the Borrower may make withdrawals or transfers from the Proceeds Account for the
following purposes only and in the following order of priority:

  (i)   first, in payment of operating costs of the Project consistent with the
Life of Mine Plan;     (ii)   secondly, in payment of:

  (A)   government royalties; and     (B)   Taxes in relation to the Project;

  (iii)   thirdly, in payment of:

  (A)   any payments required to be made to the Hedge Provider under the Hedging
Arrangements; and     (B)   any payments of any interest and fees then due and
payable to the Finance Parties under or pursuant to the Facility,

 



--------------------------------------------------------------------------------



 



      and any such payments in this clause 23.2(d)(iii) shall be ranked pari
passu between the Hedge Provider and any Finance Party;     (iv)   fifthly, in
or towards payment of any principal then due and payable to the Finance Parties
under or pursuant to the Facility;     (v)   sixthly, for transfer to the Debt
Service Reserve Account in such amount as may be required to maintain the
balance in the Debt Service Reserve Account at the Minimum Balance;     (vi)  
seventhly, at the request of the Borrower in voluntary prepayment of the Secured
Liabilities; and     (vii)   eighthly, any balance may be used by the Borrower
for any lawful purpose in its discretion.

23.3   Proceeds of Enforcement — Payment Waterfall       Following the
occurrence of an Event of Default which is continuing, all amounts standing to
the credit of any Account together with any proceeds of enforcement of the
Security Documents and any other amounts paid to the Security Agent or the
Facility Agent shall be applied in the following order:

  (a)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Administrative Parties under the Finance Documents;     (b)  
secondly, in or towards payment of any outstanding amounts due to each Lender
and the Hedge Provider (on a pari passu basis);     (c)   thirdly, in or towards
payment pro rata of any other amounts due to any other Finance Party; and    
(d)   fourthly, any surplus (if any) to the Borrower or any other party thereto.

23.4   Accounts — General

  (a)   Without prejudice to the Facility Agent’s general rights of set-off over
any credit balance which may be held in the Debt Service Reserve Account from
time to time, the Facility Agent may at any time and from time to time withdraw
any amount standing to the credit of the Debt Service Reserve Account or
Proceeds Account in settlement of any of the Secured Liabilities then due and
payable or to apply it in any manner provided by the Finance Documents.     (b)
  If any account terms and conditions applying to the Debt Service Reserve
Account and the Proceeds Account are inconsistent with the terms of any Finance
Document, the terms of the relevant Finance Document shall prevail to the extent
of the inconsistency.     (c)   Nothing contained in any Finance Document shall
oblige any withdrawal to be made from the Debt Service Reserve Account or the
Proceeds Account which would result in it going into overdraft.     (d)   In
relation to all aspects of the Debt Service Reserve Account and the Proceeds
Account, the Facility Agent shall act in accordance with the terms of the
Finance

 



--------------------------------------------------------------------------------



 



      Documents. The Borrower shall not be entitled to give any instructions to
the Facility Agent in relation to any aspect of the Debt Service Reserve Account
or make any withdrawals or transfers, save as contemplated in clause 23.1(h)
above.     (e)   To the extent that there is any inconsistency between the terms
of this Agreement and those of the Debt Service Reserve Account Charge or any
Proceeds Account Charge, the terms of the Debt Service Reserve Account Charge or
any Proceeds Account Charge shall take precedence to the extent of the
inconsistency.

23.5   Separateness       The Borrower will (in each case, to the extent within
its control) maintain its separate existence and identity and will take all
steps necessary to make it apparent to third parties that the Borrower is an
entity with assets and liabilities distinct from those of Guarantor or any
Affiliate of any thereof. In addition to the foregoing, such steps and indicia
of the Borrower’s separate identity include the following:

  (a)   the Borrower will maintain its own stationery and other business forms
separate from those of any other Person (including Guarantor), and will conduct
business in its own name except that certain of the Persons may act on behalf of
the Borrower as an agent;     (b)   the Borrower will maintain separate office
space of its own as part of its operations. The corporate records, the other
books and records, and the other assets of the Borrower will be segregated from
the property of Guarantor;     (c)   each of the UCC financing statements filed
and real estate recordings made in connection with the transactions described in
the Finance Documents and Transaction Documents will show that the property that
is the subject thereof belongs to the Borrower and not show that any of it is
the property of the Guarantor;     (d)   either (x) the Borrower will pay its
own operating expenses and liabilities from its own funds or (y) to the extent
that the Guarantor pays on behalf of the Borrower any of the Borrower’s
operating expenses or liabilities, the Guarantor will account for such payment
by recording the amount paid on behalf of the Borrower as an inter-company
advance to the Borrower and the Borrower will record it as an inter-company
payable to the Guarantor;     (e)   each of the Borrower and Guarantor or any
Affiliate of any thereof will maintain its assets and liabilities in such a
manner that it is not costly or difficult to segregate, ascertain or otherwise
identify the Borrower’s individual assets and liabilities from those of
Guarantor or any Affiliate thereof or from those of any other person or entity.
Except as set forth below, the Borrower will maintain its own books of account
and corporate records separate from Guarantor or any Affiliate thereof. Monetary
transactions, including those between the Borrower, on the one hand, and the
Guarantor and its Affiliates, on the other hand, will be properly reflected in
their respective financial records. The Borrower will not commingle or pool its
funds or other assets or liabilities with those of Guarantor or any Affiliate
thereof except (x) as part of the Guarantor’s cash management system under which
receipts and disbursements for it and its subsidiaries are deposited to and made
from common accounts and contemporaneously therewith appropriate entries are
made crediting receipts and charging disbursements to the inter-company accounts
of the appropriate entities (the “Consolidated Cash Management System”) and
(y) with respect to, if applicable, any such party’s retention in their capacity
as agent, trustee or custodian

 



--------------------------------------------------------------------------------



 



      for the Borrower, of the books and records pertaining to the Project and
the Site. However, any such agent, trustee or custodian will not generally make
the books and records relating to the Project and the Site available to any
creditors or other interested persons of Guarantor or any Affiliate of any
thereof. Except as described above in connection with the Consolidated Cash
Management System, the Borrower does not maintain joint bank accounts or other
depository accounts to which Guarantor or any Affiliate thereof has independent
access;     (f)   the Borrower will strictly observe corporate formalities, and
the Guarantor and each Affiliate thereof will strictly observe corporate
formalities with respect to its dealings with the Borrower. Specifically, no
transfer of assets between the Guarantor or any Affiliate thereof, on the one
hand, and the Borrower, on the other, will be made without being recorded as an
inter-company advance or liability, as appropriate, or otherwise following
appropriate corporate formalities;     (g)   save pursuant to the terms of this
Agreement, the Facility Guarantee and the Guarantor Pledge Agreement, the
Guarantor will not be, or will not hold itself out to be, responsible for the
debts of the Borrower;     (h)   all distributions made by the Borrower to the
Guarantor as its sole member (if permitted by the terms of this Agreement) shall
be in accordance with its governing documents and with applicable Laws;     (i)
  any other transactions between the Borrower and Guarantor or any Affiliate
thereof not described in this clause 23.5 that are permitted by (although not
expressly provided for in) the Finance Documents will be fair and equitable to
each of the parties, will be the type of transaction that would be entered into
by a prudent person or entity, and have been and will be on terms that are at
least as favourable as may be obtained from a third-party Person, it being
understood that the foregoing does not apply to the Borrower’s participation in
either the Consolidated Cash Management System, any joint insurance policies
covering both the Guarantor and the Borrower and other Affiliates thereof or any
arm’s length transaction permitted by the terms of clause 22.14 (Arm’s length
transactions);     (j)   whenever the Borrower is named, directly or indirectly,
as a direct or contingent beneficiary or loss payee on any jointly-maintained
insurance policy covering both its assets and the assets of the Guarantor the
Borrower will cause the proceeds of any claims payment under any such policy to
be paid to it, and it will not retain any claims payment under any such policy
to the extent that it does not relate to the property of the Borrower; and    
(k)   the Borrower will be held out to the public as a separate entity apart
from Guarantor or any Affiliate thereof.

24.   EVENTS OF DEFAULT       Each of the events or circumstances set out in
clause 24 (Events of Default) (save for clause 24.24 (Acceleration)) is an Event
of Default.

 



--------------------------------------------------------------------------------



 



24.1   Non-payment

    An Obligor does not pay on the due date any amount payable pursuant to a
Finance Document at the place and in the currency in which it is expressed to be
payable unless:

  (a)   its failure to pay is caused by:

  (i)   administrative or technical error; or     (ii)   a Disruption Event; and

  (b)   payment is made within three Business Days of its due date.

24.2   Specific covenants

  (a)   Any requirement of clause 20 (Financial covenants) is not satisfied; or
    (b)   the credit balance of the Debt Service Reserve Account is less than
the aggregate of the Minimum Balance for a period of five consecutive days.

24.3   Other obligations

  (a)   An Obligor does not comply with any provision of any Finance Document to
which it is a party, other than those referred to in:

  (i)   clause 24.1 (Non-payment);     (ii)   clause 24.2 (Specific covenants);
and     (iii)   clause 10.1(b) of the Facility Guarantee (but without prejudice
to the Borrower’s obligations under clause 7.2(b) of this Agreement).

  (b)   No Event of Default under clause 24.3(a) above will occur if the failure
to comply is capable of remedy and is remedied within 15 Business Days of the
Facility Agent giving notice to the Borrower or, if earlier, the Borrower
becoming aware of the failure to comply, save that this clause 24.3(b) shall not
apply to:

  (i)   an Event of Default under clauses 24.6 (Insolvency) to 24.8 (Creditors’
process); or     (ii)   a breach of clause 22.10 (Use of proceeds).

  (c)   The Borrower fails to satisfy the conditions subsequent set out in
clause 4.3 (Conditions Subsequent) within the prescribed period of time.

24.4   Misrepresentation

  (a)   Any representation or statement made or deemed to be made by an Obligor
in the Finance Documents or any other document delivered by or on behalf of any
Obligor under or in connection with any Finance Document is or proves to have
been incorrect or misleading in any material respect when made or deemed to be
made.     (b)   No Event of Default under clause 24.4(a) above will occur if the
misrepresentation or misstatement is capable of remedy and is remedied within 15
Business Days of the

 



--------------------------------------------------------------------------------



 



      Facility Agent giving notice to the Borrower or, if earlier, the Borrower
becoming aware of the failure to comply.

24.5   Cross default

  (a)   Any Financial Indebtedness of any Obligor is not paid when due nor
within any originally applicable grace period.     (b)   Any Financial
Indebtedness of any Obligor is declared to be or otherwise becomes due and
payable prior to its specified maturity as a result of an event of default
(however described).     (c)   Any commitment for any Financial Indebtedness of
any Obligor is cancelled or suspended by a creditor of any Obligor as a result
of an event of default (however described).     (d)   Any creditor of any
Obligor becomes entitled to declare any Financial Indebtedness of any Obligor
due and payable prior to its specified maturity as a result of an event of
default (however described).     (e)   No Event of Default will occur under this
clause 24.5 (Cross default) if the aggregate amount of Financial Indebtedness or
commitment for Financial Indebtedness of the Borrower, falling within clauses
24.5(a) to 24.5(d) above, is less than US$1,000,000 (or its equivalent in any
other currency or currencies).     (f)   No Event of Default will occur under
this clause 24.5 (Cross default) if the aggregate amount of Financial
Indebtedness or commitment for Financial Indebtedness, of the Guarantor, falling
within clauses 24.5(a) to 24.5(d) above is less than US$25,000,000 (or its
equivalent in any other currency or currencies).

24.6   Insolvency

  (a)   An Obligor is unable or admits inability to pay its debts as they fall
due, suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness.     (b)   The
value of the assets of any Obligor is less than its liabilities (taking into
account contingent and prospective liabilities as recognised in accordance with
US GAAP).     (c)   A moratorium is declared in respect of any indebtedness of
any Obligor.

24.7   Insolvency proceedings

    Any corporate action, legal proceedings or other procedure or step is taken
in relation to:

  (a)   the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Obligor;     (b)   a
composition, compromise, assignment or arrangement with any creditor of any
Obligor;

 



--------------------------------------------------------------------------------



 



  (c)   the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Obligor or any of its assets; or     (d)   enforcement of any Security over any
assets of any Obligor,

    or any analogous procedure or step is taken in any jurisdiction, where such
corporate action, legal proceedings or other procedure or step is not dismissed,
stayed, discharged, struck out, withdrawn or otherwise cancelled within 15
Business Days of being commenced.

24.8   Creditors’ process

    Any expropriation, attachment, sequestration, distress or execution affects
any asset or assets of the Borrower and is not discharged within 10 Business
Days.

24.9   Unlawfulness

  (a)   It is or becomes unlawful for an Obligor to perform any of its
obligations under any Finance Document.     (b)   Any obligation of any Obligor
under any Finance Document is not, or ceases to be, legal, valid and binding.

24.10   Repudiation

    An Obligor repudiates a Finance Document (or any of its obligations under a
Finance Document) or evidences an intention to repudiate a Finance Document (or
any such obligation).

24.11   Material Adverse Effect

  (a)   A Material Adverse Effect occurs.     (b)   No Event of Default under
clause 24.11(a) above will occur if the Material Adverse Effect is capable of
remedy and is remedied within 15 Business Days of the Facility Agent giving
notice to the Borrower or, if earlier, any Borrower becoming aware of the
Material Adverse Effect.

24.12   Expropriation

    At any time after the date of this Agreement, by or under the authority of
any Governmental Authority:

  (a)   the management board, board of directors or the general director of the
Borrower is wholly or partially displaced or the authority of the Borrower in
the conduct of a material portion of its business is curtailed;     (b)   any of
the revenues of the Borrower are, nationalised, expropriated or compulsorily
acquired;     (c)   any of the material assets of the Borrower are seised,
nationalised, expropriated or compulsorily acquired; or

 



--------------------------------------------------------------------------------



 



  (d)   the Borrower is otherwise deprived or prevented from exercising
ownership or control of its business, assets or rights.

24.13   Loss of or Failure to Obtain Applicable Permits

  (a)   The Borrower shall fail to obtain any Permit on or before the date that
such Permit becomes an Applicable Permit and such failure would (in the absence
of any remedial action) have a Material Adverse Effect; provided that no Event
of Default shall occur for a period of up to thirty (30) days following any such
failure so long as (x) the Borrower is diligently seeking to remedy such
failure, (y) the Borrower continues to operate the Project as contemplated by
the Facility Documents and the Project Documents and (z) at all times during
such 30-day period there has not occurred, nor after consideration of the nature
of the Borrower’s efforts to remedy such failure, would there reasonably be
expected to occur, a Material Adverse Effect.     (b)   Any Applicable Permit
necessary for operation of the Project by the Borrower shall be materially
modified (other than modifications requested by the Borrower and approved in
writing in advance of such modification by the Facility Agent acting at the
direction of the Required Lenders, which approval shall not be unreasonably
withheld), revoked, cancelled or not renewed by the issuing agency or other
Governmental Authority having jurisdiction and loss of such Permit would
reasonably be expected to have a Material Adverse Effect; provided that no Event
of Default shall occur for a period up to 120 days following any such
modification, revocation, cancellation or non-renewal so long as (x) the
Borrower is diligently appealing (or causing to be appealed) such modification,
revocation or cancellation, (y) the Borrower continues to operate the Project as
contemplated by the Finance Documents and the Project Documents and the
enforcement of such modification, revocation or cancellation is effectively
stayed during such period of operation, and (z) at all times during the pendency
of such appeal, there has not occurred, nor after consideration of the nature of
the Borrower’s efforts in respect of such appeal, would there reasonably be
expected to occur, a Material Adverse Effect.

24.14   Moratorium

    A moratorium is established on the payment of interest or repayment of
principal on international debts of borrowers in London, Zurich, Delaware, Idaho
or Alaska generally or a class of such borrower into which any Obligor falls.

24.15   Authorisations

    Any Authorisation of an Obligor is revoked, suspended or is modified in a
manner which, in the opinion of the Majority Lenders, may have a Material
Adverse Effect, or restrictions or conditions are, or it is threatened that they
will be, or proceedings have begun which may result in such restrictions or
conditions being, imposed on any Authorisation so as to impede that Obligor’s
ability to perform its obligations under the Finance Documents to which it is a
party and/or may mean that any Finance Document is not legally valid, binding,
enforceable and admissible in evidence to the courts of London, Zurich, Alaska,
Delaware, or Idaho.

24.16   Failure to comply with final judgment

    The Borrower fails to comply with, or pay any sum due by it under:

  (a)   any final civil judgment; or

 



--------------------------------------------------------------------------------



 



  (b)   any civil final order,

    in either case, made or given by any court of London, Zurich, Delaware,
Idaho, or Alaska, in relation to a claim not covered by insurance and which is
greater than or equal to US$1,000,000 (or its equivalent in another currency or
currencies).

24.17   No dividends

    The Borrower pays, makes or declares any dividend or other distribution in
an amount exceeding its annual net profit (calculated in accordance with US
GAAP) for the Fiscal Year in relation to which the dividend or other
distribution is proposed to be made.

24.18   Environmental Laws

    The Borrower does not comply with any Environmental Laws to which it is
subject and such non-compliance results in a Material Adverse Effect.

24.19   Security

    Any of the Security Documents, once executed and delivered, shall, except as
the result of the acts or omissions of the Administrative Parties (or other
Finance Parties) (except any such omission in respect of which the Borrower is
expressly obligated under the Finance Documents), in any material respect cease
to be in full force and effect as applied to the Borrower or Guarantor, or fail
to provide the Administrative Parties (or other Finance Parties) the Liens and
associated rights and remedies permitted by Law purported to be created thereby.

24.20   Destruction of the Project

    All or a material portion of the assets or operations of the Project are
destroyed, or suffer an actual or constructive loss or material damage, and:

  (a)   thereafter, the following conditions are not met:

  (i)   a decision has been made to repair or restore the Project by the
Majority Lenders;     (ii)   all Insurance Proceeds and/or Eminent Domain
Proceeds received by the Borrower shall be deposited into the Debt Service
Reserve Account; and     (iii)   the Borrower certifies, and the Facility Agent
determines in its reasonable judgment that a sufficient amount of funds is or
will be available to the Borrower in the Debt Service Reserve Account to make
repairs and restorations (and to continue to make all payments in accordance
with clause 23.1 (Debt Service Reserve Account) which will become due during and
following such repair period);or

  (b)   the Project ceases to operate for a period beyond the later of
(i) 60 days after the receipt of Insurance Proceeds from or (ii) 120 days after
the event of loss unless restoration or repair shall have been approved in
accordance with, clause 24.20(a) above.

 



--------------------------------------------------------------------------------



 



24.21   Transaction Documents

  (a)   Any Transaction Document is terminated, suspended or otherwise ceases to
be valid and in full force and effect and a replacement Transaction Document
substantially similar in all respects is not entered within 45 days of the same.
    (b)   If any of the events or circumstances set out in clauses 24.6
(Insolvency) to 24.8 (Creditors’ process) occurs in relation to any party to a
Transaction Document (excepting the Obligors) including the Offtakers.

24.22   Environmental claim

    Any action is taken, proposed or indicated by the federal government of the
United States, the United States federal courts or any other federal authority
or body in the United States, in respect of any Environmental Claim against the
Borrower which the Facility Agent in its discretion (acting reasonably)
considers would or may result in a Lien being imposed on upon all or any part of
the Borrower’s assets which has the ability to rank in priority to any Lien
created pursuant to any of the Finance Documents.

24.23   ERISA

    If the Borrower or any ERISA Affiliate should establish, maintain,
contribute to or become obligated to contribute to any Benefit Plan and (i) a
reportable event (as defined in section 4043(b) of ERISA for which notice has
not been waived by the PBGC) shall have occurred with respect to any Benefit
Plan and, within 30 days after the reporting of such reportable event to the
Facility Agent by the Borrower and the furnishing of such information as the
Facility Agent may reasonably request with respect thereto, the Facility Agent
shall have notified the Borrower in writing that (A) the Facility Agent has made
a reasonable determination that, on the basis of such reportable event, there
are reasonable grounds for the termination of such ERISA Plan by the PBGC or for
the appointment by the appropriate United States District Court of a trustee to
administer such Benefit Plan, and (B) as a result thereof, an Event of Default
exists hereunder; or (ii) a trustee shall be appointed by a United States
District Court to administer any Benefit Plan; or (iii) the PBGC shall institute
proceedings to terminate any Benefit Plan; or (iv) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from any Multiemployer Plan
shall have occurred, or any Multiemployer Plan shall enter reorganisation
status, become insolvent or terminate (or notify the Borrower or ERISA Affiliate
of its intent to terminate) under section 4041A of ERISA and, within thirty
(30) days after the reporting of any such occurrence to the Facility Agent by
the Borrower and the furnishing of such information as the Facility Agent may
reasonably request with respect thereto, the Facility Agent shall have notified
the Borrower in writing that the Facility Agent has made a determination that,
on the basis of such occurrence, an Event of Default exists hereunder, provided
that the events described in this clause 24.4 (Misrepresentation) will not
result in an Event of Default unless the subject event involves (x) one or more
Benefit Plans that are single-employer plans (as defined in section 4001(a)(l5)
of ERISA) and under which the aggregate gross amount of unfunded benefit
liabilities (as defined in section 400l(a)(16) of ERISA), including vested
unfunded liabilities which arise or would reasonably be expected to arise as the
result of the termination of such Benefit Plans, exceeds $1,000,000, and/or (y)
one or more Multiemployer Plans to which the aggregate withdrawal liabilities of
the Borrower and all ERISA Affiliates exceeds $1,000,000.

 



--------------------------------------------------------------------------------



 



24.24   Acceleration

    On and at any time after the occurrence of an Event of Default which is
continuing the Facility Agent may, and shall, if so directed by the Majority
Lenders, by notice to the Borrower:

  (a)   cancel the Total Commitments whereupon they shall immediately be
cancelled;     (b)   declare that all or part of the Loan, together with accrued
interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, whereupon they shall become
immediately due and payable;     (c)   declare that all or part of the Loan be
payable on demand, whereupon they shall immediately become payable on demand by
the Facility Agent on the instructions of the Majority Lenders; and/or     (d)  
declare any Security created pursuant to the Security Documents to be
enforceable and take any steps to preserve or enforce such Security.

25.   CHANGES TO THE LENDERS

25.1   Assignments and transfers by the Lenders

    Subject to this clause 25 (Changes to the Lenders), a Lender (the “Existing
Lender”) may:

  (a)   assign any of its rights; and/or     (b)   transfer by novation any of
its rights and obligations;

    under any of the Finance Documents to a bank or financial institution or to
a trust, fund or other entity which is regularly engaged in or established for
the purpose of making, purchasing or investing in loans, securities or other
financial assets (the “New Lender”).

25.2   Conditions of assignment or transfer

  (a)   The consent of the Borrower is required for an assignment or transfer by
an Existing Lender, unless the assignment or transfer is to another Lender or an
Affiliate of a Lender. No such consent shall be required if an Event of Default
has occurred and is continuing.     (b)   The consent of the Borrower to an
assignment or transfer must not be unreasonably withheld. The Borrower will be
deemed to have given its consent five Business Days after the Existing Lender
has requested it unless consent is expressly refused by the Borrower within that
time. Any refusal of consent by the Borrower must be accompanied by a written
explanation for the reasons behind the refusal.     (c)   An assignment will
only be effective on:

  (i)   receipt by the Facility Agent of written confirmation from the New
Lender (in form and substance satisfactory to the Facility Agent) that the New
Lender will assume the same obligations to the other Finance Parties as it would
have been under if it was an Original Lender; and

 



--------------------------------------------------------------------------------



 



  (ii)   performance by the Facility Agent of all necessary “know your customer”
or other similar checks under all applicable Laws and regulations in relation to
such assignment to a New Lender, the completion of which the Facility Agent
shall promptly notify to the Existing Lender and the New Lender.

  (d)   A transfer will only be effective if the procedure set out in clause
25.5 (Procedure for transfer) is complied with.     (e)   If:

  (i)   a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and     (ii)   as a result of
circumstances existing at the date the assignment, transfer or change occurs,
the Borrower would be obliged to make a payment to the New Lender or Lender
acting through its new Facility Office under clause 12 (Tax gross-up and
indemnities) or clause 13 (Increased Costs),

      then the New Lender or Lender acting through its new Facility Office is
only entitled to receive payment under those clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

25.3   Assignment or transfer fee

    The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Facility Agent (for its own account) a fee of US$2,000.

25.4   Limitation of responsibility of Existing Lenders

  (a)   Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:  
  (b)   the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;     (c)   the financial condition of
any Obligor;     (d)   the performance and observance by any Obligor of its
obligations under the Finance Documents or any other documents; or     (e)   the
accuracy of any statements (whether written or oral) made in or in connection
with any Finance Document or any other document,         and any representations
or warranties implied by Law are excluded.     (f)   Each New Lender confirms to
the Existing Lender and the other Finance Parties that it:

  (i)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 



--------------------------------------------------------------------------------



 



  (ii)   will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.

  (g)   Nothing in any Finance Document obliges an Existing Lender to:

  (i)   accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this clause 25 (Changes to the
Lenders); or     (ii)   support any losses directly or indirectly incurred by
the New Lender by reason of the non-performance by any Obligor of its
obligations under the Finance Documents or otherwise.

25.5   Procedure for transfer

  (a)   Subject to the conditions set out in clause 25.2 (Conditions of
assignment or transfer) a transfer is effected in accordance with clause 25.5(c)
below when the Facility Agent counter-signs an otherwise duly completed Transfer
Certificate delivered to it by the Existing Lender and the New Lender. The
Facility Agent shall, subject to paragraph 25.5(b) below, as soon as reasonably
practicable after receipt by it of a duly completed Transfer Certificate
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Transfer
Certificate.     (b)   The Facility Agent shall only be obliged to execute a
Transfer Certificate delivered to it by the Existing Lender and the New Lender
once it is satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable Laws and regulations in relation to
the transfer to such New Lender.     (c)   On the Transfer Date:

  (i)   to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights and obligations under the Finance Documents
each of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the “Discharged Rights and Obligations”);     (ii)   the Borrower and the New
Lender shall assume obligations towards one another and/or acquire rights
against one another which differ from the Discharged Rights and Obligations only
insofar as the Borrower and the New Lender have assumed and/or acquired the same
in place of the Borrower and the Existing Lender;     (iii)   the Administrative
Parties, the New Lender and other Lenders shall acquire the same rights and
assume the same obligations between themselves as they would have acquired and
assumed had the New Lender been an Original Lender with the rights and/or
obligations acquired or assumed by it as a result of the transfer and to that
extent the Administrative Parties and the Existing Lender shall each be released
from further obligations to each other under the Finance Documents; and     (iv)
  the New Lender shall become a Party as a “Lender”.

 



--------------------------------------------------------------------------------



 



25.6   Copy of Transfer Certificate to Borrower

    The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to the Borrower a copy of that Transfer
Certificate.

25.7   Disclosure of information

    Any Finance Party may disclose to any Authorised Recipient any relevant
information about any Obligor, the Facility and the Finance Documents as that
Lender shall consider appropriate.

25.8   Information sharing

    Subject to the entry by the relevant Finance Party into a Confidentiality
Undertaking, each of the Finance Parties may exchange, use, analyse and assess
information held about the Borrower and the Guarantor, including information
about the Project, and any other relationships such Finance Party may have with
the Borrower or Guarantor, with any other of the Finance Parties. The Borrower
and Guarantor hereby irrevocably wave their irrespective rights to have such
information kept confidential by the relevant Finance Party under the applicable
Swiss banking regulations and all other laws

26.   CHANGES TO THE OBLIGORS   26.1   Assignment and transfer by Obligors

    The Borrower may not assign any of its rights or transfer any of its rights
or obligations under the Finance Documents, other than with the prior written
consent of the Facility Agent.

27.   ROLE OF THE ADMINISTRATIVE PARTIES

27.1   Appointment of the Agents

  (a)   Each Finance Party appoints the Facility Agent to act as its agent under
and in connection with the Finance Documents.     (b)   Each Finance Party
appoints the Security Agent to act as its agent and trustee under and in
connection with the Finance Documents and the Collateral an in accordance with
the terms of schedule 6 (Security Provisions).     (c)   Each of the Finance
Parties authorises each Agent to:

  (i)   exercise the rights, powers, authorities and discretions specifically
given to that Agent under or in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions; and    
(ii)   to execute each of the Finance Documents (to which that Agent is
expressed to be a party) and all other documents that may be approved by (in the
case of the Facility Agent) the Majority Lenders or (in the case of the Security
Agent) the Facility Agent, for execution by it.

27.2   Duties of the Agents

  (a)   The Facility Agent shall promptly forward to a Party the original or a
copy of any document which is delivered to the Facility Agent for that Party by
any other Party.

 



--------------------------------------------------------------------------------



 



  (b)   Except where a Finance Document specifically provides otherwise, the
Facility Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.     (c)   If the
Facility Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the Finance Parties.     (d)   If the Facility Agent is
aware of the non-payment of any principal, interest or fee payable to a Finance
Party (other than the Administrative Parties) under this Agreement it shall
promptly notify the other Finance Parties.     (e)   The Facility Agent shall
promptly send the Security Agent such certification as the Security Agent may
require from time to time pursuant to schedule 6 (Security Provisions).     (f)
  The duties of each Agent under the Finance Documents are solely mechanical and
administrative in nature and no Agent is obliged to exercise any discretion,
whether in relation to the exercise of a power or otherwise, under the Finance
Document, without first receiving the instructions of, in the case of the
Facility Agent, the Majority Lenders or, in the case of the Security Agent, the
Facility Agent. No Agent shall have any other duties save as expressly provided
for in the Finance Documents.

27.3   Role of the Arranger

    Except as specifically provided in the Finance Documents, the Arranger has
no obligations of any kind to any other Party under or in connection with any
Finance Document.

27.4   No fiduciary duties

  (a)   Nothing in this Agreement constitutes any Administrative Party (save for
the Security Agent in relation to the Charged Property and as expressly provided
in schedule 6 (Security Provisions) and the Security Documents) as a trustee or
fiduciary of any other person.     (b)   No Administrative Party shall be bound
to account to any Finance Party for any sum or the profit element of any sum
received by it for its own account.

27.5   Business with the Borrower

    The Administrative Parties may accept deposits from, lend money to and
generally engage in any kind of banking or other business with the Borrower.

27.6   Rights and discretions of the Agents

  (a)   Each Agent may rely on:

  (i)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and     (ii)   any statement made by a
director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.

 



--------------------------------------------------------------------------------



 



  (b)   Each Agent may assume (unless it has received notice to the contrary in
its capacity as agent for the Lenders) that:

  (i)   no Default has occurred (unless it has actual knowledge of a Default
arising under clause 24.1 (Non-payment));     (ii)   any right, power, authority
or discretion vested in any Party or the Majority Lenders has not been
exercised; and     (iii)   any notice or request made by the Borrower (other
than a Utilisation Request) is made on behalf of and with the consent and
knowledge of all the Obligors.

  (c)   Each Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.     (d)   Each Agent may act
in relation to the Finance Documents through its personnel and agents.     (e)  
Each Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.     (f)   Each Agent may
retain for its own benefit and without liability to account any fee or other sum
received by it for its own account.     (g)   Notwithstanding any other
provision of any Finance Document to the contrary, no Administrative Party is
obliged to do or omit to do anything if it would or might in its reasonable
opinion constitute a breach of any Law or regulation or a breach of a fiduciary
duty or duty of confidentiality.

27.7   Majority Lenders’ instructions

  (a)   Unless a contrary indication appears in a Finance Document:

  (i)   the Facility Agent shall:

  (A)   exercise any right, power, authority or discretion vested in it as
Facility Agent, or otherwise act, in accordance with any instructions given to
it by the Majority Lenders (or, if so instructed by the Majority Lenders,
refrain from exercising any right, power, authority or discretion vested in it
as Facility Agent); and     (B)   not be liable for any act (or omission) if it
acts (or refrains from taking any action) in accordance with an instruction of
the Majority Lenders;

  (ii)   the Security Agent shall:

  (A)   exercise any right, power, authority or discretion vested in it as
Security Agent in accordance with any instructions given to it by the Facility
Agent (or, if so instructed by the Facility Agent, refrain from exercising any
right, power, authority or discretion vested in it as Security Agent); and

 



--------------------------------------------------------------------------------



 



  (B)   not be liable for any act (or omission) if it acts (or refrains from
taking any action) in accordance with such an instruction of the Facility Agent.

  (b)   Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority Lenders (in the case of the Facility Agent)
or the Facility Agent (in the case of the Security Agent) will be binding on all
the Finance Parties.     (c)   Each Agent may refrain from acting in accordance
with the instructions of the Majority Lenders (in the case of the Facility
Agent) or the Facility Agent (in the case of the Security Agent) or under clause
27.7(d) below until it has received such security as it may require for any
cost, loss or liability (together with any associated Tax) which it may incur in
complying with the instructions.     (d)   In the absence of instructions from
the Majority Lenders, or if appropriate the Lenders (in the case of the Facility
Agent) or the Facility Agent (in the case of the Security Agent), each Agent may
act (or refrain from taking action) as it considers to be in the best interest
of the Lenders.     (e)   No Agent is authorised to act on behalf of a Lender
(without first obtaining that Lender’s consent) in any legal or arbitration
proceedings relating to any Finance Document.     (f)   If a Lender does not
respond (whether positively or negatively) to any request made by the Facility
Agent for any instruction or any approval or any consent under or in connection
with any Finance Document within 10 Business Days of the Facility Agent’s
request for instruction, approval or consent then that Lender’s participation in
all Loans or Commitments shall be excluded from the aggregate for the purpose of
determining whether the necessary percentage has been achieved for the
definition of Majority Lenders.

27.8   Responsibility for documentation

    No Administrative Party:

  (a)   is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by any Administrative Party, any
Obligor or any other person given in or in connection with any Finance Document;
or     (b)   is responsible for the legality, validity, effectiveness, adequacy
or enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.

27.9   Exclusion of liability

  (a)   Without limiting clause 27.9(b) below (and without prejudice to the
provisions of clause 30.10(e) (Disruption to Payment Systems etc.)), no Agent
will be liable to any Finance Party (including for negligence or any other
category of liability whatsoever) for any action taken, or omitted to be taken,
by it under or in connection with any Finance Document, unless directly caused
by its gross negligence or wilful misconduct.

 



--------------------------------------------------------------------------------



 



  (b)   No Party (other than the relevant Agent) may take any proceedings
against any officer, employee or agent of any Agent in respect of any claim it
might have against that Agent or in respect of any act or omission of any kind
by that officer, employee or agent in relation to any Finance Document and any
officer, employee or agent of that Agent may rely on this clause subject to
clause 1.4 (Third party rights).     (c)   No Agent will be liable to any
Finance Party for any delay (or any related consequences) in crediting an
account with an amount required under the Finance Documents to be paid by that
Agent if that Agent has taken all necessary steps as soon as reasonably
practicable to comply with the regulations or operating procedures of any
recognised clearing or settlement system used by that Agent for that purpose.  
  (d)   Nothing in this Agreement shall oblige any Administrative Party to carry
out any “know your customer” or other checks in relation to any person on behalf
of any Lender and each Lender confirms to each Administrative Party that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by any
Administrative Party.

27.10   Lenders’ Indemnity to the Agents

    Each Lender shall (in proportion to its share of the Total Commitments or,
if the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each Agent, within three
Business Days of demand, against any cost, loss or liability (including for
negligence or any other category of liability whatsoever) incurred by that Agent
(otherwise than by reason of that Agent’s gross negligence or wilful misconduct)
(or, in the case of any cost, loss or liability pursuant to clause 30.10
(Disruption to Payment Systems etc.) notwithstanding that Agent’s negligence,
gross negligence or any other category of liability whatsoever but not including
any claim based on the fraud of that Agent) in acting as Facility Agent or
Security Agent (as the case may be) under the Finance Documents (unless that
Agent has been reimbursed by an Obligor pursuant to a Finance Document).

27.11   Resignation of an Agent

  (a)   An Agent may resign and appoint one of its Affiliates as successor by
giving notice to the other Finance Parties and the Borrower.     (b)  
Alternatively an Agent may resign by giving notice to the other Finance Parties
and the Borrower, in which case the Majority Lenders (after consultation with
the Borrower) may appoint a successor Agent (acting through an office as
contemplated in clause 27.11(a) above).     (c)   If the Majority Lenders have
not appointed a successor Agent in accordance with clause 27.11(b) above within
30 days after notice of resignation was given, the relevant Agent (after
consultation with the Borrower) may appoint a successor Agent (acting through an
office as contemplated in clause 27.11(a) above).     (d)   The retiring Agent
shall, at its own cost, make available to the successor Agent such documents and
records and provide such assistance as the successor Agent may reasonably
request for the purposes of performing its functions as the relevant Agent under
the Finance Documents.     (e)   An Agent’s resignation notice shall only take
effect upon the appointment of a successor.

 



--------------------------------------------------------------------------------



 



  (f)   Upon the appointment of a successor, the retiring Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this clause 27 (Role of the
Administrative Parties). Its successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.     (g)   After consultation with the
Borrower, the Majority Lenders may, by notice to an Agent, require it to resign
in accordance with clause 27.11(b) above, whereupon such resignation shall occur
automatically 10 Business Days later. In this event, that Agent shall resign in
accordance with clause 27.11(b) above.     (h)   At any time after the
appointment of a successor Security Agent, the retiring Security Agent shall do
and execute all acts, deeds and documents reasonably required by its successor
to transfer to it (or its nominee, as it may direct) any Collateral vested in
the retiring Agent pursuant to the Security Documents and which shall not have
vested in its successor by operation of Law. All such acts, deeds and documents
shall be done or, as the case may be, executed at the cost of the retiring
Security Agent.

27.12   Confidentiality; common parties

  (a)   In acting as a representative of the Finance Parties, each Agent shall
be regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.     (b)   If
information is received by another division or department of the Facility Agent,
it may be treated as confidential to that division or department and the
Facility Agent shall not be deemed to have notice of it.     (c)  
Notwithstanding that the Facility Agent and/or the Security Agent may from time
to time be the same person, the Facility Agent and the Security Agent have
entered into the Finance Documents (to which they are party) in their separate
capacities as Facility Agent for the Finance Parties and as Security Agent for
the Finance Parties provided that, where any Finance Document provides for the
Facility Agent or Security Agent to communicate with or provide instructions to
the other, while the two Agents are the same person, it will not be necessary
for there to be any such formal communication or instructions notwithstanding
that the Finance Documents provide in certain cases for the same to be in
writing.

27.13   Relationship with the Lenders

    The Facility Agent may treat each Lender as a Lender, entitled to payments
under this Agreement and acting through its Facility Office unless it has
received not less than five Business Days prior notice from that Lender to the
contrary in accordance with the terms of this Agreement.

27.14   Credit appraisal by the Lenders

    Without affecting the responsibility of any Obligor for information supplied
by it or on its behalf in connection with any Finance Document, each Lender
confirms to the Administrative Parties that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including:

  (a)   the financial condition, status and nature of each Obligor;

 



--------------------------------------------------------------------------------



 



  (b)   the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;     (c)   whether that Lender has recourse, and the nature and extent
of that recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and     (d)   the adequacy, accuracy and/or completeness of any
information provided by the Facility Agent, any Party or by any other person
under or in connection with any Finance Document, the transactions contemplated
by the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document.

27.15   Reference Banks

    If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent shall (in
consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

27.16   Deduction from amounts payable by the Agents

    If any Party owes an amount to an Agent under the Finance Documents that
Agent may, after giving notice to that Party, deduct an amount not exceeding
that amount from any payment to that Party which that Agent would otherwise be
obliged to make under the Finance Documents and apply the amount deducted in or
towards satisfaction of the amount owed. For the purposes of the Finance
Documents that Party shall be regarded as having received any amount so
deducted.

27.17   Administrative Parties as Lenders

    If an Administrative Party is or becomes a Lender, that Administrative Party
shall have the same rights and powers with respect to its Commitment as any
other Lender and may exercise those rights and powers as if it were not also
acting as an Administrative Party.

27.18   Security provisions

    The provision of schedule 6 (Security Provisions) shall bind each party.

28.   CONDUCT OF BUSINESS BY THE FINANCE PARTIES

    No provision of this Agreement will:

  (a)   interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;     (b)   oblige any
Finance Party to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or     (c)  
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.



 



--------------------------------------------------------------------------------



 



29.   SHARING AMONG THE FINANCE PARTIES

29.1   Payments to the Finance Parties

    If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with clause 30 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

  (a)   the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Facility Agent;     (b)   the
Facility Agent shall determine whether the receipt or recovery is in excess of
the amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Facility Agent and distributed in
accordance with clause 30 (Payment mechanics), without taking account of any Tax
which would be imposed on the Facility Agent in relation to the receipt,
recovery or distribution; and     (c)   the Recovering Finance Party shall,
within three Business Days of demand by the Facility Agent, pay to the Facility
Agent an amount (the “Sharing Payment”) equal to such receipt or recovery less
any amount which the Facility Agent determines may be retained by the Recovering
Finance Party as its share of any payment to be made, in accordance with clause
30.5 (Partial payments).

29.2   Redistribution of payments

    The Facility Agent shall treat the Sharing Payment as if it had been paid by
the relevant Obligor and distribute it between the Finance Parties (other than
the Recovering Finance Party) in accordance with clause 30.5 (Partial payments).

29.3   Recovering Finance Party’s rights

  (a)   On a distribution by the Facility Agent under clause 29.2
(Redistribution of payments), the Recovering Finance Party will be subrogated to
the rights of the Finance Parties which have shared in the redistribution.    
(b)   If and to the extent that the Recovering Finance Party is not able to rely
on its rights under clause 29.3(a) above, the relevant Obligor shall be liable
to the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

29.4   Reversal or redistribution

    If any part of the Sharing Payment received or recovered by a Recovering
Finance Party becomes repayable and is repaid by that Recovering Finance Party,
then:

  (a)   each Finance Party which has received a share of the relevant Sharing
Payment pursuant to clause 29.2 (Redistribution of payments) shall, upon request
of the Facility Agent, pay to the Facility Agent for account of that Recovering
Finance Party an amount equal to the appropriate part of its share of the
Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and

 



--------------------------------------------------------------------------------



 



  (b)   that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

29.5   Exceptions

  (a)   This clause 29 (Sharing among the Finance Parties) shall not apply to
the extent that the Recovering Finance Party would not, after making any payment
pursuant to this clause, have a valid and enforceable claim against the relevant
Obligor.     (b)   A Recovering Finance Party is not obliged to share with any
other Finance Party any amount which the Recovering Finance Party has received
or recovered as a result of taking legal or arbitration proceedings, if:     (c)
  it notified that other Finance Party of the legal or arbitration proceedings;
and     (d)   that other Finance Party had an opportunity to participate in
those legal or arbitration proceedings but did not do so as soon as reasonably
practicable having received notice and did not take separate legal or
arbitration proceedings.

30.   PAYMENT MECHANICS

30.1   Payments to the Facility Agent

  (a)   On each date on which an Obligor or a Lender is required to make a
payment under a Finance Document, that Obligor or Lender shall make the same
available to the Facility Agent (unless a contrary indication appears in a
Finance Document) for value on the due date at the time and in such funds
specified by the Facility Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.     (b)   Payment
shall be made to such account in the principal financial centre of the country
of that currency with such bank as the Facility Agent specifies.

30.2   Distributions by the Agents

    Each payment received by an Agent under the Finance Documents for another
Party shall, subject to clause 30.3 (Distributions to an Obligor) and clause
30.4 (Clawback) be made available by that Agent as soon as practicable after
receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to that Agent by not less than five
Business Days’ notice with a bank in the principal financial centre of the
country of that currency.

30.3   Distributions to an Obligor

    Each Agent may (with the consent of the Obligor or in accordance with clause
31 (Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied. Any amount payable to an Obligor shall
be credited by the Agent to that Obligor as soon as reasonably practicable after
receipt by the Agent.

 



--------------------------------------------------------------------------------



 



30.4   Clawback

  (a)   Where a sum is to be paid to an Agent under the Finance Documents for
another Party, that Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.     (b)
  If an Agent pays an amount to another Party and it proves to be the case that
such Agent had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid by that Agent
shall on demand refund the same to that Agent together with interest on that
amount from the date of payment to the date of receipt by that Agent, calculated
by that Agent to reflect its cost of funds.

30.5   Partial payments

  (a)   If the Facility Agent receives a payment that is insufficient to
discharge all the amounts then due and payable by an Obligor under the Finance
Documents, the Facility Agent shall apply that payment towards the obligations
of that Obligor under the Finance Documents in the following order:

  (i)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Administrative Parties under the Finance Documents;     (ii)  
secondly, in or towards payment pro rata of any accrued default interest due but
unpaid under this Agreement;     (iii)   thirdly, in payment of:

  (A)   any payments required to be made to the Hedge Provider under the Hedging
Arrangements; and     (B)   any payments of any interest and fees then due and
payable to the Finance Parties under or pursuant to the Facility,

      and any such payments in this clause 30.5(a)(iii) shall be ranked pari
passu between the Hedge Provider and any Finance Party;     (iv)   fourthly, in
or towards payment pro rata of any principal due but unpaid under this
Agreement; and     (v)   fifthly, in or towards payment pro rata of any other
sum due but unpaid under the Finance Documents.

  (b)   The Facility Agent shall, if so directed by the Majority Lenders, vary
the order set out in clauses 30.5(a)(ii) to 30.5(a)(v) above.     (c)   Clauses
30.5(a) and 30.5(b) above will override any appropriation made by an Obligor.

30.6   No set-off by Obligors

    All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 



--------------------------------------------------------------------------------



 



30.7   Business Days

  (a)   Notwithstanding clause 30.7(b) below, if the Final Repayment Date falls
on a day that is not a Business Day, any payment due on such date shall be made
on the preceding Business Day.     (b)   Any payment which is due to be made on
a day that is not a Business Day shall be made on the next Business Day in the
same calendar month (if there is one) or the preceding Business Day (if there is
not).     (c)   During any extension of the due date for payment of any
principal or Unpaid Sum under this Agreement interest is payable on the
principal or Unpaid Sum at the rate payable on the original due date.

30.8   Currency of account

  (a)   Subject to clauses 30.8(b) and 30.8(c) below, US Dollars is the currency
of account and payment for any sum due from an Obligor under any Finance
Document.     (b)   Each payment in respect of costs, expenses or Taxes shall be
made in the currency in which the costs, expenses or Taxes are incurred.     (c)
  Any amount expressed to be payable in a currency other than US Dollars shall
be paid in that other currency.

30.9   Change of currency

  (a)   Unless otherwise prohibited by Law, if more than one currency or
currency unit are at the same time recognised by the central bank of any country
as the lawful currency of that country, then:

  (i)   any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Facility Agent (after consultation with the Borrower); and     (ii)   any
translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the relevant central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Facility Agent (acting reasonably).

  (b)   If a change in any currency of a country occurs, this Agreement will, to
the extent the Facility Agent (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

30.10   Disruption to Payment Systems etc.

    If either the Facility Agent determines (in its discretion) that a
Disruption Event has occurred or the Facility Agent is notified by the Borrower
that a Disruption Event has occurred:

  (a)   the Facility Agent may, and shall if requested to do so by the Borrower,
consult with the Borrower with a view to agreeing with the Borrower such changes
to the

 



--------------------------------------------------------------------------------



 



      operation or administration of the Facility as the Facility Agent may deem
necessary in the circumstances;     (b)   the Facility Agent shall not be
obliged to consult with the Borrower in relation to any changes mentioned in
clause 30.10(a) above if, in its opinion, it is not practicable to do so in the
circumstances and, in any event, shall have no obligation to agree to such
changes;     (c)   the Facility Agent may consult with the Finance Parties in
relation to any changes mentioned in clause 30.10(a) above but shall not be
obliged to do so if, in its opinion, it is not practicable to do so in the
circumstances;     (d)   any such changes agreed upon by the Facility Agent and
the Borrower shall (whether or not it is finally determined that a Disruption
Event has occurred) be binding upon the Parties as an amendment to (or, as the
case may be, waiver of) the terms of the Finance Documents notwithstanding the
provisions of clause 36 (Amendments and waivers);     (e)   the Facility Agent
shall not be liable for any damages, costs or losses whatsoever (including for
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of the Facility Agent) arising as a
result of its taking, or failing to take, any actions pursuant to or in
connection with this clause 30.10 (Disruption to Payment Systems etc.); and    
(f)   the Facility Agent shall notify the Finance Parties of all changes agreed
pursuant to clause 30.10(d) above.

31.   SET-OFF

  (a)   A Finance Party may set off any matured obligation due from the Borrower
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any matured obligation owed by that Finance Party to the
Borrower, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.     (b)   The Security Agent
shall not set-off or apply any proceeds held or recovered by it in connection
with the Accounts or the Security Documents against any indebtedness due by the
Borrower to the Security Agent which is not indebtedness due to the Security
Agent under any Finance Document or due to any Finance Party pursuant to any
Secured Liabilities.

32.   NOTICES

32.1   Communications in writing

    Any communication to be made under or in connection with the Finance
Documents shall be made in writing and, unless otherwise stated, may be made by
fax or letter.

32.2   Addresses

    The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 



--------------------------------------------------------------------------------



 



  (a)   in the case of the Borrower, that identified with its name on the
signature page;     (b)   in the case of each Finance Party (other than the
Facility Agent), that notified in writing to the Facility Agent on or prior to
the date on which it becomes a Party; and     (c)   in the case of each Agent,
that identified with its name on the signature page,

    or any substitute address or fax number or department or officer as the
Party may notify to the Facility Agent (or the Facility Agent may notify to the
other Parties, if a change is made by the Facility Agent) by not less than five
Business Days’ notice.

32.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or five Business Days
after being submitted to courier in an envelope addressed to it at that address,

      and, if a particular department or officer is specified as part of its
address details provided under clause 32.2 (Addresses), if addressed to that
department or officer.     (b)   Any communication or document to be made or
delivered to the Facility Agent will be effective only when actually received by
the Facility Agent and then only if it is expressly marked for the attention of
the department or officer identified with the Facility Agent’s signature below
(or any substitute department or officer as the Facility Agent shall specify for
this purpose).     (c)   All notices from or to the Borrower shall be sent
through the Facility Agent.

32.4   Notification of address and fax number

    Promptly upon receipt of notification of an address or fax number or change
of address or fax number pursuant to clause 32.2 (Addresses) or changing its own
address or fax number, the Facility Agent shall notify the other Parties.

32.5   Electronic communication

  (a)   Any communication to be made between the Borrower, Agent and a Lender
under or in connection with the Finance Documents may be made by electronic mail
or other electronic means, if the Borrower, Agent and the relevant Lender:

  (i)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication (and for the avoidance of doubt the Parties
hereby so agree that it is an accepted form of communication under the Finance
Documents); and     (ii)   notify each other in writing of their electronic mail
address and/or any other information required to enable the sending and receipt
of information by that means.

 



--------------------------------------------------------------------------------



 



  (b)   The Borrower, Agent and each Lender shall notify each other of any
change to their electronic mail address or any other such information supplied
by them.     (b)   Any electronic communication made between the Borrower, Agent
and a Lender will be effective only when actually received in readable form and
in the case of any electronic communication made by the Borrower or a Lender to
an Agent only if it is addressed in such a manner as that Agent shall specify
for this purpose.

32.6   English language

  (a)   Any notice given under or in connection with any Finance Document must
be in English.     (b)   All other documents provided under or in connection
with any Finance Document must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Facility Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

33.   CALCULATIONS AND CERTIFICATES

33.1   Accounts

    In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

33.2   Certificates and Determinations

    Any certification or determination by a Finance Party of a rate or amount
under any Finance Document is, in the absence of manifest error, conclusive
evidence of the matters to which it relates.

33.3   Day count convention

    Any interest, commission or fee accruing under a Finance Document will
accrue from day to day and is calculated on the basis of the actual number of
days elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

33.4   Currency conversion

    If at any time for any purpose (including for converting any sum received by
an Administrative Party under any Finance Document or otherwise which is
denominated in a currency which is not US Dollars) an Administrative Party is
required or wishes to convert a sum of money into another currency, it shall use
that Administrative Party’s Spot Rate.

 



--------------------------------------------------------------------------------



 



34.   PARTIAL INVALIDITY

    If, at any time, any provision of the Finance Documents is or becomes
illegal, invalid or unenforceable in any respect under any Law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the Law of any other jurisdiction will in any way be affected or impaired.

35.   REMEDIES AND WAIVERS

    No failure to exercise, nor any delay in exercising, on the part of any
Finance Party, any right or remedy under the Finance Documents shall operate as
a waiver, nor shall any single or partial exercise of any right or remedy
prevent any further or other exercise or the exercise of any other right or
remedy. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies provided by Law.

36.   AMENDMENTS AND WAIVERS

36.1   Required consents

  (a)   Subject to clause 36.2 (Exceptions):

  (i)   a Finance Document may be amended only with the consent of the Majority
Lenders and the relevant Obligor party thereto;     (ii)   compliance by the
relevant Obligor with any provision of a Finance Document may be waived only
with the consent of the Majority Lenders; and     (iii)   compliance by a
Finance Party with any provision of a Finance Document may be waived only with
the consent of the Majority Lenders and the relevant Obligor party thereto.

      Any such amendment or waiver shall be binding on all Parties.     (b)  
The Facility Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this clause.

36.2   Exceptions

  (a)   An amendment or waiver that has the effect of changing or which relates
to:

  (i)   the definition of “Majority Lenders” in clause 1.1 (Definitions);    
(ii)   an extension to the date of payment of any amount under the Finance
Documents;     (iii)   an extension of the Availability Period;     (iv)   a
reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;     (v)   an increase in or an
extension of any Commitment;     (vi)   a change in the currency of the
Facility;

 



--------------------------------------------------------------------------------



 



  (vii)   a change to the Obligors;     (viii)   any provision which expressly
requires the consent of all the Lenders;     (ix)   clause 2.2 (Finance Parties’
rights and obligations), clause 25 (Changes to the Lenders), clause 26 (Changes
to the Obligors), clause 27.10 (Lenders’ Indemnity to the Agents) or this clause
36 (Amendments and waivers); or     (x)   the release of any Charge (or part
thereof) or of any Collateral (or part thereof) (except as provided in any
Security Document),

      shall not be made without the prior consent of all the Lenders.     (b)  
An amendment or waiver which relates to the rights or obligations of any
Administrative Party may not be effected without the consent of that
Administrative Party.

37.   COUNTERPARTS

    Each Finance Document may be executed in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of the Finance Document.

38.   GOVERNING LAW

    This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by English law.

39.   ENFORCEMENT

39.1   Jurisdiction of English courts

  (a)   The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement
(whether in whole or in part)) (a “Dispute”).     (b)   The Parties agree that
the courts of England are the most appropriate and convenient courts to settle
Disputes and accordingly no Party will argue to the contrary.     (c)   This
clause 39.1 (Jurisdiction of English courts) is for the benefit of the Finance
Parties only. As a result, no Finance Party shall be prevented from taking
proceedings relating to a Dispute in any other courts with jurisdiction. To the
extent allowed by law, the Finance Parties may take concurrent proceedings in
any number of jurisdictions.

39.2   Service of process

    Without prejudice to any other mode of service allowed under any relevant
law, each Obligor:

  (a)   irrevocably appoints Law Debenture Corporate Services Limited as its
agent for service of process in relation to any proceedings before the English
courts in

 



--------------------------------------------------------------------------------



 



      connection with any Finance Document (and the Borrower by its execution of
this Agreement, accepts that appointment); and     (b)   agrees that failure by
an agent for service of process to notify the Borrower of the process will not
invalidate the proceedings concerned.

    If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Borrower must immediately
(and in any event within five days of such event taking place) appoint another
agent on terms acceptable to the Agent. Failing this, the Agent may appoint
another agent for this purpose.       The Borrower expressly agrees and consents
to the provisions of this clause 39 (Enforcement) and clause 38 (Governing law).

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

Original Lenders

          Name of Original Lender   Commitment (US$)
Credit Suisse AG
  US$ 100,000,000  
Total
  US$ 100,000,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 2

Conditions Precedent

1.   Obligors

  (a)   A copy of the constitutional documents of each Obligor (including
Articles of Incorporation and Bylaws).

  (b)   A copy of a resolution of the board of directors of each Obligor:

  (i)   approving the terms of, and the transactions contemplated by, the
Finance Documents to which it is a party and resolving that it execute, deliver
and perform the Transaction Documents to which it is a party;

  (ii)   authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf; and

  (iii)   authorising a specified person or persons, on its behalf, to sign
and/or despatch all documents and notices (including, if relevant, any
Utilisation Request) to be signed and/or despatched by it under or in connection
with the Finance Documents to which it is a party.

  (c)   A Good Standing Certificate of the Borrower and Guarantor.

  (d)   An Incumbency Certificate of the Borrower and Guarantor.

  (e)   An Officer’s Certificate of the Borrower and Guarantor including:

  (i)   confirmation that its borrowing or guaranteeing or securing, as
appropriate, the Total Commitments would not cause any borrowing, guarantee,
security or similar limit binding on it to be exceeded;

  (ii)   certification that each copy document relating to it specified in this
part 1 of schedule 2 is correct, complete and in full force and effect and has
not been amended or superseded as at a date no earlier than the date of this
Agreement; and

  (iii)   a specimen of the signature of each person authorised by the
resolution referred to in paragraph 1(b) above in relation to the Finance
Documents and related documents.

2.   Finance documents

  (a)   This Agreement executed by the Borrower.

  (b)   The Fee Letter and the Original Hedging Strategy Letter executed by the
Borrower.

  (c)   At least two originals of each of the Security Documents executed by the
applicable Obligors.

  (d)   Any Hedging Arrangement which is to be executed on or before the first
Utilisation Date pursuant to the Hedging Strategy Letter.

 



--------------------------------------------------------------------------------



 



  (e)   All share certificates, transfers and stock transfer forms or equivalent
duly executed by the Guarantor in blank in relation to the assets subject to or
expressed to be subject to the Guarantor Pledge Agreement and all other
documents of title to be provided under the Security Documents.

3.   Legal opinions

  (a)   A legal opinion of DLA Piper UK LLP, legal advisers to the Agent and the
Arranger as to English law.

  (b)   A legal opinion of Perkins Coie LLP, legal advisers to the Borrower, as
to Alaska law in relation to the Deed of Trust and any other Finance Documents
governed by Alaska law.

  (c)   A legal opinion of Gibson, Dunn & Crutcher LLP, legal advisers to the
Borrower, as to Delaware law in relation to the status and capacity of the
Borrower and its entry into and submission to the laws of Relevant Jurisdictions
of each of the Finance Documents.

  (d)   A legal opinion of Perkins Coie LLP, legal advisers to the Borrower, as
to Idaho law in relation to the status and capacity of the Guarantor and its
entry into and submission to the laws of Relevant Jurisdictions of the Facility
Guarantee and the Project Cost Guarantee (and any other Finance Documents to
which it is a party).

  (e)   A legal opinion of Gibson, Dunn & Crutcher LLP, legal advisers to the
Borrower, as to New York law in relation to the Finance Documents governed by
that law.

4.   Other documents and evidence

  (a)   Evidence that the fees, costs and expenses then due from the Borrower
pursuant to clause 11 (Fees), clause 16 (Costs and Expenses) and clause 12.5
(Stamp taxes) have been paid or will be paid by or immediately after the first
Utilisation Date.

  (b)   Evidence that the Borrower has given irrevocable instructions to the
Facility Agent to deposit into the Debt Service Reserve Account the Minimum
Balance immediately upon the first Utilisation Date.

  (c)   A certified copy of the Original Financial Statements and most recent
management accounts of each Obligor.

  (d)   The Life of Mine Plan.

  (e)   The Original Construction Plan.

  (f)   The Capex Budget.

  (g)   The format as previously agreed between the Borrower and the Facility
Agent of:

  (i)   the Monthly Construction Report;

  (ii)   the Monthly Expenditure Statement; and

  (iii)   the Production Report.

 



--------------------------------------------------------------------------------



 



  (h)   Delivery to the Facility Agent of all existing surveys of the Site in
the possession of the Borrower.

  (i)   Approval by the Facility Agent of the Construction Contracts (a review
to the extent that any provision of such contracts might have a Material Adverse
Effect) and a waiver or removal of the ban on assignment in the Knight Piesold
Construction Contract and the Golder Paste Technology Limited Construction
Contract.

  (j)   Approval by the Facility Agent of the lease between the Borrower and
Hyak Mining Company (the “Hyak Lease”) as to assignability and any other matters
potentially adversely affecting the interests of the Finance Parties.

  (k)   A lessor’s confirmation to be entered into by Hyak Mining Company in
favour of the Finance Parties, and duly acknowledged by the Borrower, in form
and substance satisfactory to the Facility Agent, incorporating a confirmation
by the lessor that there is no outstanding default by the Borrower under the
Hyak lease and an agreement by the lessor to notify the Facility Agent (at the
same time as it so notifies the Borrower) of any default whether non-payment of
rent or otherwise by the Borrower under the Hyak lease and giving the Finance
Parties the same opportunity to cure or remedy such breach as the Borrower has
under the terms of the Hyak lease and that it will not terminate the Hyak Lease
if so cured or remedied.

  (l)   A lessor’s confirmation to be entered into by the lessors of the
Diana/Falls lease in favour of the Finance Parties, and duly acknowledged by the
Borrower, in form and substance satisfactory to the Facility Agent,
incorporating a confirmation by the lessors that there is no outstanding default
by the Borrower under the Diana/Falls lease and an agreement by the lessors to
notify the Facility Agent (at the same time as it so notifies the Borrower) of
any default whether non-payment of rent or otherwise by the Borrower under the
Diana/Falls lease and giving the Finance Parties the same opportunity to cure or
remedy such breach as the Borrower has under the terms of the Diana/Falls lease
and that it will not terminate the Diana/Falls lease if so cured or remedied.

  (m)   Any third party consents required by the Facility Agent (acting
reasonably) in connection with the Borrower Security Agreement in respect of the
Capital Equipment Leases and the Construction Contracts.

  (n)   Filing of the Deed of Trust with:

  (i)   the real property records of the Juneau Recording District as a deed of
trust (which will also serve as a fixture filing);

  (ii)   the real property records of the Juneau Recording District as a
financing statement; and

  (iii)   the UCC records of the Juneau Recording District as a financing
statement.

  (o)   UCC-1 Financing Statement in respect of Guarantor (to be filed with
Idaho SOS).

  (p)   UCC-1 Financing Statement in respect of Borrower (to be filed with
Delaware SOS).

  (q)   UCC-1 Financial Statement in respect of Borrower (to be filed with
Anchorage SOS).

  (r)   Satisfactory Idaho SOS lien search in respect of the Guarantor.

 



--------------------------------------------------------------------------------



 



  (s)   Satisfactory Delaware SOS lien search in respect of Borrower.

  (t)   Satisfactory Alaska SOS lien search in respect of Borrower.

  (u)   Evidence of the release of all third party liens or encumbrances
registered against the name of the Borrower in the Alaska UCC filing records.

  (v)   The Title Policy.

  (w)   Initial Alaska searches against the Borrower and Guarantor for
encumbrances, liens, taxes and judgments affecting the real property of the
Borrower. Searches to extend to records held at the Juneau and (if applicable)
Federal Courts, Juneau Recording District and other locations necessary to
identify all encumbrances affecting the real property of the Borrower.

  (x)   A copy of any other Authorisation or other document, opinion or
assurance which the Facility Agent considers to be necessary in connection with
the entry into and performance of the transactions contemplated by any Finance
Document or for the validity and enforceability of any Finance Document.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3

Utilisation Request

     
From:
  Coeur Alaska Inc.
To:
  Credit Suisse
Dated:
  [u           ]

Dear Sirs

Coeur Alaska Inc. — US$100,000,000 facility agreement dated [u           ] (the
“Facility Agreement”)

1.   We refer to the Facility Agreement. This is a Utilisation Request. Terms
defined in the Facility Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

2.   We wish to borrow the Loan on the following terms:

    Proposed Utilisation Date: [u           ] (or, if that is not a Business
Day, the next Business Day)       Amount: US$ [55,000,000] or, if less, the
Available Facility       Interest Period: [Three] months

3.   We confirm that each condition specified in clause 4.1 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.   4.   The
proceeds of this Loan should be credited to:

  (a)   in respect of an amount equal to the Minimum Balance as at the
Utilisation Date being, [u          ], to be credited to Debt Service Reserve
Account;     (b)   US$[u          ] in respect of the arrangement fee payable in
accordance with clause 11.1 (Arrangement fee) to the Facility Agent;     (c)  
US$[u          ] in respect of the agency fee payable in accordance with clause
11.2 (Agency fee) to the Facility Agent;     (d)   [u          ] to the Facility
Agent for payment by the Facility Agent of invoiced legal fees of counsel to the
Finance Parties; and     (e)   [u          ] in respect of the balance of the
Utilisation less the amounts referred to in paragraphs (a) to (d) above to the
Borrower’s Account.

 



--------------------------------------------------------------------------------



 



5.   This Utilisation Request is irrevocable.

Yours faithfully
For and on behalf of
Coeur Alaska Inc.
(Sign)                     

Name: [u          ]

Title: [u          ]

 



--------------------------------------------------------------------------------



 



SCHEDULE 4

Information Package
Monthly Construction Reports
Monthly Expenditure Statements
Capex Budget
Project Schedule
Production Reports
Life of Mine Plan
Original Construction Plan

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
Form of Transfer Certificate

     
To:
  Credit Suisse, as Facility Agent
 
   
From:
  [Insert name of Existing Lender] (the “Existing Lender”)
 
   
and
   
 
   
 
  [Insert name of New Lender] (the “New Lender”)
 
   
Dated:
  [          ]

Dear Sirs
COEUR ALASKA INC. — US$45,000,000 facility agreement dated [u          ] (the
“Facility Agreement”)

1.   We refer to the Facility Agreement. This is a Transfer Certificate. Terms
defined in the Facility Agreement have the same meaning in this Transfer
Certificate unless given a different meaning in this Transfer Certificate.

2.   We refer to clause 25.5 (Procedure for transfer) of the Facility Agreement:

  (a)   The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender’s
Commitment, rights and obligations referred to in the schedule hereto in
accordance with clause 25.5 (Procedure for transfer) of the Facility Agreement.

  (b)   The proposed Transfer Date is [u          ].

  (c)   The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of clause 32.2 (Addresses) of the
Facility Agreement are set out in the schedule.

3.   The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in clause 25.4(c) (Limitation of responsibility of
Existing Lenders).

4.   This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.   5.   This Transfer Certificate is
governed by the law of the State of New York.

 



--------------------------------------------------------------------------------



 



THE SCHEDULE
Commitment/rights and obligations to be transferred
[Insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for
payments,]

     
[Existing Lender]
  [New Lender]
By:                                        
  By:                                        

This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [Insert date].
For and on behalf of
Credit Suisse (in its capacity as Facility Agent)

      (Sign)                                         
 
   
Name:
  [u          ]
 
   
Title:
  [u          ]
 
   
Date:
  [u          ]

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
Security Provisions

1.   Defects in Security

    The Security Agent shall not be liable for any failure or omission to
perfect, or defect in perfecting, the Security created pursuant to any Security
Document, including:

  (a)   failure to obtain any Authorisation for the execution, validity,
enforceability or admissibility in evidence of any Security Document; or

  (b)   failure to effect or procure registration of or otherwise protect or
perfect any of the Security created by the Security Documents under any Laws in
any territory.

2.   No enquiry

    The Security Agent may accept without enquiry, requisition, objection or
investigation such title as the Borrower may have to any Collateral.

3.   Retention of documents

    The Security Agent may hold title deeds and other documents relating to any
of the Collateral in such manner as it sees fit (including allowing the Borrower
to retain them).

4.   Indemnity out of the Collateral

    The Security Agent and every Receiver, Delegate, or other similar person
appointed under any Security Document may indemnify itself out of the Collateral
against any cost, loss or liability incurred by it in that capacity (otherwise
than by reason of its own gross negligence or wilful misconduct).

5.   Basis of distribution

    To enable it to make any distribution, the Security Agent may fix a date as
at which the amount of the Secured Liabilities is to be calculated and may
require, and rely on, a certificate from any Finance Party giving details of:

  (a)   any sums due or owing to any Finance Party as at that date; and

  (b)   such other matters as it thinks fit.

6.   No duty to collect payments

    The Security Agent shall not have any duty:

  (a)   to ensure that any payment or other financial benefit in respect of any
of the Collateral is duly and punctually paid, received or collected; or

  (b)   to ensure the taking up of any (or any offer of any) stocks, shares,
rights, moneys or other property accruing or offered at any time by way of
interest, dividend, redemption, bonus, rights, preference, option, warrant or
otherwise in respect of any of the Collateral.

 



--------------------------------------------------------------------------------



 



7.   Appropriation

  (a)   Each Party irrevocably waives any right to appropriate any payment to,
or other sum received, recovered or held by, the Security Agent in or towards
payment of any particular part of the Secured Liabilities and agrees that the
Security Agent shall have the exclusive right to do so.

  (b)   Paragraph (a) above will override any application made or purported to
be made by any other person.

8.   Investments

    All money received or held by the Security Agent under the Finance Documents
may, in the name of, or under the control of, the Security Agent:

  (a)   be invested in any investment it may select; or

  (b)   be deposited at such bank or institution (including itself, any other
Finance Party or any Affiliate of any Finance Party) as it thinks fit.

9.   Suspense Account

    Subject to paragraph 10 below the Security Agent may:

  (a)   hold in an interest bearing suspense account any money received by it
from the Borrower or any other person; and

  (b)   invest an amount equal to the balance from time to time standing to the
credit of that suspense account in any of the investments authorised by
paragraph 8 above.

10.   Timing of Distributions

    Distributions by the Security Agent shall be made as and when determined by
it.

11.   Delegation

  (a)   The Security Agent may:

  (i)   employ and pay an agent selected by it to transact or conduct any
business and to do all acts required to be done by it (including the receipt and
payment of money);

  (ii)   delegate to any person on any terms (including power to sub-delegate)
all or any of its functions; and

  (iii)   with the prior consent of the Majority Lenders, appoint, on such terms
as it may determine, or remove, any person to act either as separate or joint
security trustee or agent with those rights and obligations vested in the
Security Agent by this Agreement or any Security Document.

 



--------------------------------------------------------------------------------



 



  (b)   The Security Agent will not be:

  (i)   responsible to anyone for any misconduct or omission by any agent,
delegate or security trustee or agent appointed by it pursuant to paragraph
(a) above; or

  (ii)   bound to supervise the proceedings or acts of any such agent, delegate
or security trustee or agent,

    provided that it exercises reasonable care in selecting that agent, delegate
or security trustee or agent.

12.   Unwinding

    Any appropriation or distribution which later transpires to have been or is
agreed by the Security Agent to have been invalid or which has to be refunded
shall be refunded and shall be deemed never to have been made.

13.   Lenders

    The Security Agent shall be entitled to assume that each Lender is a Lender
unless notified by the Facility Agent to the contrary.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
Capital Equipment Leases

 



--------------------------------------------------------------------------------



 



SCHEDULE 8
Repayment Schedule

          Repayment Date   Repayment Amount
March 31, 2011
  USD$4,984,375.00
June 30, 2011
  USD$6,974,506.58
September 30, 2011
  USD$6,974,506.58
December 31, 2011
  USD$6,974,506.58
March 31, 2012
  USD$3,849,506.58
June 30, 2012
  USD$3,849,506.58
September 30, 2012
  USD$3,849,506.58
December 31, 2012
  USD$3,849,506.58
March 31, 2013
  USD$6,349,506.58
June 30, 2013
  USD$6,349,506.58
September 30, 2013
  USD$6,349,506.58
December 31, 2013
  USD$6,349,506.58
March 31, 2014
  USD$4,224,506.58
June 30, 2014
  USD$4,224,506.58
September 30, 2014
  USD$4,224,506.58
December 31, 2014
  USD$4,224,506.58
March 31, 2015
  USD$4,099,506.58
June 30, 2015
  USD$4,099,506.58
Sept 30, 2015
  USD$4,099,506.58
December 31, 2015
  USD$4,099,506.56
Repayment Final Maturity
  USD$100,000,000.00

 



--------------------------------------------------------------------------------



 



SIGNATURES

     
Borrower
   
 
   
EXECUTED by:
  ) 
COEUR ALASKA INC.
  ) 
 
   
Acting by:
   
 
   
Name:
   
 
   
Title:
   
 
   
Address:
  3031 Clinton Drive, Suite 202 
 
  Juneau, AK 99801
 
  United States
 
   
Attention:
  The General Manager
 
   
Telephone:
  +1 208 667-3511 
 
   
Fax:
  +1 208 667-2213 
 
   
Email:
  KKast@coeur.com
 
   
With a copy to:
  505 Front Avenue, PO Box 1
 
  Coeur d’Alene, ID 83814-0316 
 
  United States
 
   
Attention:
  Mitchell J. Krebs
 
   
Telephone:
  +1 208 769 8152 
 
   
Fax:
  +1 208 667 2213 
 
   
Email:
  MKrebs@coeur.com

 



--------------------------------------------------------------------------------



 



     
Security Agent
   
 
   
EXECUTED by:
  ) 
CREDIT SUISSE AG
  ) 
 
   
Acting by:
   
 
   
Name:
   
 
   
Title:
   
 
   
and
   
 
   
Name:
   
 
   
Title:
   
 
   
Address:
  Giesshuebelstrasse 30, 8070 Zurich
 
  Switzerland
 
   
Attention:
  Flavia Sennhauser / Erik Boehmer
 
   
Telephone:
  +41 44 334 68 43 / +41 44 333 21 39 
 
   
Fax:
  +41 44 333 21 04 
 
   
Email:
  flavia.r.sennhauser@credit-suisse.com /
 
  erik.boehmer@credit-suisse.com
 
   
Facility Agent
   
 
   
EXECUTED by:
  ) 
CREDIT SUISSE AG
  ) 
 
   
Acting by:
   
 
   
Name:
   
 
   
Title:
   
 
   
and
   
 
   
Name:
   
 
   
Title:
   
 
   
Address:
  Giesshuebelstrasse 30, 8070 Zurich
 
  Switzerland

 



--------------------------------------------------------------------------------



 



     
Attention:
  Flavia Sennhauser / Erik Boehmer
 
   
Telephone:
  +41 44 334 68 43 / +41 44 333 21 39 
 
   
Fax:
  +41 44 333 21 04 
 
   
Email:
  flavia.r.sennhauser@credit-suisse.com /
 
  erik.boehmer@credit-suisse.com
 
   
Arranger
   
 
   
EXECUTED by:
  ) 
CREDIT SUISSE AG
  ) 
 
   
Acting by:
   
 
   
Name:
   
 
   
Title:
   
 
   
and
   
 
   
Name:
   
 
   
Title:
   
 
   
Original Lender
   
 
   
EXECUTED by:
  ) 
CREDIT SUISSE AG
  ) 
 
   
Acting by:
   
 
   
Name:
   
 
   
Title:
   
 
   
and
   
 
   
Name:
   
 
   
Title:
   
 
   

 



--------------------------------------------------------------------------------



 



     
Hedge Provider
   
 
   
 
   
EXECUTED by:
  ) 
CREDIT SUISSE
INTERNATIONAL
  ) 
 
   
Acting by:
   
 
   
Name:
   
 
   
Title:
   
 
   
and
   
 
   
Name:
   
 
   
Title:
   
 
   

 